EXHIBIT 10.1

 

 

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of November 12, 2004

 

Among

 

GGRC CORP.

 

as Seller

 

and

 

GEORGIA GULF CORPORATION

 

and

 

GEORGIA GULF CHEMICALS AND VINYLS, LLC

 

as Initial Servicers

 

and

 

BLUE RIDGE ASSET FUNDING CORPORATION

 

as a Purchaser

 

and

 

VICTORY RECEIVABLES CORPORATION

 

as a Purchaser

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Administrative Agent and Blue Ridge Purchaser Agent

 

and

 

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH

 

as Victory Purchaser Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I Purchases and Reinvestments

 

Section 1.1

Commitments to Purchase; Limits on Purchasers’ Obligations.

 

Section 1.2

Purchase Procedures; Assignment of Purchasers’ Interests.

 

Section 1.3

Reinvestments of Certain Collections; Payment of Remaining Collections.

 

Section 1.4

Frequency of Computation of Asset Interest.

 

Article II Computational Rules

 

Section 2.1

Selection of Asset Tranches.

 

Section 2.2

Computation of Invested Amount, Purchaser Group Invested Amount and Purchasers’
Tranche Investments.

 

Section 2.3

Computation of Concentration Limits and Unpaid Balance.

 

Section 2.4

Computation of Earned Discount and CP Costs.

 

Section 2.5

Estimates of Earned Discount Rate, CP Costs, Fees, Etc.

 

Article III Settlements 8

 

Section 3.1

Settlement Procedures.

 

Section 3.2

Deemed Collections; Reduction of the Invested Amount, Etc.

 

Section 3.3

Payments and Computations, Etc.

 

Section 3.4

Treatment of Collections and Deemed Collections.

 

Article IV Fees and Yield Protection

 

Section 4.1

Fees.

 

Section 4.2

Yield Protection.

 

Section 4.3

Funding Losses.

 

Article V Conditions of Purchases

 

Section 5.1

Conditions Precedent to Initial Purchase.

 

Section 5.2

Conditions Precedent to All Purchases and Reinvestments.

 

Article VI Representations and Warranties

 

Section 6.1

Representations and Warranties of Seller Parties.

 

Article VII General Covenants of Seller Parties

 

Section 7.1

Affirmative Covenants of Seller Parties.

 

Section 7.2 [a04-13842_1ex10d1.htm#Section7_2ReportingRequirementsOfSe]

Reporting Requirements of Seller Parties.
[a04-13842_1ex10d1.htm#Section7_2ReportingRequirementsOfSe]

 

Section 7.3 [a04-13842_1ex10d1.htm#Section7_3NegativeCovenantsOfSeller]

Negative Covenants of Seller Parties.
[a04-13842_1ex10d1.htm#Section7_3NegativeCovenantsOfSeller]

 

Section 7.4 [a04-13842_1ex10d1.htm#Section7_4SeparateCorporateExistence]

Separate Corporate Existence of Seller.
[a04-13842_1ex10d1.htm#Section7_4SeparateCorporateExistence]

 

Article VIII Administration and Collection [a04-13842_1ex10d1.htm#Articleviii]

 

Section 8.1 [a04-13842_1ex10d1.htm#Section8_1DesignationOfServicers_]

Designation of Servicers.
[a04-13842_1ex10d1.htm#Section8_1DesignationOfServicers_]

 

Section 8.2 [a04-13842_1ex10d1.htm#Section8_2DutiesOfServicers_]

Duties of Servicers. [a04-13842_1ex10d1.htm#Section8_2DutiesOfServicers_]

 

Section 8.3 [a04-13842_1ex10d1.htm#Section8_3RightsOfTheAdministrative]

Rights of the Administrative Agent.
[a04-13842_1ex10d1.htm#Section8_3RightsOfTheAdministrative]

 

Section 8.4 [a04-13842_1ex10d1.htm#Section8_4ResponsibilitiesOfSellerP]

Responsibilities of Seller Parties.
[a04-13842_1ex10d1.htm#Section8_4ResponsibilitiesOfSellerP]

 

Section 8.5 [a04-13842_1ex10d1.htm#Section8_5FurtherActionEvidencingPu]

Further Action Evidencing Purchases and Reinvestments.
[a04-13842_1ex10d1.htm#Section8_5FurtherActionEvidencingPu]

 

Section 8.6 [a04-13842_1ex10d1.htm#Section8_6ApplicationOfCollections_]

Application of Collections.
[a04-13842_1ex10d1.htm#Section8_6ApplicationOfCollections_]

 

Article IX Security Interest [a04-13842_1ex10d1.htm#Articleix]

 

Section 9.1 [a04-13842_1ex10d1.htm#Section9_1GrantOfSecurityInterest_]

Grant of Security Interest.
[a04-13842_1ex10d1.htm#Section9_1GrantOfSecurityInterest_]

 

Section 9.2 [a04-13842_1ex10d1.htm#Section9_2FurtherAssurances_]

Further Assurances. [a04-13842_1ex10d1.htm#Section9_2FurtherAssurances_]

 

Section 9.3 [a04-13842_1ex10d1.htm#Section9_3Remedies_]

Remedies. [a04-13842_1ex10d1.htm#Section9_3Remedies_]

 

 

i

--------------------------------------------------------------------------------


 

Article X Liquidation Events [a04-13842_1ex10d1.htm#Articlex]

 

Section 10.1 [a04-13842_1ex10d1.htm#Section10_1LiquidationEvents_]

Liquidation Events. [a04-13842_1ex10d1.htm#Section10_1LiquidationEvents_]

 

Section 10.2 [a04-13842_1ex10d1.htm#Section10_2Remedies_]

Remedies. [a04-13842_1ex10d1.htm#Section10_2Remedies_]

 

Article XI The Administrative Agent [a04-13842_1ex10d1.htm#Articlexi]

 

Section 11.1 [a04-13842_1ex10d1.htm#Section11_1AdministrativeAgentAuthor]

Administrative Agent Authorization and Action.
[a04-13842_1ex10d1.htm#Section11_1AdministrativeAgentAuthor]

 

Section 11.2 [a04-13842_1ex10d1.htm#Section11_2AdministrativeAgentsReli]

Administrative Agent’s Reliance, Etc.
[a04-13842_1ex10d1.htm#Section11_2AdministrativeAgentsReli]

 

Section 11.3 [a04-13842_1ex10d1.htm#Section11_3BlueRidgePurchaserAgent]

Blue Ridge Purchaser Agent Authorization and Action.
[a04-13842_1ex10d1.htm#Section11_3BlueRidgePurchaserAgent]

 

Section 11.4 [a04-13842_1ex10d1.htm#Section11_4BlueRidgePurchaserAgent]

Blue Ridge Purchaser Agent’s Reliance, Etc.
[a04-13842_1ex10d1.htm#Section11_4BlueRidgePurchaserAgent]

 

Section 11.5 [a04-13842_1ex10d1.htm#Section11_5VictoryAuthorizationAndA]

Victory Authorization and Action.
[a04-13842_1ex10d1.htm#Section11_5VictoryAuthorizationAndA]

 

Section 11.6 [a04-13842_1ex10d1.htm#Section11_6VictoryPurchaserAgentsR]

Victory Purchaser Agent’s Reliance, Etc.
[a04-13842_1ex10d1.htm#Section11_6VictoryPurchaserAgentsR]

 

Section 11.7 [a04-13842_1ex10d1.htm#Section11_7WachoviaAndAffiliates_]

Wachovia and Affiliates.
[a04-13842_1ex10d1.htm#Section11_7WachoviaAndAffiliates_]

 

Article XII Assignments [a04-13842_1ex10d1.htm#Articlexii]

 

Section 12.1 [a04-13842_1ex10d1.htm#Section12_1RestrictionsOnAssignments]

Restrictions on Assignments.
[a04-13842_1ex10d1.htm#Section12_1RestrictionsOnAssignments]

 

Section 12.2 [a04-13842_1ex10d1.htm#Section12_2RightsOfAssignee_]

Rights of Assignee. [a04-13842_1ex10d1.htm#Section12_2RightsOfAssignee_]

 

Section 12.3 [a04-13842_1ex10d1.htm#Section12_3TermsAndEvidenceOfAssig]

Terms and Evidence of Assignment.
[a04-13842_1ex10d1.htm#Section12_3TermsAndEvidenceOfAssig]

 

Section 12.4 [a04-13842_1ex10d1.htm#Section12_4RightsOfLiquidityBanks_]

Rights of Liquidity Banks.
[a04-13842_1ex10d1.htm#Section12_4RightsOfLiquidityBanks_]

 

Article XIII Indemnification [a04-13842_1ex10d1.htm#Articlexiii]

 

Section 13.1 [a04-13842_1ex10d1.htm#Section13_1IndemnitiesBySeller_]

Indemnities by Seller. [a04-13842_1ex10d1.htm#Section13_1IndemnitiesBySeller_]

 

Section 13.2 [a04-13842_1ex10d1.htm#Section13_2IndemnitiesByServicers_]

Indemnities by Servicers.
[a04-13842_1ex10d1.htm#Section13_2IndemnitiesByServicers_]

 

Article XIV Miscellaneous [a04-13842_1ex10d1.htm#Articlexiv]

 

Section 14.1 [a04-13842_1ex10d1.htm#Section14_1Amendments]

Amendments, Etc. [a04-13842_1ex10d1.htm#Section14_1Amendments]

 

Section 14.2 [a04-13842_1ex10d1.htm#Section14_2Notices]

Notices, Etc. [a04-13842_1ex10d1.htm#Section14_2Notices]

 

Section 14.3 [a04-13842_1ex10d1.htm#Section14_3NoWaiverRemedies_]

No Waiver; Remedies. [a04-13842_1ex10d1.htm#Section14_3NoWaiverRemedies_]

 

Section 14.4 [a04-13842_1ex10d1.htm#Section14_4BindingEffectSurvival_]

Binding Effect; Survival.
[a04-13842_1ex10d1.htm#Section14_4BindingEffectSurvival_]

 

Section 14.5 [a04-13842_1ex10d1.htm#Section14_5Costs]

Costs, Expenses and Taxes. [a04-13842_1ex10d1.htm#Section14_5Costs]

 

Section 14.6 [a04-13842_1ex10d1.htm#Section14_6NoProceedings_]

No Proceedings. [a04-13842_1ex10d1.htm#Section14_6NoProceedings_]

 

Section 14.7 [a04-13842_1ex10d1.htm#Section14_7ConfidentialityOfSellerI]

Confidentiality of Seller Information.
[a04-13842_1ex10d1.htm#Section14_7ConfidentialityOfSellerI]

 

Section 14.8 [a04-13842_1ex10d1.htm#Section14_8ConfidentialityOfProgram]

Confidentiality of Program Information.
[a04-13842_1ex10d1.htm#Section14_8ConfidentialityOfProgram]

 

Section 14.9 [a04-13842_1ex10d1.htm#Section14_9CaptionsAndCrossReferenc]

Captions and Cross References.
[a04-13842_1ex10d1.htm#Section14_9CaptionsAndCrossReferenc]

 

Section 14.10 [a04-13842_1ex10d1.htm#Section14_10Integration_]

Integration. [a04-13842_1ex10d1.htm#Section14_10Integration_]

 

Section 14.11 [a04-13842_1ex10d1.htm#Section14_11GoverningLaw_]

Governing Law. [a04-13842_1ex10d1.htm#Section14_11GoverningLaw_]

 

Section 14.12 [a04-13842_1ex10d1.htm#Section14_12WaiverOfJuryTrial_]

Waiver Of Jury Trial. [a04-13842_1ex10d1.htm#Section14_12WaiverOfJuryTrial_]

 

Section 14.13 [a04-13842_1ex10d1.htm#Section14_13ConsentToJurisdictionW]

Consent To Jurisdiction; Waiver Of Immunities.
[a04-13842_1ex10d1.htm#Section14_13ConsentToJurisdictionW]

 

Section 14.14 [a04-13842_1ex10d1.htm#Section14_14ExecutionInCounterparts_]

Execution in Counterparts.
[a04-13842_1ex10d1.htm#Section14_14ExecutionInCounterparts_]

 

Section 14.15 [a04-13842_1ex10d1.htm#Section14_15NoRecourseAgainstOther]

No Recourse Against Other Parties.
[a04-13842_1ex10d1.htm#Section14_15NoRecourseAgainstOther]

 

Section 14.16 [a04-13842_1ex10d1.htm#Section14_16SeverabilityOfProvisions]

Severability of Provisions.
[a04-13842_1ex10d1.htm#Section14_16SeverabilityOfProvisions]

 

 

ii

--------------------------------------------------------------------------------


 

Appendices

 

 

 

 

 

 

 

Appendix A [a04-13842_1ex10d1.htm#AppendixA]

 

Definitions [a04-13842_1ex10d1.htm#AppendixA]

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

Schedule 6.1(i)

 

Description of Material Adverse Changes

 

Schedule 6.1(n)

 

List of Offices of Servicer and Seller where Records Are Kept

 

Schedule 6.1(o)

 

List of Lock-Box Banks Main Office Address & Account Number

 

Schedule 14.2

 

Notice Addresses

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit 1.2(a)

 

Form of Purchase Request

 

Exhibit 3.1(a-1)

 

Form of Information Package

 

Exhibit 3.1(a-2)

 

Form of Interim Information Package

 

Exhibit A-1

 

Form of Lock-Box Agreement

 

Exhibit B

 

Form of Certificate of Financial Officer

 

Exhibit C

 

Credit and Collection Policy

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of November 12, 2004

 

THIS IS AN AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (this
“Agreement”), among:

 

(1)                                  GGRC CORP., a Delaware corporation
(together with its successors and permitted assigns, “Seller”);

 

(2)                                  GEORGIA GULF CORPORATION, a Delaware
corporation (together with its successors, “Georgia Gulf”), and GEORGIA GULF
CHEMICALS AND VINYLS, LLC, a Delaware limited liability company (together with
its successors, “GGCV” as initial servicers, the “Initial Servicers”) hereunder
(in such capacity, together with any successor servicer appointed pursuant to
Section 8.1, each individually a, “Servicer” and together, the “Servicers”;
Georgia Gulf and GGCV, in its capacity as Servicer, together with Seller, each a
“Seller Party” and collectively the “Seller Parties”);

 

(3)                                  BLUE RIDGE ASSET FUNDING CORPORATION, a
Delaware corporation (together with its successors and assigns, “Blue Ridge”);

 

(4)                                  VICTORY RECEIVABLES CORPORATION, a Delaware
corporation (together with its successors and permitted assigns, “Victory” and
together with Blue Ridge, the “Purchasers” and individually, each a
“Purchaser”);

 

(5)                                  WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (“Wachovia”), as a purchaser agent for the Blue
Ridge Purchaser Group (the “Blue Ridge Purchaser Agent”) and as administrative
agent for the Purchasers (in such capacity, together with any successors thereto
in such capacity, the “Administrative Agent”); and

 

(7)                                  THE BANK OF TOKYO-MITSUBISHI, LTD., NEW
YORK BRANCH, a Japanese banking corporation acting through its New York Branch
(“BTM”), as purchaser agent for Victory and the Victory Purchaser Group (in such
capacity, together with any successors thereto, the “Victory Purchaser Agent”).

 

Unless otherwise indicated, capitalized terms used in this Agreement are defined
in Appendix A (with such meaning being equally applicable to both the singular
and plural forms of the terms defined).

 

Background

 

1.                                       The Seller is a wholly-owned direct
subsidiary of Georgia Gulf.

 

2.                                       Georgia Gulf is engaged in the business
of manufacturing and marketing chlorovinyl and aromatic chemicals.

 

--------------------------------------------------------------------------------


 

3.                                       GGCV is engaged in the business of
manufacturing and marketing chlorovinyl and aromatic chemicals.

 

4.                                       Georgia Gulf, GGCV and Georgia Gulf
Lake Charles, LLC as Originators and the Seller have entered into the
Receivables Sale Agreement  (“Sale Agreement”) pursuant to which the Originators
have transferred, and hereafter will transfer, to the Seller all of their
respective right, title and interest in and to the Pool Receivables and certain
related property.

 

5.                                       The Seller desires to transfer and
assign Asset Interests from time to time.

 

6.                                       Each Purchaser shall purchase Asset
Interests from the Seller from time to time either by issuing its Commercial
Paper Notes or by availing itself of a Liquidity Funding to the extent
available.

 

7.                                       Wachovia Bank, National Association,
has been requested and is willing to act as Administrative Agent on behalf of
Blue Ridge and Victory and as Blue Ridge Purchaser Agent on behalf of Blue Ridge
and its assigns in accordance with the terms hereof.

 

8.                                       The Bank of Tokyo-Mitsubishi, Ltd., New
York Branch has been requested and is willing to act as the Victory Purchaser
Agent on behalf of Victory and its assigns in accordance with the terms hereof.

 

9.                                       This Agreement amends and restates in
its entirety that certain Receivables Purchase Agreement dated as of
November 15, 2002, by and among the parties thereto, as the same may have been
amended from time to time (the “Existing Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 

Article I

 

Purchases and Reinvestments

 

Section 1.1                                   Commitments to Purchase; Limits on
Purchasers’ Obligations.

 

Upon the terms and subject to the conditions of this Agreement (including,
without limitation, Article V), from time to time during the Revolving Period,
prior to the Termination Date, the Seller may request that the Purchasers
purchase from the Seller ownership interests in Pool Receivables and Related
Assets, and Blue Ridge and Victory shall make such purchase (each being a
“Purchase”); provided that no Purchase shall be made by any Purchaser if, after
giving effect thereto, based upon the most recent Information Package delivered
pursuant to the first sentence of Section 3.1(a), either (a) the Invested Amount
would exceed $135,000,000 (as such amount may be adjusted pursuant to
Section 3.2(b), the “Purchase Limit”), (b) such Purchaser Group’s Purchaser
Group Invested Amount would exceed the related Purchaser Group Limit or (c) the
Asset Interest would exceed 100% (the “Allocation Limit”); and provided, further
that each Purchase made pursuant to this Section 1.1 shall have a purchase price
equal to at least $1,000,000 and shall be an integral multiple of $100,000.

 

2

--------------------------------------------------------------------------------


 

Section 1.2                                   Purchase Procedures; Assignment of
Purchasers’ Interests.

 

(a)                                  Purchase Request.  Each Purchase from the
Seller by the Purchasers shall be made on notice from the Seller to each
Purchaser Agent (on behalf of the Purchasers) received by such Purchaser Agent
not later than 12:00 noon (New York City time) on the second Business Day
preceding the date of such proposed Purchase.  Each such notice of a proposed
Purchase shall be irrevocable and shall be substantially in the form of Exhibit
1.2(a) and shall specify, among other items, the desired amount and date of such
Purchase.  Each Purchaser Agent shall promptly upon receipt notify the related
Purchaser of any such notice.  The Seller may not request more than one Purchase
in any calendar week.

 

(b)                                 Funding of Purchase.  On the date of each
Purchase, each Purchaser shall, upon satisfaction of the applicable conditions
set forth in Article V, make available to the Seller its Pro Rata Share of the
amount of the Purchase in same day funds by wire transfer to an account
designated in writing by the Seller.

 

(c)                                  Assignment of Asset Interests.  The Seller
hereby sells, assigns and transfers to the Administrative Agent on behalf of the
Purchasers on a pro rata basis for the benefit of the Secured Parties, effective
on and as of the date of each Purchase and each Reinvestment by the
Administrative Agent on behalf of the Purchasers for the benefit of the Secured
Parties hereunder, the Asset Interest.

 

Section 1.3                                   Reinvestments of Certain
Collections; Payment of Remaining Collections.

 

(a)                                  On the close of business on each day during
the period from the date of the first Purchase to the Termination Date, the
Servicers will, out of all Collections received on such day from Pool
Receivables and Related Assets:

 

(I)                                     DETERMINE THE PORTION OF THE COLLECTIONS
ATTRIBUTABLE TO THE ASSET INTEREST BY MULTIPLYING (A) THE AMOUNT OF SUCH
COLLECTIONS TIMES (B) THE LESSER OF (1) THE ASSET INTEREST AND (2) 100%;

 

(II)                                  OUT OF THE PORTION OF SUCH COLLECTIONS
ALLOCATED TO THE ASSET INTEREST PURSUANT TO CLAUSE (I) OF THIS SECTION 1.3(A),
SET ASIDE AND HOLD IN TRUST FOR THE PURCHASERS AN AMOUNT EQUAL TO THE SUM OF THE
ESTIMATED AMOUNT OF EARNED DISCOUNT AND CP COSTS ACCRUED IN RESPECT OF EACH
ASSET TRANCHE (BASED ON RATE INFORMATION PROVIDED BY THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 2.5), ALL OTHER AMOUNTS DUE TO THE PURCHASERS, THE PURCHASER
AGENTS AND/OR THE ADMINISTRATIVE AGENT HEREUNDER AND THE PURCHASERS’ SHARE OF
THE SERVICER’S FEE (IN EACH CASE, ACCRUED THROUGH SUCH DAY) AND NOT SO
PREVIOUSLY SET ASIDE;

 

(III)                               APPLY THE COLLECTIONS ALLOCATED TO THE ASSET
INTEREST PURSUANT TO CLAUSE (I) OF THIS SECTION 1.3(A) AND NOT REQUIRED TO BE
SET ASIDE PURSUANT TO CLAUSE (II) OF THIS SECTION 1.3(A) TO THE PURCHASE FROM
THE SELLER OF OWNERSHIP INTERESTS IN POOL RECEIVABLES AND RELATED ASSETS (EACH
SUCH PURCHASE BEING A “REINVESTMENT”); PROVIDED THAT:

 

3

--------------------------------------------------------------------------------


 

(A)                              if, after giving effect to such Reinvestment,
(1) the Asset Interest would exceed the Allocation Limit, (2) any Purchaser
Group Invested Amount shall exceed the related Purchaser Group Limit or (3) the
Invested Amount would exceed the Purchase Limit, then the Servicers shall not
make such Reinvestment, but shall set aside and hold in trust for the benefit of
the Purchasers, a portion of such Collections which, together with other
Collections previously set aside and then so held, shall equal the amount
necessary to reduce (I) the Invested Amount to the Purchase Limit, (II) any
Purchaser Group’s Purchaser Group Invested Amount to such Purchaser Group’s
Purchaser Group Limit and (II) the Asset Interest to the Allocation Limit; and

 

(B)                                if any of the conditions precedent to
Reinvestment in clause (a), (b), and (d) of Section 5.2(a), subject to the
proviso set forth therein, are not satisfied, then the Servicers shall not
reinvest any of such remaining Collections, but shall set them aside and hold
them in trust for the benefit of the Purchasers;

 

(IV)                              OUT OF THE PORTION OF COLLECTIONS NOT
ALLOCATED TO THE ASSET INTEREST PURSUANT TO CLAUSE (I) OF THIS SECTION 1.3(A),
PAY TO THE SERVICERS (IN SUCH PROPORTION AS MAY FROM TIME TO TIME BE DETERMINED
AMONG THE SERVICERS) OR SET ASIDE (AT THE OPTION OF THE SERVICERS) THE SELLER’S
SHARE OF THE SERVICER’S FEE ACCRUED THROUGH SUCH DAY AND NOT PREVIOUSLY PAID;
AND

 

(V)                                 PAY TO THE SELLER (A) THE REMAINING PORTION
OF COLLECTIONS NOT ALLOCATED TO EITHER (1) THE ASSET INTEREST PURSUANT TO CLAUSE
(I) OF THIS SECTION 1.3(A) OR (2) TO THE SERVICERS PURSUANT TO CLAUSE (IV) OF
THIS SECTION 1.3(A), AND (B) THE COLLECTIONS APPLIED TO REINVESTMENT PURSUANT TO
CLAUSE (III) OF THIS SECTION 1.3(A).

 

(b)                                 Unreinvested Collections.  The Servicers
shall set aside and hold in trust for the benefit of the Purchasers all
Collections which, pursuant to Section 1.3(a)(iii), may not be reinvested in the
Pool Receivables and Related Assets.  If, prior to the date when such
Collections are required to be paid to any Purchaser Agent for the benefit of
the related Purchaser pursuant to Section 1.3(c)(iv), the amount of Collections
so set aside exceeds the amount, if any, necessary to reduce (i) the Invested
Amount to the Purchase Limit, (ii) each Purchaser Group Invested Amount to the
related Purchaser Group Limit and (iii) the Asset Interest to the Allocation
Limit, and the conditions precedent to Reinvestment set forth in clauses (a),
(b) and (d) of Section 5.2, subject to the proviso set forth therein, are
satisfied, then the Servicers shall apply such Collections (or, if less, a
portion of such Collections equal to the amount of such excess) to the making of
a Reinvestment.

 

(c)                                  Payment of Amounts Set Aside.

 

(I)                                     THE SERVICERS SHALL PAY ALL AMOUNTS SET
ASIDE PURSUANT TO SECTION 1.3(A)(II) IN RESPECT OF EARNED DISCOUNT ON AN ASSET
TRANCHE FUNDED BY A LIQUIDITY FUNDING TO EACH PURCHASER AGENT, ON THE RELATED
PURCHASER’S BEHALF, ON THE LAST DAY OF THE THEN CURRENT YIELD PERIOD FOR SUCH
ASSET TRANCHE AS PROVIDED IN SECTION 3.1.

 

4

--------------------------------------------------------------------------------


 

(II)                                  THE SERVICERS SHALL PAY ALL AMOUNTS OF
COLLECTIONS SET ASIDE PURSUANT TO SECTION 1.3(A)(II) IN RESPECT OF CP COSTS ON
ANY ASSET TRANCHE FUNDED BY COMMERCIAL PAPER NOTES TO EACH PURCHASER AGENT, ON
THE RELATED PURCHASER’S BEHALF, ON THE SETTLEMENT DATE FOLLOWING THE LAST DAY OF
EACH CP ACCRUAL PERIOD FOR SUCH ASSET TRANCHE, AS PROVIDED IN SECTION 3.1.

 

(III)                               THE SERVICERS SHALL PAY ALL AMOUNTS OF
COLLECTIONS SET ASIDE PURSUANT TO SECTION 1.3(A)(II) AND NOT APPLIED PURSUANT TO
CLAUSES (I) OR (II) ABOVE TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S
BEHALF, ON EACH SETTLEMENT DATE FOR EACH SETTLEMENT PERIOD, AS PROVIDED IN
SECTION 3.1.

 

(IV)                              THE SERVICERS SHALL PAY ALL AMOUNTS SET ASIDE
PURSUANT TO SECTION 1.3(B) TO EACH PURCHASER AGENT FOR THE ACCOUNT OF THE
RELATED PURCHASER (A) ON THE LAST DAY OF EACH YIELD PERIOD FOR ANY ASSET TRANCHE
FUNDED BY A LIQUIDITY FUNDING OF SUCH PURCHASER GROUP, AS PROVIDED IN
SECTION 3.1, IN AN AMOUNT NOT EXCEEDING THE RELATED PURCHASER’S TRANCHE
INVESTMENT OF SUCH ASSET TRANCHE, AND (B) ON THE SETTLEMENT DATE FOLLOWING THE
LAST DAY OF EACH CP ACCRUAL PERIOD FOR ANY ASSET TRANCHE FUNDED BY COMMERCIAL
PAPER NOTES, AS PROVIDED IN SECTION 3.1, IN AN AMOUNT NOT EXCEEDING THE RELATED
PURCHASER’S TRANCHE INVESTMENT OF SUCH ASSET TRANCHE.

 

(d)                                 Funds Under Sale Agreement.  Upon the
written request of the Purchaser Agents, on behalf of the Purchasers, given at
any time when (i) based on the most recent Information Package or Interim
Information Package, as the case may be, either (A) the Asset Interest would
exceed the Allocation Limit, (B) any Purchaser Group Invested Amount would
exceed the related Purchaser Group Limit or (C) the Invested Amount would exceed
the Purchase Limit, or (ii) a Liquidation Event or Unmatured Liquidation Event
shall have occurred and be continuing, the Seller shall set aside and hold in
trust for the Purchasers all funds that under the Sale Agreement would be
applied to repay principal of the Subordinated Note.  The Seller may apply such
funds only for the purposes of (i) at any time, purchasing Receivables from the
Originators in accordance with the Sale Agreement; (ii) on the Settlement Date
for any Settlement Period, making payments in accordance with the last sentence
of Section 3.1(c)(ii), and (iii) on the Settlement Date for any Settlement
Period, if, on the basis of the most recent Information Package or Interim
Information Package, as the case may be, and after giving effect to any payment
made to the Servicers on such date pursuant to the last sentence of
Section 3.1(c)(ii), both (A) the Invested Amount does not exceed the Purchase
Limit, (B) no Purchaser Group Invested Amount exceeds the related Purchaser
Group Limit and (C) the Asset Interest does not exceed the Allocation Limit, and
provided that no Liquidation Event or Unmatured Liquidation Event shall have
occurred and be continuing, repaying principal of the Subordinated Note in
accordance with this Agreement and the Sale Agreement.

 

Section 1.4                                   Frequency of Computation of Asset
Interest.

 

The Asset Interest shall be computed as provided in Section 3.1, as of the
Cut-Off Date for each Settlement Period, after giving effect to the payments
made pursuant to Section 3.1.  In addition, at any time, any Purchaser Agent, on
behalf of the related Purchaser, may require the Servicers to provide an interim
report (an “Interim Information Package”), based on the information then
available to the Servicers, for purposes of computing the Asset Interest, any

 

5

--------------------------------------------------------------------------------


 

Purchaser Group Limit or the Purchase Limit as of any other date, and the
Servicers agree to do so within five (5) (or three (3), if a Liquidation Event
has occurred and is continuing) Business Days of its receipt of such Purchaser
Agent’s request (such date, the “Interim Reporting Date”).

 

Article II

 

Computational Rules

 

Section 2.1                                   Selection of Asset Tranches.

 

Each Purchaser Agent shall, from time to time for purposes of computing Earned
Discount and CP Costs, divide the Asset Interest into Asset Tranches.  The
applicable Earned Discount Rate or CP Rate, as the case may be, and the maturity
may be different for each Asset Tranche.  The related Purchaser Group Invested
Amount shall be allocated to each Asset Tranche by the related Purchaser Agent,
on the related Purchaser’s behalf, to reflect the funding sources for the Asset
Interest, so that:

 

(a)                                  there will be one or more Asset Tranches
equal to the excess (if any) of the related Purchaser Group Invested Amount over
the aggregate amount allocated at such time pursuant to clause (b) below, which
Asset Tranche (or Asset Tranches, if more than one) shall reflect the portion of
the Asset Interest funded by Commercial Paper Notes of the related Purchaser;
and

 

(b)                                 there may be one or more Asset Tranches,
selected by a Purchaser Agent, on the related Purchaser’s behalf, reflecting the
portion of the Asset Interest funded by outstanding Liquidity Fundings of such
Purchaser Group.

 

Section 2.2                                   Computation of Invested Amount,
Purchaser Group Invested Amount and Purchasers’ Tranche Investments.

 

In making any determination of the Invested Amount, any Purchaser Group Invested
Amount and any Purchaser’s Tranche Investment, the following rules shall apply:

 

(a)                                  The Invested Amount and each Purchaser
Group Invested Amount, as the case may be, shall not be considered reduced by
any allocation, setting aside or distribution of any portion of Collections
unless such Collections shall have been actually delivered hereunder to the
related Purchaser Agent, on the related Purchaser’s behalf;

 

(b)                                 The Invested Amount and each Purchaser Group
Invested Amount, as the case may be, shall not be considered reduced by any
distribution of any portion of Collections if at any time such distribution is
rescinded or must otherwise be returned for any reason; and

 

(c)                                  if there is any reduction in the Invested
Amount or any Purchaser Group Invested Amount, as the case may be, there shall
be a corresponding reduction in the related Purchaser’s Tranche Investment with
respect to one or more Asset Tranches selected by a Purchaser Agent, on the
related Purchaser’s behalf, in its reasonable discretion.

 

6

--------------------------------------------------------------------------------


 

Section 2.3                                   Computation of Concentration
Limits and Unpaid Balance.

 

The Obligor Concentration Limits and the aggregate Unpaid Balance of Pool
Receivables of any Obligor and its Affiliated Obligors (if any) shall be
calculated as if such Obligor and its Affiliated Obligors were one Obligor.

 

Section 2.4                                   Computation of Earned Discount and
CP Costs.

 

In making any determination of Earned Discount and CP Costs, the following rules
shall apply:

 

(a)                                  each Purchaser Agent, on the related
Purchaser’s behalf, shall determine (i) the Earned Discount accruing with
respect to each Asset Tranche funded by a Liquidity Funding for each Yield
Period, in accordance with the definition of Earned Discount and (ii) the CP
Costs accruing with respect to each Asset Tranche funded by Commercial Paper
Notes for each CP Accrual Period, in accordance with the definition of CP Costs;

 

(b)                                 no provision of this Agreement shall require
the payment or permit the collection of Earned Discount in excess of the maximum
permitted by applicable law; and

 

(c)                                  Earned Discount for any Asset Tranche shall
not be considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.

 

It is the intent of Blue Ridge and Victory to fund its portion of the Asset
Interest by the issuance of Commercial Paper Notes.  If, for any reason, either
Blue Ridge or Victory is unable, or determines that it is undesirable, to issue
Commercial Paper Notes to fund its portion of the Asset Interest, or is unable
for any reason to repay such Commercial Paper Notes upon the maturity thereof,
such Purchaser will draw on Liquidity Fundings to the extent available.  If any
Purchaser funds itself through Liquidity Fundings, the Earned Discount payable
by the Seller will be based on the Bank Rate.

 

Section 2.5                                   Estimates of Earned Discount Rate,
CP Costs, Fees, Etc.

 

For purposes of determining the amounts required to be set aside by the
Servicers pursuant to Section 1.3, each Purchaser Agent, on the related
Purchaser’s behalf, shall notify the Servicers (and, if Georgia Gulf and GGCV
are not the Servicers, the Seller) from time to time of the related Purchaser’s
Tranche Investment of each Asset Tranche, the Earned Discount Rate applicable to
each Asset Tranche funded by a  Liquidity Funding, the CP Costs applicable to
each Asset Tranche funded by Commercial Paper Notes and the rates at which fees
and other amounts are accruing hereunder.  It is understood and agreed that (a)
the CP Costs for any Asset Tranche funded by Commercial Paper Notes are
determined in arrears and may change from one applicable CP Accrual Period to
the next, (b) the Earned Discount Rate for any Asset Tranche funded by a
Liquidity Funding may change from one applicable Yield Period to the next, and
the Bank Rate used to calculate the Earned Discount Rate may change from time to
time during an applicable Yield Period, (c) certain rate information provided by
any Purchaser Agent to the Servicers shall be based upon such Purchaser Agent’s
good faith estimate, (d) the amount of Earned Discount actually accrued with
respect to an Asset Tranche funded by a Liquidity

 

7

--------------------------------------------------------------------------------


 

Funding during any Yield Period may exceed, or be less than, the amount set
aside with respect thereto by the Servicers, (e) the amounts of CP Costs
actually accrued with respect to an Asset Tranche funded by the issuance of
Commercial Paper Notes during any CP Accrual Period may exceed, or be less than,
the amount set aside with respect thereto by the Servicers, and (f) the amount
of fees or other amounts payable which have accrued hereunder with respect to
any Settlement Period may exceed, or be less than, the amount set aside with
respect thereto by the Servicers.  Failure to set aside any amount so accrued
shall not relieve the Servicers of their respective obligation to remit
Collections to the related Purchaser Agent, for the benefit of the related
Purchaser, with respect to such accrued amount, as and to the extent provided in
Section 3.1.

 

Article III

 

Settlements

 

Section 3.1                                   Settlement Procedures.

 

The parties hereto will take the following actions with respect to each
Settlement Period:

 

(a)                                  Information Package.  On (i) the 18th day
of each calendar month (if such day is not a Business Day, then on the next
Business Day) and (ii) on any day requested by the Agents in accordance with the
succeeding sentence (each such day, a “Reporting Date”), the Servicers shall
deliver to each Purchaser Agent, on the related Purchaser’s behalf, a report in
the forms of Exhibit 3.1(a-1), and, at the request of any Agent, Exhibit
3.1(a-2) (or in another form mutually agreed to by such Agent and the Servicers)
(each, an “Information Package”) with respect to the immediately preceding
calendar month (with respect to each Reporting Date described in clause (i)
hereof) or such other period as such Agent shall request (with respect to each
Reporting Date described in clause (ii) hereof).  The Information Package shall
be accompanied by an electronic file in a form satisfactory to each Purchaser
Agent; provided, however, if a Credit Event shall have occurred, such Purchaser
Agent may request an Information Package on a day or days other than the
Reporting Date described in clause (i) of this Section 3.1(a); provided,
further, however, that such Purchaser Agent shall not make a request for an
Information Package more frequently than weekly.

 

(b)                                 Earned Discount and CP Costs; Other Amounts
Due.  (i) (A) on or before 12:00 noon, Atlanta, Georgia time on the Business Day
before the last day of each Yield Period, each Purchaser Agent shall notify the
Servicers of the amount of Earned Discount accrued with respect to any Asset
Tranche funded by a Liquidity Funding corresponding to such Yield Period and (B)
on or before 12:00 noon (Atlanta, Georgia time) five (5) Business Days before
each Reporting Date, each Purchaser Agent shall notify the Servicers of the CP
Costs accrued during the most recently ended CP Accrual Period with respect to
any Asset Tranche funded with Commercial Paper Notes of such Purchaser Group
during all or any portion of such CP Accrual Period, (ii) the Servicers shall
pay to such Purchaser Agent for the benefit of the related Purchaser the amount
of such Earned Discount before 12:00 noon (Atlanta, Georgia time) on the last
day of such Yield Period and the amount of such CP Costs before 12:00 noon
(Atlanta, Georgia time) on each Settlement Date, (iii) on or before 12:00 noon,
Atlanta, Georgia time, on the Business Day before each Reporting Date, each
Purchaser Agent, on the related Purchaser’s

 

8

--------------------------------------------------------------------------------


 

behalf, shall notify the Servicers of all fees and other amounts accrued and
payable by the Seller under this Agreement during the prior calendar month
(other than amounts described in clause (c) below), (iv) the Servicers shall pay
to each Purchaser Agent, for the benefit of the related Purchaser, the amount of
such fees and other amounts (to the extent of Collections attributable to the
Asset Interest during such Settlement Period) on the Settlement Date for such
month, (v) each Purchaser Agent shall notify the Servicers of any Broken Funding
Costs incurred by the related Purchaser and (vi) the Servicers shall pay to each
Purchaser Agent, for the benefit of the related Purchaser, the amount of such
Broken Funding Costs on the first Business Day following receipt by the
Servicers of notice of such Broken Funding Costs.  Such payments shall be made
out of amounts set aside pursuant to Section 1.3 for such payment; provided,
however, that to the extent Collections attributable to the Asset Interest
during such Settlement Period are not sufficient to make such payment, such
payments shall be made out of funds paid by the Servicers to the Seller (which
amounts the Seller hereby agrees to pay to the Servicers), and in the case of
Earned Discount, to the extent that funds were not set aside pursuant to
Section 1.3 for such payment (because the actual Earned Discount for such month
was greater than the estimated Earned Discount used in calculating the Asset
Interest during such month), out of funds paid by the Servicers to the Seller
(which amounts the Seller hereby agrees to pay to the Servicers), up to the
aggregate amount of Collections applied to Reinvestment under Section 1.3(a) or
(b) during such month.

 

(c)                                  Asset Interest Computations.

 

(i)                                     On the Reporting Date for each
Settlement Period, the Servicers shall compute, as of the related Cut-Off Date
and based upon the assumptions in the next sentence, (A) the Asset Interest, (B)
the amount of the reduction or increase (if any) in the Asset Interest since the
next preceding Cut-Off Date, (C) the excess (if any) of the Asset Interest over
the Allocation Limit, (D) the excess (if any) of any Purchaser Group Invested
Amount over such Purchaser Group Limit and (E) the excess (if any) of the
Invested Amount over the Purchase Limit.  Such calculation shall be based upon
the assumptions that (I) the information in the Information Package is correct,
and (II) Collections set aside pursuant to Section 1.3(b) will be paid to each
Purchaser Agent, for the benefit of the related Purchaser, on the Settlement
Date for such Settlement Period.

 

(ii)                                  If, according to the computations made
pursuant to clause (i) above, either (A) the Asset Interest exceeds the
Allocation Limit, (B) any Purchaser Group Invested Amount exceeds such Purchaser
Group Limit or (C) the Invested Amount exceeds the Purchase Limit, then on the
Settlement Date for such Settlement Period, the Servicers shall pay to the
applicable Purchaser Agent, for the benefit of the related Purchaser, (to the
extent of Collections during the related Settlement Period attributable to all
Asset Tranches funded by such Purchaser Group and not previously paid to such
Purchaser Agent) the amount necessary to reduce both (1) the Invested Amount to
the Purchase Limit, (2) any Purchaser Group Invested Amount to such Purchaser
Group Limit and (3) the Asset Interest to the Allocation Limit, subject,
however, to the proviso to Section 1.3(c)(iv).  Such payment shall be made out
of amounts set aside pursuant to Section 1.3 for such purpose and, to the extent
such amounts were not so set aside, the Seller hereby agrees to pay such amounts
to the Servicers to the extent of Collections applied to Reinvestment under
Section 1.3 during the relevant Settlement Period.

 

9

--------------------------------------------------------------------------------


 

(III)                               IN ADDITION TO THE PAYMENTS DESCRIBED IN
CLAUSE (II) ABOVE AND CLAUSE (IV) BELOW, DURING THE LIQUIDATION PERIOD, THE
SERVICER SHALL PAY TO EACH PURCHASER AGENT, FOR THE BENEFIT OF THE RELATED
PURCHASER, (A) ALL AMOUNTS IDENTIFIED PURSUANT TO SECTION 1.3 (A) ON THE LAST
DAY OF THE CURRENT YIELD PERIOD FOR ANY ASSET TRANCHE FUNDED BY A LIQUIDITY
FUNDING IN AN AMOUNT NOT EXCEEDING SUCH PURCHASER’S TRANCHE INVESTMENT OF SUCH
ASSET TRANCHE, AND (B) AFTER REDUCTION TO ZERO OF SUCH PURCHASER’S TRANCHE
INVESTMENT OF THE ASSET TRANCHES, IF ANY, FUNDED BY LIQUIDITY FUNDINGS OF SUCH
PURCHASER GROUP ON THE LAST DAY OF EACH CP ACCRUAL PERIOD, IN AN AMOUNT NOT
EXCEEDING SUCH PURCHASER’S TRANCHE INVESTMENT OF THE ASSET TRANCHE FUNDED BY
COMMERCIAL PAPER NOTES ISSUED BY THE RELATED PURCHASER.

 

(IV)                              ON THE INTERIM REPORTING DATE FOR EACH INTERIM
REPORTING PERIOD, IF ANY, THE SERVICER SHALL COMPUTE, AS OF THE RELATED INTERIM
CUT-OFF DATE AND BASED UPON THE ASSUMPTIONS IN THE NEXT SENTENCE, (A) THE ASSET
INTEREST, (B) THE AMOUNT OF THE REDUCTION OR INCREASE (IF ANY) IN THE ASSET
INTEREST SINCE THE NEXT PRECEDING CUT-OFF DATE OR INTERIM CUT-OFF DATE, (C) THE
EXCESS (IF ANY) OF THE ASSET INTEREST OVER THE ALLOCATION LIMIT, (D) THE EXCESS
(IF ANY) OF ANY PURCHASER GROUP INVESTED AMOUNT OVER THE RELATED PURCHASER GROUP
LIMIT AND (E) THE EXCESS (IF ANY) OF THE INVESTED AMOUNT OVER THE PURCHASE
LIMIT.  SUCH CALCULATIONS SHALL BE BASED UPON THE ASSUMPTIONS THAT (1) THE
INFORMATION IN THE INTERIM INFORMATION PACKAGE IS CORRECT, AND (2) COLLECTIONS
IDENTIFIED PURSUANT TO SECTION 1.3(B) WILL BE PAID TO EACH PURCHASER AGENT, FOR
THE BENEFIT OF THE RELATED PURCHASER, ON THE SETTLEMENT DATE FOR SUCH COLLECTION
PERIOD.

 

(V)                                 IF, ACCORDING TO THE COMPUTATIONS MADE
PURSUANT TO CLAUSE (IV) ABOVE, (A) THE ASSET INTEREST EXCEEDS THE ALLOCATION
LIMIT, (B) ANY PURCHASER GROUP INVESTED AMOUNT EXCEEDS THE RELATED PURCHASER
GROUP LIMIT OR (C) THE INVESTED AMOUNT EXCEEDS THE PURCHASE LIMIT, THEN ON THE 
INTERIM SETTLEMENT DATE FOR SUCH INTERIM REPORTING PERIOD, THE SERVICER SHALL
PAY TO THE APPLICABLE PURCHASER AGENT, FOR THE BENEFIT OF THE RELATED PURCHASER,
(TO THE EXTENT OF COLLECTIONS DURING THE RELATED INTERIM REPORTING PERIOD
ATTRIBUTABLE TO ALL ASSET TRANCHES FUNDED BY THE RELATED PURCHASER GROUP AND NOT
PREVIOUSLY PAID TO SUCH PURCHASER AGENT) THE AMOUNT NECESSARY TO REDUCE (1) THE
INVESTED AMOUNT TO THE PURCHASE LIMIT, (2) ANY PURCHASER GROUP INVESTED AMOUNT
TO THE RELATED PURCHASER GROUP LIMIT AND (3) THE ASSET INTEREST TO THE
ALLOCATION LIMIT, SUBJECT, HOWEVER, TO THE PROVISO TO SECTION 1.3(C)(IV). SUCH
PAYMENT SHALL BE MADE OUT OF AMOUNTS IDENTIFIED PURSUANT TO SECTION 1.3 FOR SUCH
PURPOSE AND, TO THE EXTENT SUCH AMOUNTS WERE NOT SO IDENTIFIED, THE SELLER
HEREBY AGREES TO PAY SUCH AMOUNTS TO THE SERVICER TO THE EXTENT OF COLLECTIONS
APPLIED TO REINVESTMENT UNDER SECTION 1.3 DURING THE RELEVANT INTERIM REPORTING
PERIOD.

 

(d)                                 Order of Application.  Upon receipt by each
Purchaser Agent, on the related Purchaser’s behalf, of funds distributed
pursuant to this Section 3.1, such Purchaser Agent shall apply them to the items
specified in the subclauses below, in the order of priority of such subclauses:

 

(i)                                     to accrued Earned Discount, CP Costs and
Broken Funding Costs, plus any previously accrued Earned Discount, CP Costs and
Broken Funding Costs not paid, to the extent owing to such Purchaser Group;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  to the related Purchaser’s Share of the
accrued and unpaid Servicer’s Fee (if Servicer is not the Seller or its
Affiliate);

 

(iii)                               to such Purchaser Group’s Pro Rata Share of
the Program Fee accrued during such Settlement Period, plus any previously
accrued Program Fee not paid on a prior Settlement Date;

 

(iv)                              to the reduction of the Invested Amount on a
pro rata basis and the reduction of any Purchaser Group Invested Amount, to the
extent such reduction is required under Section 3.1(c);

 

(v)                                 to other accrued and unpaid amounts owing to
any Purchaser or any Agent hereunder (except Earned Discount on any Asset
Tranche funded by a Liquidity Funding of any Purchaser Group, as the case may
be, which has accrued but is not yet overdue under Section 1.3(c));

 

(vi)                              to the related Purchaser’s Share of the
accrued and unpaid Servicer’s Fee (if Servicer is the Seller or its Affiliate);
and

 

(vii)                           to purchase newly originated Receivables during
the Revolving Period.

 

(e)                                  Non-Distribution of Servicer’s Fee.  Each
Purchaser Agent hereby consents (which consent may be revoked at any time after
the occurrence and during the continuance of a Liquidation Event), to the
retention by the Servicers of the amounts (if any) set aside pursuant to
Section 1.3 in respect of the Servicer’s Fee, in which case no distribution
shall be made in respect of Servicer’s Fee pursuant to clause (d) above.

 

(f)                                    Delayed Payment.  If on any day described
in this Section 3.1 (or in Section 1.3(c) in respect of accrued Earned Discount
on Asset Tranches funded by a Liquidity Funding or accrued CP Costs on Asset
Tranches funded by the issuance of Commercial Paper Notes by any Purchaser),
because Collections during the relevant CP Accrual Period or Yield Period were
less than the aggregate amounts payable, the Servicers shall not make any
payment otherwise required, the next available Collections in respect of the
Asset Interest shall be applied to such payment, and no Reinvestment shall be
permitted hereunder until such amount payable has been paid in full.

 

Section 3.2                                   Deemed Collections; Reduction of
the Invested Amount, Etc.

 


(A)                                  DEEMED COLLECTIONS.  IF ON ANY DAY


 

(i)                                     the Unpaid Balance of any Pool
Receivable is

 

(A)                              REDUCED AS A RESULT OF ANY DEFECTIVE, REJECTED
OR RETURNED MERCHANDISE OR SERVICES, ANY CASH DISCOUNT, OR ANY OTHER ADJUSTMENT
BY ANY SELLER PARTY OR ANY AFFILIATE THEREOF, OR AS A RESULT OF ANY TARIFF OR
OTHER GOVERNMENTAL OR REGULATORY ACTION, OR

 

11

--------------------------------------------------------------------------------


 

(B)                                REDUCED OR CANCELED AS A RESULT OF A SETOFF
IN RESPECT OF ANY CLAIM BY THE OBLIGOR THEREOF (WHETHER SUCH CLAIM ARISES OUT OF
THE SAME OR A RELATED OR AN UNRELATED TRANSACTION), OR

 

(C)                                REDUCED ON ACCOUNT OF THE OBLIGATION OF ANY
SELLER PARTY OR ANY AFFILIATE THEREOF TO PAY TO THE RELATED OBLIGOR ANY REBATE
OR REFUND, OR

 

(D)                               LESS THAN THE AMOUNT INCLUDED IN CALCULATING
THE NET POOL BALANCE FOR PURPOSES OF ANY INFORMATION PACKAGE OR INTERIM
INFORMATION PACKAGE, AS THE CASE MAY BE (FOR ANY REASON OTHER THAN SUCH
RECEIVABLE BECOMING A DEFAULTED RECEIVABLE), OR

 

(II)                                  ANY OF THE REPRESENTATIONS OR WARRANTIES
OF THE SELLER SET FORTH IN SECTION 6.1(J), (L) OR (P) WERE NOT TRUE WHEN MADE
WITH RESPECT TO ANY POOL RECEIVABLE, OR ANY OF THE REPRESENTATIONS OR WARRANTIES
OF THE SELLER SET FORTH IN SECTION 6.1(L) ARE NO LONGER TRUE WITH RESPECT TO ANY
POOL RECEIVABLE, OR ANY POOL RECEIVABLE IS REPURCHASED BY THE ORIGINATOR
PURSUANT TO THE SALE AGREEMENT,

 

then, on such day, the Seller shall be deemed to have received a Collection of
such Pool Receivable

 

(A)                              IN THE CASE OF CLAUSE (I) ABOVE, IN THE AMOUNT
OF SUCH REDUCTION OR CANCELLATION OR THE DIFFERENCE BETWEEN THE ACTUAL UNPAID
BALANCE AND THE AMOUNT INCLUDED IN CALCULATING SUCH NET POOL BALANCE, AS
APPLICABLE; AND

 

(B)                                IN THE CASE OF CLAUSE (II) ABOVE, IN THE
AMOUNT OF THE UNPAID BALANCE OF SUCH POOL RECEIVABLE.

 

Collections deemed received by the Seller under this Section 3.2(a) are herein
referred to as “Deemed Collections”.

 

(b)                                 Seller’s Optional Reduction of the Invested
Amount.  The Seller may at any time elect to reduce the Invested Amount and each
Purchaser Group Invested Amount as follows:

 

(i)                                     the Seller shall give each Purchaser
Agent, on the related Purchaser’s behalf, prior written notice in conformity
with the Required Notice Period of such reduction (which notice shall be
irrevocable and shall include the amount of such proposed reduction and the
proposed date on which such reduction will commence),

 

(ii)                                  on the proposed date of commencement of
such reduction and on each day thereafter, the Servicers shall refrain from
reinvesting Collections pursuant to Section 1.3 until the amount thereof not so
reinvested shall equal the desired amount of reduction, and

 

(iii)                               the Servicers shall hold such Collections in
trust for the Purchasers, pending payment to the related Purchaser Agents, as
provided in Section 1.3;

 

provided that:

 

12

--------------------------------------------------------------------------------


 

(A)                              THE AMOUNT OF ANY SUCH REDUCTION SHALL BE IN AN
AMOUNT OF $1,000,000 OR AN INTEGRAL MULTIPLE THEREOF,

 

(B)                                THE SELLER SHALL USE REASONABLE EFFORTS TO
ATTEMPT TO CHOOSE A REDUCTION AMOUNT, AND THE DATE OF COMMENCEMENT THEREOF, SO
THAT SUCH REDUCTION SHALL COMMENCE AND CONCLUDE IN THE SAME SETTLEMENT PERIOD,

 

(C)                                UNLESS THE INVESTED AMOUNT WILL BE REDUCED TO
ZERO, AFTER GIVING EFFECT TO SUCH REDUCTION, THE INVESTED AMOUNT WILL BE AT
LEAST $25,000,000, AND

 

(D)                               EACH REDUCTION OF THE INVESTED AMOUNT SHALL BE
DONE ON A PRO RATA BASIS AND SHALL RESULT IN A CORRESPONDING REDUCTION IN EACH
PURCHASER GROUP INVESTED AMOUNT.

 

Section 3.3                                   Payments and Computations, Etc.

 

(a)                                  Payments.  All amounts to be paid or
deposited by the Seller or the Servicers to any Purchaser Agent or any other
Person hereunder (other than amounts payable under Section 4.2) shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (Atlanta,
Georgia time) on the day when due in lawful money of the United States of
America in same day funds to the related Purchaser Agent Account or to such
other account at the bank named therein or at such other bank as any Purchaser
Agent on behalf of the related Purchaser may designate by written notice to the
Person making such payment.

 

(b)                                 Late Payments.  The Seller or the Servicers,
as applicable, shall, to the extent permitted by law, pay to the Person to whom
payment is due interest on all amounts not paid or deposited when due hereunder
at 2% per annum above the Alternate Base Rate, payable on demand, provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by applicable law.

 

(c)                                  Method of Computation.  All computations of
interest, Earned Discount, any fees payable under Section 4.1 and any other fees
payable by Seller to any Purchaser or any Purchaser Agent hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) elapsed.

 

Section 3.4                                   Treatment of Collections and
Deemed Collections.

 

The Seller shall forthwith deliver to the Servicers all Deemed Collections, and
the Servicers shall hold or distribute such Deemed Collections as CP Costs,
Broken Funding Costs, Earned Discount, accrued Servicer’s Fee, repayment of the
Invested Amount or any Purchaser Group Invested Amount and to other accrued
amounts owing hereunder to the same extent as if such Deemed Collections had
actually been received on the date of such delivery to the Servicers.  If
Collections are then being paid to any Agent, on behalf of the Purchasers, or
its designee, or lock boxes or accounts directly or indirectly owned or
controlled by the Administrative Agent, on behalf of the Purchasers, the
Servicers shall forthwith cause such Deemed Collections to be paid to each
Purchaser Agent, on the related Purchaser’s behalf, or its designee or to such
lock boxes or accounts, as applicable, or as the Purchaser Agent shall request. 
So long as the Seller shall hold any Collections (including Deemed Collections)

 

13

--------------------------------------------------------------------------------


 

required to be paid to the Servicers or any Agent, it shall hold such
Collections in trust for the benefit of the Agents, on behalf of the Purchasers,
and shall clearly mark its records to reflect such trust; provided that unless
the Administrative Agent shall have requested it in writing to do so, the Seller
shall not be required to hold such Collections in a separate deposit account
containing only such Collections.

 

Article IV

 

Fees and Yield Protection

 

Section 4.1                                   Fees.

 

The Seller shall pay to each Agent and each Purchaser certain fees from time to
time in amounts payable on such dates as are set forth in the letter dated
November 12, 2004 (as amended from time to time, the “Fee Letter”) among the
Seller, the Purchasers and the Agents.

 

Section 4.2                                   Yield Protection.

 

If (a) Regulation D or (b) any Regulatory Change occurring after November 15,
2002:

 

(I)                                     SHALL SUBJECT AN AFFECTED PARTY TO ANY
TAX, DUTY OR OTHER CHARGE WITH RESPECT TO ANY PORTION OF THE ASSET INTEREST
OWNED BY OR FUNDED BY IT, OR ANY OBLIGATIONS OR RIGHT TO MAKE PURCHASES OR
REINVESTMENTS OR TO PROVIDE FUNDING THEREFOR, OR SHALL CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO THE AFFECTED PARTY OF ANY PORTION OF  INVESTED AMOUNT,
CP COSTS OR EARNED DISCOUNT OWNED BY, OWED TO OR FUNDED IN WHOLE OR IN PART BY
IT OR ANY OTHER AMOUNTS DUE UNDER THIS AGREEMENT IN RESPECT OF ANY PORTION OF
THE ASSET INTEREST OWNED BY OR FUNDED BY IT OR ITS OBLIGATIONS OR RIGHTS, IF
ANY, TO MAKE PURCHASES OR REINVESTMENTS OR TO PROVIDE FUNDING THEREFOR (EXCEPT
FOR (A) TAXES BASED ON, OR MEASURED BY, NET INCOME, OR CHANGES IN THE RATE OF
TAX ON OR DETERMINED BY REFERENCE TO THE OVERALL NET INCOME, OF SUCH AFFECTED
PARTY IMPOSED BY THE UNITED STATES OF AMERICA, BY THE JURISDICTION IN WHICH SUCH
AFFECTED PARTY’S PRINCIPAL EXECUTIVE OFFICE IS LOCATED AND, IF SUCH AFFECTED
PARTY’S PRINCIPAL EXECUTIVE OFFICE IS NOT IN THE UNITED STATES OF AMERICA, BY
THE JURISDICTION WHERE SUCH AFFECTED PARTY’S PRINCIPAL OFFICE IN THE UNITED
STATES IS LOCATED OR, (B) FRANCHISE TAXES, TAXES ON, OR IN THE NATURE OF, DOING
BUSINESS TAXES OR CAPITAL TAXES); OR

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING, WITHOUT LIMITATION, ANY RESERVE IMPOSED BY THE FEDERAL
RESERVE BOARD, BUT EXCLUDING ANY RESERVE INCLUDED IN THE DETERMINATION OF EARNED
DISCOUNT), SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF ANY AFFECTED
PARTY, DEPOSITS OR OBLIGATIONS WITH OR FOR THE ACCOUNT OF ANY AFFECTED PARTY OR
WITH OR FOR THE ACCOUNT OF ANY AFFILIATE (OR ENTITY DEEMED BY THE FEDERAL
RESERVE BOARD TO BE AN AFFILIATE) OF ANY AFFECTED PARTY, OR CREDIT EXTENDED BY
ANY AFFECTED PARTY; OR

 

(III)                               SHALL CHANGE THE AMOUNT OF CAPITAL
MAINTAINED OR REQUIRED OR REQUESTED OR DIRECTED TO BE MAINTAINED BY ANY AFFECTED
PARTY; OR

 

14

--------------------------------------------------------------------------------


 

(IV)                              SHALL IMPOSE ANY OTHER CONDITION AFFECTING ANY
ASSET INTEREST OWNED OR FUNDED IN WHOLE OR IN PART BY ANY AFFECTED PARTY, OR ITS
OBLIGATIONS OR RIGHTS, IF ANY, TO MAKE PURCHASES OR REINVESTMENTS OR TO PROVIDE
FUNDING THEREFOR; OR

 

(V)                                 SHALL CHANGE THE RATE FOR, OR THE MANNER IN
WHICH THE FEDERAL DEPOSIT INSURANCE CORPORATION (OR A SUCCESSOR THERETO)
ASSESSES, DEPOSIT INSURANCE PREMIUMS OR SIMILAR CHARGES;

 

and the result of any of the foregoing is or would be

 

(A)                              TO INCREASE THE COST TO OR TO IMPOSE A COST ON
(1) AN AFFECTED PARTY FUNDING OR MAKING OR MAINTAINING ANY PURCHASES OR
REINVESTMENTS, ANY PURCHASES, REINVESTMENTS, OR LOANS OR OTHER EXTENSIONS OF
CREDIT UNDER ANY LIQUIDITY AGREEMENT, OR ANY COMMITMENT OF SUCH AFFECTED PARTY
WITH RESPECT TO ANY OF THE FOREGOING, OR (2) ANY AGENT FOR CONTINUING ITS OR THE
SELLER’S RELATIONSHIP WITH ANY PURCHASER, IN EACH CASE, IN AN AMOUNT DEEMED TO
BE MATERIAL BY SUCH AFFECTED PARTY,

 

(B)                                TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY AN AFFECTED PARTY UNDER THIS AGREEMENT OR UNDER ANY LIQUIDITY
AGREEMENT, OR

 

(C)                                IN THE REASONABLE DETERMINATION OF SUCH
AFFECTED PARTY, TO REDUCE THE RATE OF RETURN ON THE CAPITAL OF AN AFFECTED PARTY
AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR ARISING IN CONNECTION HEREWITH
TO A LEVEL BELOW THAT WHICH SUCH AFFECTED PARTY COULD OTHERWISE HAVE ACHIEVED,

 

then, within thirty days after demand by such Affected Party (which demand shall
be accompanied by a certificate setting forth, in reasonable detail, the basis
of such demand and the methodology for calculating, and the calculation of, the
amounts claimed by the Affected Party), the Seller shall pay directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost or such reduction.

 


(C)                                  EACH AFFECTED PARTY WILL PROMPTLY NOTIFY
THE SELLER AND EACH AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE (INCLUDING ANY
FUTURE EVENT THAT, IN THE JUDGMENT OF SUCH AFFECTED PARTY, IS REASONABLY CERTAIN
TO OCCUR) WHICH WILL ENTITLE SUCH AFFECTED PARTY TO COMPENSATION PURSUANT TO
THIS SECTION 4.2; PROVIDED, HOWEVER, ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH
NOTIFICATION SHALL NOT ADVERSELY AFFECT THE RIGHTS OF ANY AFFECTED PARTY TO SUCH
COMPENSATION.


 


(D)                                 IN DETERMINING ANY AMOUNT PROVIDED FOR OR
REFERRED TO IN THIS SECTION 4.2, AN AFFECTED PARTY MAY USE ANY REASONABLE
AVERAGING AND ATTRIBUTION METHODS (CONSISTENT WITH ITS ORDINARY BUSINESS
PRACTICES) THAT IT (IN ITS REASONABLE DISCRETION) SHALL DEEM APPLICABLE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, WACHOVIA AND BTM, IN THEIR
CAPACITY AS A LIQUIDITY BANK, THE PURCHASERS AND THE PURCHASER AGENTS,
RESPECTIVELY, SHALL (I) USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH
AFFECTED PARTY TO PROPORTIONALLY ALLOCATE ANY INCREASED COST OR REDUCED RETURN
TO ALL OTHER CUSTOMERS THAT ARE AFFECTED SIMILARLY BY ANY REGULATORY CHANGE OR
REGULATION D AND (II) USE COMMERCIALLY REASONABLE EFFORTS IN ACCORDANCE WITH ITS
NORMAL PRACTICES TO MINIMIZE AMOUNTS PAYABLE UNDER THIS ARTICLE IV.  ANY
AFFECTED PARTY WHEN MAKING A CLAIM UNDER THIS SECTION 4.2 SHALL SUBMIT TO THE
SELLER THE ABOVE-REFERENCED

 

15

--------------------------------------------------------------------------------


 

certificate as to such increased cost or reduced return (including calculation
thereof in reasonable detail), which statement shall, in the absence of
demonstrable error, be conclusive and binding upon the Seller.

 


(E)                                  FOR AVOIDANCE OF DOUBT, ANY INTERPRETATION
OF ACCOUNTING RESEARCH BULLETIN NO. 51 BY THE FINANCIAL ACCOUNTING STANDARDS
BOARD SHALL CONSTITUTE AN ADOPTION, CHANGE, REQUEST OR DIRECTIVE SUBJECT TO THIS
SECTION 4.2.


 

Section 4.3                                   Funding Losses.

 

In the event that any Purchaser or any Liquidity Bank shall actually incur any
loss or expense (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Purchaser or such Liquidity Bank to make any Liquidity Funding or maintain
any Liquidity Funding) as a result of (a) any settlement with respect to the
related Purchaser’s Tranche Investment of any portion of any Asset Tranche
funded by a Liquidity Funding being made on any day other than the scheduled
last day of an applicable Yield Period with respect thereto (it being understood
that the foregoing shall not apply to any portion of the Invested Amount that is
accruing Earned Discount calculated by reference to the Alternate Base Rate), or
(b) any Purchase not being made in accordance with a request therefor under
Section 1.2, or (c) any settlement with respect to the Purchaser’s Tranche
Investment of any Asset Tranche funded by Commercial Paper Notes issued by any
Purchaser being made on any day other than a Settlement Date, then, upon written
notice from any Purchaser Agent to the Seller and the Servicers, the Seller
shall pay to the Servicers, and the Servicers shall pay to such Purchaser Agent
for the account of the related Purchaser or such Liquidity Bank, the amount of
such loss or expense.  Such written notice (which shall include the methodology
for calculating, and the calculation of, the amount of such loss or expense, in
reasonable detail) shall, in the absence of demonstrable error, be conclusive
and binding upon the Seller and the Servicers.

 

Article V

 

Conditions of Purchases

 

Section 5.1                                   Conditions Precedent to Initial
Purchase.

 

The initial Purchase is subject to the condition precedent that each Purchaser
Agent, on  the related Purchaser’s behalf, shall have received, on or before the
date of such initial Purchase, the following each (unless otherwise indicated)
dated such date and in form and substance reasonably satisfactory to such
Purchaser Agent:

 


(A)                                  THE SALE AGREEMENT AND ALL OTHER
TRANSACTION DOCUMENTS, DULY EXECUTED BY THE PARTIES THERETO;


 


(B)                                 A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF EACH SELLER PARTY CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE
OFFICERS AUTHORIZED ON ITS BEHALF TO SIGN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO BE DELIVERED BY IT HEREUNDER (ON WHICH CERTIFICATE THE
ADMINISTRATIVE AGENT AND THE PURCHASERS MAY CONCLUSIVELY RELY UNTIL SUCH TIME AS
THE PURCHASER

 

16

--------------------------------------------------------------------------------


 

Agent, on the related Purchaser’s behalf, shall receive from such Seller Party a
revised certificate meeting the requirements of this subsection (b));

 


(C)                                  THE ARTICLES OR CERTIFICATE OF
INCORPORATION OR ORGANIZATION OF EACH SELLER PARTY, DULY CERTIFIED BY THE
SECRETARY OF STATE OF SUCH SELLER PARTY’S STATE OF INCORPORATION, DATED WITHIN
THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, ON THE RELATED PURCHASER’S BEHALF,
IN EACH CASE TOGETHER WITH A COPY OF THE BY-LAWS OF SUCH SELLER PARTY, DULY
CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH SELLER PARTY;


 


(D)                                 A TRUE AND COMPLETE COPY OF THE RESOLUTIONS
OF THE BOARD OF DIRECTORS, MANAGERS OR MEMBERS, AS APPLICABLE, OF EACH SELLER
PARTY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY;


 


(E)                                  COPIES OF GOOD STANDING CERTIFICATES FOR
EACH SELLER PARTY DATED WITHIN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE,
ISSUED BY THE SECRETARIES OF STATE OF THE STATE OF INCORPORATION OR ORGANIZATION
OF SUCH SELLER PARTY AND THE STATE WHERE SUCH SELLER PARTY’S PRINCIPAL PLACE OF
BUSINESS IS LOCATED;


 


(F)                                    ACKNOWLEDGMENT COPIES (OR OTHER EVIDENCE
OF FILING REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, ON THE PURCHASER’S
BEHALF,) OF (I) PROPER AMENDED FINANCING STATEMENTS (FORM UCC-1), IN SUCH FORM
AS THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, MAY REASONABLY
REQUEST, NAMING GEORGIA GULF AND GGCV AS THE DEBTORS AND THE SELLERS OF THE
RECEIVABLES AND RELATED ASSETS, THE SELLER AS THE SECURED PARTY AND PURCHASER
THEREOF AND THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AS
ASSIGNEE, AND (II) AMENDED FINANCING STATEMENTS (FORM UCC-1), IN SUCH FORM AS
THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, MAY REASONABLY
REQUEST, NAMING THE SELLER AS THE DEBTOR AND SELLER OF AN UNDIVIDED PERCENTAGE
INTEREST IN THE POOL RECEIVABLES AND RELATED ASSETS AND THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AS THE SECURED PARTY AND
PURCHASER THEREOF, OR OTHER, SIMILAR INSTRUMENTS OR DOCUMENTS, AS MAY BE
NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
SECURED PARTIES, DESIRABLE UNDER THE UCC OR ANY COMPARABLE LAW OF ALL
APPROPRIATE JURISDICTIONS TO PERFECT THE SALE BY GEORGIA GULF AND GGCV TO THE
SELLER OF, AND THE ADMINISTRATIVE AGENT’S, FOR THE BENEFIT OF THE SECURED
PARTIES, UNDIVIDED PERCENTAGE INTEREST IN, THE POOL RECEIVABLES AND RELATED
ASSETS;


 


(G)                                 SEARCH REPORTS PROVIDED IN WRITING TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, WITH RESULTS AS OF A
DATE WITHIN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS THAT NAME ANY SELLER PARTY AS DEBTOR AND THAT ARE FILED IN
THE JURISDICTIONS IN WHICH FILINGS WERE MADE PURSUANT TO SUBSECTION (F) ABOVE
AND IN SUCH OTHER JURISDICTIONS THAT THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST, TOGETHER WITH COPIES OF SUCH FINANCING STATEMENTS (NONE OF WHICH (OTHER
THAN ANY OF THE FINANCING STATEMENTS DESCRIBED IN SUBSECTION (F) ABOVE) SHALL
COVER ANY RECEIVABLES OR RELATED ASSETS);


 


(H)                                 THE SUBORDINATED NOTES, DULY EXECUTED BY
SELLER;


 


(I)                                     A FAVORABLE OPINION OF JONES DAY,
COUNSEL TO THE SELLER PARTIES, AS TO:

 

17

--------------------------------------------------------------------------------


 

(I)                                     THE EXISTENCE OF A “TRUE SALE” OF THE
RECEIVABLES FROM THE ORIGINATORS TO THE SELLER UNDER THE SALE AGREEMENT;

 

(II)                                  THE INAPPLICABILITY OF THE DOCTRINE OF
SUBSTANTIVE CONSOLIDATION TO THE SELLER, GEORGIA GULF AND GGCV IN CONNECTION
WITH ANY BANKRUPTCY PROCEEDING INVOLVING ANY SELLER PARTY;

 

(III)                               THE CREATION OR EXISTENCE OF A FIRST
PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF THE PURCHASERS IN (A) ALL THE
POOL RECEIVABLES AND RELATED ASSETS (AND INCLUDING SPECIFICALLY ANY UNDIVIDED
INTEREST THEREIN RETAINED BY THE SELLER HEREUNDER), (B) THE RIGHTS OF THE SELLER
IN, TO AND UNDER THE SALE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND (C)
ALL PROCEEDS OF ANY OF THE FOREGOING;

 

(IV)                              DUE AUTHORIZATION, EXECUTION, DELIVERY,
ENFORCEABILITY AND OTHER CORPORATE MATTERS OF THE SELLER PARTIES AS TO THE
TRANSACTION DOCUMENTS; AND

 

(V)                                 SUCH OTHER MATTERS AS THE ADMINISTRATIVE
AGENT, ACTING ON BEHALF OF THE SECURED PARTIES, MAY REASONABLY REQUEST.

 


(J)                                     A PRO FORMA INFORMATION PACKAGE,
PREPARED AS OF THE CUT-OFF DATE OF SEPTEMBER 30, 2004;


 


(K)                                  A REPORT IN FORM AND SUBSTANCE SATISFACTORY
TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S BEHALF, FROM THE INITIAL DUE
DILIGENCE AUDITOR AS TO A PRE-CLOSING DUE DILIGENCE AUDIT BY THE INITIAL DUE
DILIGENCE AUDITOR (SUCH REPORT AND ANY AMENDMENT, SUPPLEMENT, UPDATE OR OTHER
MODIFICATION, THE “DUE DILIGENCE REPORT”);


 


(L)                                     THE BLUE RIDGE LIQUIDITY AGREEMENT, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, ON THE PURCHASERS’
BEHALF, DULY EXECUTED BY EACH OF THE PARTIES THERETO;


 


(M)                               THE VICTORY LIQUIDITY AGREEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE VICTORY PURCHASER AGENT, DULY EXECUTED BY EACH OF
THE PARTIES THERETO;


 


(N)                                 WITH RESPECT TO GEORGIA GULF AND GGCV, A
CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF CASHFLOWS AS AT
DECEMBER 31, 2003 AND JUNE 30, 2004, RESPECTIVELY, AND WITH RESPECT TO THE
SELLER, A BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF CASHFLOWS AS AT
DECEMBER 31, 2003 AND JUNE 30, 2004, RESPECTIVELY, EACH OF THE FOREGOING
TOGETHER WITH A CERTIFICATION OF THE CHIEF FINANCIAL OFFICER, TREASURER OR
CORPORATE CONTROLLER IN THE FORM ATTACHED HERETO AS EXHIBIT B;


 


(O)                                 THE ADMINISTRATIVE AGENT AND THE PURCHASER
AGENTS SHALL HAVE RECEIVED COPIES OF A LOCK-BOX AGREEMENT FOR EACH LOCK-BOX
ACCOUNT, DULY EXECUTED BY EACH OF THE PARTIES THERETO.


 


(P)                                 SUCH OTHER AGREEMENTS, INSTRUMENTS,
CERTIFICATES, OPINIONS AND OTHER DOCUMENTS AS ANY PURCHASER AGENT MAY REASONABLY
REQUEST.

 

18

--------------------------------------------------------------------------------


 

Section 5.2                                   Conditions Precedent to All
Purchases and Reinvestments.

 

Each Purchase (including the initial Purchase) and each Reinvestment shall be
subject to the further conditions precedent that on the date of such Purchase or
Reinvestment the following statements shall be true (and the Seller, by
accepting the amount of such Purchase or by receiving the proceeds of such
Reinvestment, and each other Seller Party, upon such acceptance or receipt by
the Seller, shall be deemed to have certified that):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 6.1 ARE CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DAY AS THOUGH MADE ON AND AS OF SUCH DAY AND SHALL BE DEEMED TO HAVE BEEN MADE
ON SUCH DAY (EXCEPT TO THE EXTENT OF CHANGES RESULTING FROM TRANSACTIONS
CONTEMPLATED OR PERMITTED BY THIS AGREEMENT OR TO THE EXTENT OF CHANGES THAT
HAVE OTHERWISE BEEN CONSENTED TO BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE
SECURED PARTIES); PROVIDED THAT THE MATERIALITY THRESHOLD IN THE PRECEDING
CLAUSE SHALL NOT BE APPLICABLE WITH RESPECT TO ANY CLAUSE OF ANY REPRESENTATION
OR WARRANTY WHICH ITSELF CONTAINS A MATERIALITY QUALIFICATION,


 


(B)                                 NO EVENT HAS OCCURRED AND IS CONTINUING, OR
WOULD RESULT FROM SUCH PURCHASE OR REINVESTMENT, THAT CONSTITUTES A LIQUIDATION
EVENT OR UNMATURED LIQUIDATION EVENT,


 


(C)                                  AFTER GIVING EFFECT TO EACH PROPOSED
PURCHASE OR REINVESTMENT, (I) THE INVESTED AMOUNT WILL NOT EXCEED THE PURCHASE
LIMIT, (II) NO PURCHASER GROUP INVESTED AMOUNT WILL EXCEED THE RELATED PURCHASER
GROUP LIMIT AND (III) THE ASSET INTEREST WILL NOT EXCEED THE ALLOCATION LIMIT,


 


(D)                                 THE TERMINATION DATE SHALL NOT HAVE
OCCURRED,


 


(E)                                  IN THE CASE OF A PURCHASE, EACH PURCHASER
AGENT SHALL HAVE TIMELY RECEIVED AN APPROPRIATE NOTICE OF THE PROPOSED PURCHASE
IN ACCORDANCE WITH SECTION 1.2(A),


 


(F)                                    THE SERVICERS SHALL HAVE DELIVERED TO
EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S BEHALF, A COMPLETED INFORMATION
PACKAGE OR INTERIM INFORMATION PACKAGE (IF APPLICABLE) AS OF THE APPLICABLE
REPORTING DATE, AND


 


(G)                                 SUCH OTHER AGREEMENTS, INSTRUMENTS,
CERTIFICATES, OPINIONS AND OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST HAVE BEEN DELIVERED.


 

Article VI

 

Representations and Warranties

 

Section 6.1                                   Representations and Warranties of
Seller Parties.

 

Each Seller Party represents and warrants as to itself as follows:

 


(A)                                  ORGANIZATION AND GOOD STANDING; OWNERSHIP. 
EACH SELLER PARTY’S JURISDICTION OF ORGANIZATION IS CORRECTLY SET FORTH IN THE
PREAMBLE TO THIS AGREEMENT.  EACH SELLER PARTY IS DULY ORGANIZED AND IS VALIDLY
EXISTING AS A CORPORATION OR LIMITED LIABILITY COMPANY IN GOOD STANDING

 

19

--------------------------------------------------------------------------------


 

under the laws of such jurisdiction and is a “registered organization” as
defined in the UCC in effect in such jurisdiction, with power and authority to
own its properties and to conduct its business as such properties are presently
owned and such business is presently conducted.  The Seller had at all relevant
times, and now has, all necessary power, authority, and legal right to acquire
and own the Pool Receivables and Related Assets.  Collectively, the Originators
own 100% of all the issued and outstanding capital stock of the Seller.

 


(B)                                 DUE QUALIFICATION.  EACH SELLER PARTY IS
DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR LIMITED LIABILITY
COMPANY IN GOOD STANDING, AND HAS OBTAINED ALL NECESSARY LICENSES AND APPROVALS,
IN ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, LICENSES OR APPROVALS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED OR HAVE SUCH LICENSES OR APPROVALS WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT.


 


(C)                                  POWER AND AUTHORITY; DUE AUTHORIZATION. 
EACH SELLER PARTY (I) HAS ALL NECESSARY POWER, AUTHORITY AND LEGAL RIGHT (A) TO
EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY, (B) TO CARRY OUT THE TERMS OF THE TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY, (C) IN THE CASE OF THE SERVICERS, TO SERVICE THE RECEIVABLES AND
THE RELATED ASSETS IN ACCORDANCE WITH THIS AGREEMENT AND THE SALE AGREEMENT, AND
(D) IN THE CASE OF THE SELLER, SELL AND ASSIGN THE ASSET INTEREST ON THE TERMS
AND CONDITIONS HEREIN PROVIDED, AND (II) HAS DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR LIMITED LIABILITY COMPANY ACTION THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND, IN THE
CASE OF THE SELLER, THE SALES AND ASSIGNMENTS DESCRIBED IN CLAUSE (I)(D) ABOVE.


 


(D)                                 VALID SALE; BINDING OBLIGATIONS.  (I) THIS
AGREEMENT CONSTITUTES A VALID SALE, TRANSFER, AND ASSIGNMENT OF THE ASSET
INTEREST TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE PURCHASERS, ENFORCEABLE
AGAINST CREDITORS OF, AND PURCHASERS FROM, THE SELLER, AND (II) THIS AGREEMENT
AND EACH OTHER TRANSACTION DOCUMENT SIGNED BY SUCH SELLER PARTY CONSTITUTES, A
LEGAL, VALID AND BINDING OBLIGATION OF SUCH SELLER PARTY, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, OR OTHER SIMILAR LAWS FROM TIME TO TIME
IN EFFECT AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 


(E)                                  NO VIOLATION.  THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND THE FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT (I) CONFLICT WITH,
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE ARTICLES OR
CERTIFICATE OF INCORPORATION OR ORGANIZATION OR THE BY-LAWS OR OPERATING
AGREEMENT OF SUCH SELLER PARTY, OR ANY MATERIAL INDENTURE, LOAN AGREEMENT,
RECEIVABLES PURCHASE AGREEMENT, MORTGAGE, DEED OF TRUST, OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH SUCH SELLER PARTY IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND, (II) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON
ANY OF SUCH SELLER PARTY’S PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH MATERIAL
INDENTURE, LOAN AGREEMENT, RECEIVABLES PURCHASE AGREEMENT, MORTGAGE, DEED OF
TRUST, OR OTHER AGREEMENT OR INSTRUMENT, OTHER THAN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, OR (III) VIOLATE ANY LAW OR ANY ORDER, RULE, OR
REGULATION APPLICABLE TO SUCH SELLER PARTY OF ANY COURT OR OF ANY FEDERAL OR
STATE REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL
INSTRUMENTALITY HAVING JURISDICTION OVER SUCH SELLER PARTY OR ANY OF ITS
PROPERTIES.

 

20

--------------------------------------------------------------------------------


 


(F)                                    NO PROCEEDINGS.  EXCEPT AS SET FORTH IN
THE ANNUAL REPORT OF GEORGIA GULF AND ITS SUBSIDIARIES ON FORM 10-K FOR THE YEAR
ENDED DECEMBER 31, 2003, OR IN ANY DOCUMENT FILED PRIOR TO THE DATE OF THIS
AGREEMENT PURSUANT TO SECTION 13(A), 14 OR 15(D) OF THE SECURITIES EXCHANGE ACT
OF 1934, THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING, OR, TO SUCH SELLER
PARTY’S KNOWLEDGE, THREATENED, BEFORE ANY COURT, REGULATORY BODY, ADMINISTRATIVE
AGENCY, OR OTHER TRIBUNAL OR GOVERNMENTAL INSTRUMENTALITY (I) ASSERTING THE
INVALIDITY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, (II) SEEKING TO
PREVENT THE SALE AND ASSIGNMENT OF THE RECEIVABLES UNDER THE SALE AGREEMENT OR
OF THE ASSET INTEREST UNDER THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, OR (III) THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 BULK SALES ACT.  NO TRANSACTION CONTEMPLATED
HEREBY REQUIRES COMPLIANCE WITH ANY BULK SALES ACT OR SIMILAR LAW.


 


(H)                                 GOVERNMENT APPROVALS.  NO AUTHORIZATION OR
APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR REGULATORY BODY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH SELLER PARTY OF THIS AGREEMENT AND EACH OTHER TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY, EXCEPT, IN THE CASE OF THE SELLER, FOR (I) THE
FILING OF THE AMENDMENTS TO THE UCC FINANCING STATEMENTS REFERRED TO IN
ARTICLE V, AND (II) THE FILING OF ANY UCC CONTINUATION STATEMENTS AND AMENDMENTS
FROM TIME TO TIME REQUIRED IN RELATION TO ANY UCC FINANCING STATEMENTS FILED IN
CONNECTION WITH THIS AGREEMENT, AS PROVIDED IN SECTION 8.5, ALL OF WHICH, AT THE
TIME REQUIRED IN ARTICLE V OR SECTION 8.5, AS APPLICABLE, SHALL HAVE BEEN DULY
MADE AND SHALL BE IN FULL FORCE AND EFFECT.


 


(I)                                     FINANCIAL CONDITION.  (I) THE
CONSOLIDATED BALANCE SHEETS OF GEORGIA GULF AND ITS CONSOLIDATED SUBSIDIARIES AS
AT DECEMBER 31, 2003 AND JUNE 30, 2004, RESPECTIVELY, AND THE RELATED STATEMENTS
OF INCOME AND SHAREHOLDERS’ EQUITY OF GEORGIA GULF AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE FISCAL PERIOD THEN ENDED, CERTIFIED BY DELOITTE & TOUCHE,
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, COPIES OF EACH OF WHICH HAVE BEEN
FURNISHED TO THE AGENTS, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION OF GEORGIA GULF AND ITS CONSOLIDATED
SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED RESULTS OF THE OPERATIONS OF
GEORGIA GULF AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH
DATES, ALL IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, (II) SINCE DECEMBER 31,
2003 AND JUNE 30, 2004, RESPECTIVELY, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN ANY SUCH FINANCIAL CONDITION, BUSINESS OR OPERATIONS EXCEPT AS DESCRIBED IN
SCHEDULE 6.1(I), (III) THE BALANCE SHEETS OF THE SELLER AS AT DECEMBER 31, 2003
AND JUNE 30, 2004, RESPECTIVELY, CERTIFIED BY THE CHIEF FINANCIAL OFFICER,
TREASURER OR CORPORATE CONTROLLER OF THE SELLER BY MEANS OF A CERTIFICATE OF
FINANCIAL OFFICER IN THE FORM ATTACHED HERETO AS EXHIBIT B, COPIES OF WHICH HAVE
BEEN FURNISHED TO THE AGENTS, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION, ASSETS AND LIABILITIES OF THE SELLER AS AT SUCH DATES, ALL
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND (IV) SINCE DECEMBER 31, 2003
AND JUNE 30, 2004, RESPECTIVELY, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN
THE SELLER’S FINANCIAL CONDITION, BUSINESS OR OPERATIONS.


 


(J)                                     NATURE OF RECEIVABLES.  EACH RECEIVABLE
CONSTITUTES AN “ACCOUNT” AS SUCH TERM IS DEFINED IN THE UCC.

 

21

--------------------------------------------------------------------------------


 


(K)                                  MARGIN REGULATIONS.  THE USE OF ALL FUNDS
OBTAINED BY SUCH SELLER PARTY UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT WILL NOT CONFLICT WITH OR CONTRAVENE ANY OF REGULATIONS T, U AND X
PROMULGATED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM FROM TIME TO
TIME (INCLUDING, WITHOUT LIMITATION, ITS OBLIGATIONS HEREUNDER AND UNDER THE
SALE AGREEMENT, WHETHER OR NOT SUCH OBLIGATIONS ARE THEN DUE OR YET TO BECOME
DUE).


 


(L)                                     GOOD TITLE.  THE SELLER OWNS AND HAS
GOOD AND MARKETABLE TITLE TO THE COLLATERAL FREE AND CLEAR OF ANY LIEN, EXCEPT
AS CREATED BY THE TRANSACTION DOCUMENTS.


 


(M)                               ACCURATE REPORTS.  NO INFORMATION PACKAGE OR
INTERIM INFORMATION PACKAGE (IF PREPARED BY SUCH SELLER PARTY, OR TO THE EXTENT
INFORMATION THEREIN WAS SUPPLIED BY SUCH SELLER PARTY) OR OTHER INFORMATION,
EXHIBIT, FINANCIAL STATEMENT, DOCUMENT, BOOK, RECORD OR REPORT FURNISHED OR TO
BE FURNISHED, IN EACH CASE IN WRITING, BY OR ON BEHALF OF SUCH SELLER PARTY TO
ANY  AGENT OR ANY PURCHASER PURSUANT TO THIS AGREEMENT WAS OR WILL BE INACCURATE
IN ANY MATERIAL RESPECT AS OF THE DATE IT WAS OR WILL BE DATED OR (EXCEPT AS
OTHERWISE DISCLOSED TO SUCH AGENT OR SUCH PURCHASER AT SUCH TIME) AS OF THE DATE
SO FURNISHED, OR CONTAINED OR (IN THE CASE OF INFORMATION OR OTHER MATERIALS TO
BE FURNISHED IN THE FUTURE) WILL CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR
OMITTED OR (IN THE CASE OF INFORMATION OR OTHER MATERIALS TO BE FURNISHED IN THE
FUTURE) WILL OMIT TO STATE A MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF THE
CIRCUMSTANCES MADE OR PRESENTED.


 


(N)                                 OFFICES.  THE PRINCIPAL PLACES OF BUSINESS
AND CHIEF EXECUTIVE OFFICES OF THE SERVICERS AND THE SELLER ARE LOCATED AT THE
RESPECTIVE ADDRESSES SET FORTH ON SCHEDULE 14.2, AND THE OFFICES WHERE THE
SERVICERS AND THE SELLER KEEP ALL THEIR BOOKS, RECORDS AND DOCUMENTS EVIDENCING
POOL RECEIVABLES, THE RELATED CONTRACTS AND ALL PURCHASE ORDERS AND OTHER
AGREEMENTS RELATED TO SUCH POOL RECEIVABLES ARE LOCATED AT THE ADDRESSES
SPECIFIED IN SCHEDULE 6.1(N) (OR AT SUCH OTHER LOCATIONS, NOTIFIED TO THE
ADMINISTRATIVE AGENT, ON THE PURCHASERS’ BEHALF, IN ACCORDANCE WITH
SECTION 7.1(F), IN JURISDICTIONS WHERE ALL ACTION REQUIRED BY SECTION 8.5 HAS
BEEN TAKEN AND COMPLETED).


 


(O)                                 LOCK-BOX ACCOUNTS.  THE NAMES AND ADDRESSES
OF ALL THE LOCK-BOX BANKS, TOGETHER WITH THE ACCOUNT NUMBERS OF THE ACCOUNTS OF
THE ORIGINATORS OR THE SELLER AT SUCH LOCK-BOX BANKS, ARE SPECIFIED IN
SCHEDULE 6.1(O) (OR HAVE BEEN NOTIFIED TO AND APPROVED BY THE ADMINISTRATIVE
AGENT, ON THE PURCHASERS’ BEHALF, IN ACCORDANCE WITH SECTION 7.3(D)).


 


(P)                                 ELIGIBLE RECEIVABLES.  EACH RECEIVABLE
INCLUDED IN THE NET POOL BALANCE AS AN ELIGIBLE RECEIVABLE ON THE DATE OF ANY
PURCHASE, REINVESTMENT OR COMPUTATION OF NET POOL BALANCE SHALL BE AN ELIGIBLE
RECEIVABLE ON SUCH DATE.


 


(Q)                                 SERVICING PROGRAMS.  NO LICENSE OR APPROVAL
IS REQUIRED FOR THE ADMINISTRATIVE AGENT’S USE OF ANY PROGRAM USED BY THE
SERVICERS IN THE SERVICING OF THE RECEIVABLES, OTHER THAN THOSE WHICH HAVE BEEN
OBTAINED AND ARE IN FULL FORCE AND EFFECT.


 


(R)                                    PERFECTION.


 

(I)                                     THIS AGREEMENT CREATES A VALID AND
CONTINUING SECURITY INTEREST (AS DEFINED IN THE UCC) IN THE COLLATERAL IN FAVOR
OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE

 

22

--------------------------------------------------------------------------------


 

SECURED PARTIES, WHICH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS AND IS
ENFORCEABLE AS SUCH AS AGAINST CREDITORS AND PURCHASERS FROM THE SELLER.

 

(II)                                  THERE HAVE BEEN DULY FILED ALL FINANCING
STATEMENTS OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS NECESSARY UNDER THE UCC (OR
ANY COMPARABLE LAW) OF ALL APPROPRIATE JURISDICTIONS TO PERFECT (A) THE SELLER’S
OWNERSHIP INTEREST IN EACH RECEIVABLE, ITS COLLECTIONS AND THE RELATED ASSETS
AND (B) THE ADMINISTRATIVE AGENT’S (ON BEHALF OF THE SECURED PARTIES) SECURITY
INTEREST IN THE COLLATERAL.

 

(III)                               OTHER THAN THE SECURITY INTEREST GRANTED TO
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS
AGREEMENT, THE SELLER HAS NOT PLEDGED, ASSIGNED, SOLD, GRANTED A SECURITY
INTEREST IN, OR OTHERWISE CONVEYED ANY OF THE COLLATERAL.

 

(IV)                              THE SELLER’S JURISDICTION OF ORGANIZATION IS A
JURISDICTION WHOSE LAW GENERALLY REQUIRES INFORMATION CONCERNING THE EXISTENCE
OF A NONPOSSESSORY SECURITY INTEREST TO BE MADE GENERALLY AVAILABLE IN A FILING,
RECORD OR REGISTRATION SYSTEM AS A CONDITION OR RESULT OF SUCH A SECURITY
INTEREST’S OBTAINING PRIORITY OVER THE RIGHTS OF A LIEN CREDITOR WHICH RESPECT
TO COLLATERAL.

 

(V)                                 THE SELLER HAS NOT AUTHORIZED THE FILING OF
AND IS NOT AWARE OF ANY FINANCING STATEMENTS AGAINST THE SELLER THAT INCLUDE A
DESCRIPTION OF COLLATERAL COVERING THE COLLATERAL OTHER THAN ANY FINANCING
STATEMENT RELATING TO THE SECURITY INTEREST GRANTED TO ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE SECURED PARTIES HEREUNDER OR THAT HAS BEEN TERMINATED.  THE
SELLER IS NOT AWARE OF ANY JUDGMENT OR TAX LIEN FILINGS AGAINST THE SELLER.

 


(S)                                  COMPLIANCE WITH CREDIT AND COLLECTION
POLICY.  WITH RESPECT TO EACH POOL RECEIVABLE, EACH SELLER PARTY HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY.


 


(T)                                    NAMES.  IN THE PAST FIVE (5) YEARS, THE
SELLER HAS NOT USED ANY CORPORATE NAMES, TRADE NAMES OR ASSUMED NAMES OTHER THAN
THE NAME IN WHICH IT HAS EXECUTED THIS AGREEMENT.


 


(U)                                 OWNERSHIP OF THE SELLER.  COLLECTIVELY, THE
ORIGINATORS OWN, DIRECTLY OR INDIRECTLY, 100% OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF THE SELLER, FREE AND CLEAR OF ANY LIEN OTHER THAN THE LIEN
GRANTED IN FAVOR OF THE GUARANTEE COLLATERAL AGENT FOR THE BENEFIT OF THE
GUARANTEE SECURED PARTIES PURSUANT TO THE COLLATERAL AGREEMENT.  SUCH CAPITAL
STOCK IS VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND THERE ARE NO OPTIONS,
WARRANTS OR OTHER RIGHTS TO ACQUIRE SECURITIES OF THE SELLER.


 


(V)                                 INVESTMENT COMPANY.  NO SELLER PARTY IS AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR STATUTE.


 


(W)                               TAXES.  EACH SELLER PARTY HAS FILED ALL
MATERIAL TAX RETURNS AND REPORTS REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND
HAS PAID ALL TAXES AND GOVERNMENTAL CHARGES THEREBY SHOWN TO BE OWING, EXCEPT TO
THE EXTENT ANY FAILURE TO FILE SUCH RETURNS OR REPORTS OR PAY SUCH TAXES OR
CHARGES WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.

 

23

--------------------------------------------------------------------------------


 


(X)                                   RESTRICTIONS ON TRANSFERS.  NO CONTRACT
REQUIRES THE PRIOR WRITTEN CONSENT OF AN OBLIGOR OR CONTAINS ANY OTHER
RESTRICTION RELATING TO THE TRANSFER OR ASSIGNMENT OF RIGHTS OF PAYMENT UNDER
SUCH CONTRACT WHICH ARE LEGALLY ENFORCEABLE (OTHER THAN A CONSENT OR WAIVER OF
SUCH RESTRICTION THAT HAS BEEN OBTAINED PRIOR TO THE CLOSING DATE).


 

Article VII

 

General Covenants of Seller Parties

 

Section 7.1                                   Affirmative Covenants of Seller
Parties.

 

From the date hereof until the Final Payout Date, unless each Agent shall
otherwise consent in writing:

 


(A)                                  COMPLIANCE WITH LAWS, ETC  EACH SELLER
PARTY WILL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS, INCLUDING THOSE WITH RESPECT TO THE POOL RECEIVABLES AND
RELATED CONTRACTS, EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 PRESERVATION OF CORPORATE EXISTENCE.  EACH
SELLER PARTY WILL PRESERVE AND MAINTAIN ITS CORPORATE OR LIMITED LIABILITY
COMPANY EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
AS A FOREIGN CORPORATION OR LIMITED LIABILITY COMPANY IN EACH JURISDICTION WHERE
THE FAILURE TO PRESERVE AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES,
PRIVILEGES AND QUALIFICATION WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  AUDITS.  EACH SELLER PARTY WILL (I) AT ANY
TIME AND FROM TIME TO TIME UPON NOT LESS THAN FIVE (5) BUSINESS DAYS’ NOTICE
(UNLESS A LIQUIDATION EVENT HAS OCCURRED AND IS CONTINUING (OR ANY PURCHASER
AGENT, ON THE RELATED PURCHASER’S BEHALF, BELIEVES IN GOOD FAITH THAT A
LIQUIDATION EVENT HAS OCCURRED AND IS CONTINUING), IN WHICH CASE NO SUCH NOTICE
SHALL BE REQUIRED) DURING REGULAR BUSINESS HOURS, PERMIT SUCH PURCHASER AGENT,
ON THE RELATED PURCHASER’S BEHALF, OR ANY OF ITS AGENTS OR REPRESENTATIVES, (A)
TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM ALL BOOKS, RECORDS AND
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, COMPUTER TAPES AND DISKS) IN THE
POSSESSION OR UNDER THE CONTROL OF SUCH SELLER PARTY RELATING TO POOL
RECEIVABLES, INCLUDING, WITHOUT LIMITATION, THE RELATED CONTRACTS AND PURCHASE
ORDERS AND OTHER AGREEMENTS, AND (B) TO VISIT THE OFFICES AND PROPERTIES OF SUCH
SELLER PARTY FOR THE PURPOSE OF EXAMINING SUCH MATERIALS DESCRIBED IN CLAUSE
(I)(A) NEXT ABOVE, AND TO DISCUSS MATTERS RELATING TO POOL RECEIVABLES OR SUCH
SELLER PARTY’S PERFORMANCE HEREUNDER WITH ANY OF THE OFFICERS OR EMPLOYEES OF
SUCH SELLER PARTY HAVING KNOWLEDGE OF SUCH MATTERS; (II) PERMIT EACH PURCHASER
AGENT OR ANY OF ITS AGENTS OR REPRESENTATIVES, UPON NOT LESS THAN FIVE (5)
BUSINESS DAYS’ NOTICE FROM SUCH PURCHASER AGENT (UNLESS A LIQUIDATION EVENT HAS
OCCURRED AND IS CONTINUING (OR SUCH PURCHASER AGENT BELIEVES IN GOOD FAITH THAT
A LIQUIDATION EVENT HAS OCCURRED AND IS CONTINUING) IN WHICH CASE NO SUCH NOTICE
SHALL BE REQUIRED), TO MEET WITH THE INDEPENDENT AUDITORS OF SUCH SELLER PARTY,
TO REVIEW SUCH AUDITORS’ WORK PAPERS AND OTHERWISE TO REVIEW WITH SUCH AUDITORS
THE BOOKS AND RECORDS OF SUCH SELLER PARTY WITH RESPECT TO THE POOL RECEIVABLES
AND RELATED ASSETS; AND (III) WITHOUT LIMITING THE PROVISIONS OF CLAUSE (I) OR
(II) NEXT ABOVE, FROM TIME TO TIME, AT THE EXPENSE OF SUCH SELLER PARTY, PERMIT
CERTIFIED PUBLIC ACCOUNTANTS OR OTHER AUDITORS ACCEPTABLE TO EACH

 

24

--------------------------------------------------------------------------------


 

Purchaser Agent to conduct a review of such Seller Party’s books and records
with respect to the Pool Receivables and Related Assets; provided, that, so long
as no Liquidation Event has occurred and is continuing, (A) such reviews (as
between the Agents) shall not be done more than four (4) times in any one
calendar year and (B) the Seller Parties shall only be responsible for the costs
and expenses of one such review (as between the Agents) in any one calendar
year.  The Purchaser Agents agree that they will consult and coordinate with
each other regarding the scheduling of all reviews and neither will conduct a
review without providing reasonable prior notice to the other Purchaser Agent.

 


(D)                                 KEEPING OF RECORDS AND BOOKS OF ACCOUNT. 
THE SERVICERS WILL MAINTAIN AND IMPLEMENT ADMINISTRATIVE AND OPERATING
PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY TO RECREATE RECORDS
EVIDENCING POOL RECEIVABLES IN THE EVENT OF THE DESTRUCTION OF THE ORIGINALS
THEREOF), AND KEEP AND MAINTAIN, ALL DOCUMENTS, BOOKS, RECORDS AND OTHER
INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF ALL POOL
RECEIVABLES (INCLUDING, WITHOUT LIMITATION, RECORDS ADEQUATE TO PERMIT THE DAILY
IDENTIFICATION OF OUTSTANDING UNPAID BALANCES BY OBLIGOR AND RELATED DEBIT AND
CREDIT DETAILS OF THE POOL RECEIVABLES).


 


(E)                                  PERFORMANCE AND COMPLIANCE WITH RECEIVABLES
AND CONTRACTS.  EACH SELLER PARTY WILL, AT ITS EXPENSE, TIMELY AND FULLY PERFORM
AND COMPLY WITH ALL MATERIAL PROVISIONS, COVENANTS AND OTHER PROMISES, IF ANY,
REQUIRED TO BE OBSERVED BY IT UNDER THE CONTRACTS RELATED TO THE POOL
RECEIVABLES AND ALL AGREEMENTS RELATED TO SUCH POOL RECEIVABLES.


 


(F)                                    LOCATION OF RECORDS.  EACH SELLER PARTY
WILL KEEP ITS CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE, AND THE
OFFICES WHERE IT KEEPS ITS RECORDS CONCERNING THE POOL RECEIVABLES, ALL RELATED
CONTRACTS AND ALL AGREEMENTS RELATED TO SUCH POOL RECEIVABLES (AND ALL ORIGINAL
DOCUMENTS RELATING THERETO), AT THE ADDRESS(ES) OF THE SERVICERS AND SELLER
REFERRED TO IN SECTION 6.1(N) OR, UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WITH A COPY TO EACH PURCHASER AGENT), AT SUCH OTHER
LOCATIONS IN JURISDICTIONS WHERE ALL ACTION REQUIRED BY SECTION 8.5 SHALL HAVE
BEEN TAKEN AND COMPLETED.


 


(G)                                 CREDIT AND COLLECTION POLICIES.  EACH SELLER
PARTY WILL COMPLY WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH POOL
RECEIVABLE AND THE RELATED CONTRACT.


 


(H)                                 SALE AGREEMENT.  THE SELLER WILL PERFORM AND
COMPLY WITH ALL OF ITS COVENANTS AND AGREEMENTS SET FORTH IN THE SALE AGREEMENT,
AND WILL ENFORCE THE PERFORMANCE BY THE ORIGINATORS OF ITS OBLIGATIONS UNDER THE
SALE AGREEMENT.


 


(I)                                     COLLECTION BANK AGREEMENT.  ALL OBLIGORS
SHALL BE INSTRUCTED TO MAKE PAYMENTS ON RECEIVABLES DIRECTLY TO A LOCK-BOX
ACCOUNT IN THE NAME OF THE SELLER WHICH IS THE SUBJECT OF A LOCK-BOX AGREEMENT. 
IF, NOTWITHSTANDING THE FOREGOING, ANY COLLECTIONS ARE PAID DIRECTLY TO ANY
SELLER PARTY, SUCH SELLER PARTY, SHALL DEPOSIT THE SAME (WITH ANY NECESSARY
ENDORSEMENTS) TO SUCH A LOCK-BOX ACCOUNT WITHIN TWO (2) BUSINESS DAYS AFTER
RECEIPT THEREOF.  UPON DEMAND OF THE ADMINISTRATIVE AGENT AT THE DIRECTION OF
THE AGENTS, EITHER THE SELLER OR THE INITIAL SERVICERS SHALL ESTABLISH A
SEGREGATED ACCOUNT AT WACHOVIA WHICH IS SUBJECT TO A PERFECTED SECURITY INTEREST
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES
(THE “COLLECTION ACCOUNT”), INTO WHICH ALL DEPOSITS FROM TIME TO TIME IN
LOCK-BOX ACCOUNTS, AND ALL OTHER COLLECTIONS, ARE CONCENTRATED PENDING
APPLICATION IN ACCORDANCE WITH THE TERMS OF THIS

 

25

--------------------------------------------------------------------------------


 


AGREEMENT.  THE SELLER, OR ANY SERVICER ON BEHALF OF THE SELLER, SHALL CAUSE
EVIDENCE TO BE DELIVERED TO ADMINISTRATIVE AGENT (WITH A COPY TO EACH PURCHASER
AGENT) WITHIN THIRTY (30) DAYS OF THE CLOSING DATE SHOWING THAT THE EACH
LOCK-BOX AND COLLECTION ACCOUNT WERE MAINTAINED ON THE CLOSING DATE, AND
CONTINUE TO BE MAINTAINED, IN THE NAME OF THE SELLER.

 


SECTION 7.2                                   REPORTING REQUIREMENTS OF SELLER
PARTIES.

 

From the date hereof until the Final Payout Date, unless each Agent, on the
related Purchaser’s behalf, shall otherwise consent in writing:

 


(A)                                  QUARTERLY FINANCIAL STATEMENTS.  GEORGIA
GULF WILL FURNISH TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S BEHALF, AS
SOON AS AVAILABLE AND IN ANY EVENT WITHIN 50 DAYS AFTER THE END OF EACH OF THE
FIRST THREE QUARTERS OF EACH FISCAL YEAR OF GEORGIA GULF, COPIES OF ITS
CONSOLIDATED, AND, TO THE EXTENT OTHERWISE AVAILABLE, CONSOLIDATING BALANCE
SHEETS AND RELATED STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOW, SHOWING THE
FINANCIAL CONDITION OF GEORGIA GULF AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
CLOSE OF SUCH FISCAL QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE
OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED
PORTION OF THE FISCAL YEAR, TOGETHER WITH A CERTIFICATE OF FINANCIAL OFFICER IN
THE FORM ATTACHED HERETO AS EXHIBIT B EXECUTED BY THE CHIEF FINANCIAL OFFICER,
TREASURER OR CORPORATE CONTROLLER OF GEORGIA GULF.


 


(B)                                 ANNUAL FINANCIAL STATEMENTS.  GEORGIA GULF
WILL FURNISH TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S BEHALF, AS SOON
AS AVAILABLE AND IN ANY EVENT WITHIN 95 DAYS AFTER THE END OF EACH FISCAL YEAR
OF GEORGIA GULF, COPIES OF ITS CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AND
RELATED STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOW, SHOWING THE FINANCIAL
CONDITION OF GEORGIA GULF AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF
SUCH FISCAL YEAR AND THE RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH
SUBSIDIARIES DURING SUCH YEAR, ALL AUDITED BY DELOITTE & TOUCHE OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING ACCEPTABLE TO
EACH AGENT AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS (WHICH SHALL NOT BE
QUALIFIED IN ANY MATERIAL RESPECT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF GEORGIA GULF ON A CONSOLIDATED BASIS (EXCEPT AS NOTED THEREIN) IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(C)                                  ANNUAL FINANCIAL STATEMENTS-GGCV.  GGCV
WILL FURNISH TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S BEHALF, AS SOON
AS AVAILABLE AND IN ANY EVENT WITHIN 95 DAYS AFTER THE END OF EACH FISCAL YEAR
OF GGCV, COPIES OF THE FINANCIAL STATEMENTS OF GGCV, CONSISTING OF AT LEAST A
BALANCE SHEET OF GGCV FOR SUCH YEAR AND STATEMENTS OF EARNINGS, CASH FLOWS AND
SHAREHOLDERS’ EQUITY, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
CORRESPONDING FIGURES FROM THE PRECEDING FISCAL YEAR, TOGETHER WITH A
CERTIFICATE OF FINANCIAL OFFICER IN THE FORM ATTACHED HERETO AS EXHIBIT B
EXECUTED BY THE CHIEF FINANCIAL OFFICER, TREASURER OR CORPORATE CONTROLLER OF
GGCV;


 


(D)                                 ANNUAL FINANCIAL STATEMENTS-SELLER.  THE
SELLER WILL FURNISH TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S BEHALF,
AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 95 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE SELLER, COPIES OF THE FINANCIAL STATEMENTS OF THE SELLER,
CONSISTING OF AT LEAST A BALANCE SHEET OF THE SELLER FOR SUCH YEAR AND
STATEMENTS OF EARNINGS, CASH FLOWS AND SHAREHOLDERS’ EQUITY, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM CORRESPONDING

 

26

--------------------------------------------------------------------------------


 


FIGURES FROM THE PRECEDING FISCAL YEAR, TOGETHER WITH A CERTIFICATE OF FINANCIAL
OFFICER IN THE FORM ATTACHED HERETO AS EXHIBIT B EXECUTED BY THE CHIEF FINANCIAL
OFFICER, TREASURER OR CORPORATE CONTROLLER OF THE SELLER;


 


(E)                                  REPORTS TO HOLDERS AND EXCHANGES.  IN
ADDITION TO THE REPORTS REQUIRED BY SUBSECTIONS (A), (B), (C) AND (D) NEXT
ABOVE, PROMPTLY UPON ANY AGENT’S REQUEST, GEORGIA GULF AND GGCV WILL FURNISH TO
SUCH AGENT, ON THE RELATED PURCHASER’S BEHALF, COPIES OF ANY REPORTS SPECIFIED
IN SUCH REQUEST WHICH GEORGIA GULF AND GGCV SEND TO ANY OF ITS SECURITYHOLDERS,
AND ANY REPORTS OR REGISTRATION STATEMENTS THAT GEORGIA GULF AND GGCV FILE WITH
THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE OTHER
THAN REGISTRATION STATEMENTS RELATING TO EMPLOYEE BENEFIT PLANS AND TO
REGISTRATIONS OF SECURITIES FOR SELLING SECURITIES;


 


(F)                                    ERISA.  PROMPTLY AFTER THE FILING OR
RECEIVING THEREOF, EACH SELLER PARTY WILL FURNISH TO EACH PURCHASER AGENT, ON
THE RELATED PURCHASER’S BEHALF, COPIES OF ALL REPORTS AND NOTICES WITH RESPECT
TO ANY REPORTABLE EVENT DEFINED IN ARTICLE IV OF ERISA WHICH ANY SELLER PARTY
FILES UNDER ERISA WITH THE INTERNAL REVENUE SERVICE, THE PENSION BENEFIT
GUARANTY CORPORATION OR THE U.S.  DEPARTMENT OF LABOR OR WHICH SUCH SELLER PARTY
RECEIVES FROM THE PENSION BENEFIT GUARANTY CORPORATION;


 


(G)                                 LIQUIDATION EVENTS, ETC.  AS SOON AS
POSSIBLE AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS AFTER OBTAINING
KNOWLEDGE OF THE OCCURRENCE OF ANY LIQUIDATION EVENT OR ANY UNMATURED
LIQUIDATION EVENT, EACH SELLER PARTY WILL FURNISH TO EACH PURCHASER AGENT, ON
THE RELATED PURCHASER’S BEHALF, A WRITTEN STATEMENT OF THE CHIEF FINANCIAL
OFFICER, TREASURER OR CHIEF ACCOUNTING OFFICER OF SUCH SELLER PARTY SETTING
FORTH DETAILS OF SUCH EVENT AND THE ACTION THAT SUCH SELLER PARTY WILL TAKE WITH
RESPECT THERETO;


 


(H)                                 LITIGATION.  AS SOON AS POSSIBLE AND IN ANY
EVENT WITHIN TEN BUSINESS DAYS OF ANY SELLER PARTY’S KNOWLEDGE THEREOF, SUCH
SELLER PARTY WILL FURNISH TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S
BEHALF, NOTICE OF (I) ANY LITIGATION, INVESTIGATION OR PROCEEDING WHICH MAY
EXIST AT ANY TIME WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND (II) ANY DEVELOPMENT IN PREVIOUSLY DISCLOSED LITIGATION WHICH
DEVELOPMENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(I)                                     CHANGE IN CREDIT AND COLLECTION POLICY. 
PRIOR TO ITS EFFECTIVE DATE, EACH SELLER PARTY WILL FURNISH TO EACH PURCHASER
AGENT, ON THE RELATED PURCHASER’S BEHALF, NOTICE OF (I) ANY MATERIAL CHANGE IN
THE CHARACTER OF SUCH SELLER PARTY’S BUSINESS, AND (II) ANY MATERIAL CHANGE IN
THE CREDIT AND COLLECTION POLICY;


 


(J)                                     RATINGS.  WITHIN ONE BUSINESS DAY OF THE
OCCURRENCE THEREOF, EACH SELLER PARTY WILL FURNISH TO EACH PURCHASER AGENT, ON
THE RELATED PURCHASER’S BEHALF, NOTICE OF ANY DOWNGRADING OR WITHDRAWAL OF ANY
RATING OF ANY INDEBTEDNESS OF GEORGIA GULF OR GGCV BY ANY RATING AGENCY; AND


 


(K)                                  OTHER.  PROMPTLY, FROM TIME TO TIME, EACH
SELLER PARTY WILL FURNISH TO EACH PURCHASER AGENT, ON THE RELATED PURCHASER’S
BEHALF, SUCH OTHER INFORMATION, DOCUMENTS, RECORDS OR REPORTS RESPECTING THE
RECEIVABLES OR THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF SUCH
SELLER PARTY AS SUCH PURCHASER AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN
ORDER TO

 

27

--------------------------------------------------------------------------------


 


PROTECT THE INTERESTS OF SUCH PURCHASER AGENT OR SUCH RELATED PURCHASER UNDER OR
AS CONTEMPLATED BY THIS AGREEMENT.

 


SECTION 7.3                                   NEGATIVE COVENANTS OF SELLER
PARTIES.

 

From the date hereof until the Final Payout Date, without the prior written
consent of the Administrative Agent:

 


(A)                                  SALES, LIENS, ETC.  (I) NO SELLER PARTY
WILL, EXCEPT AS OTHERWISE PROVIDED HEREIN AND IN THE OTHER TRANSACTION
DOCUMENTS, SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR OTHERWISE DISPOSE
OF, OR CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO, ANY POOL
RECEIVABLE OR ANY RELATED ASSET, OR ANY INTEREST THEREIN, OR ANY ACCOUNT TO
WHICH ANY COLLECTIONS OF ANY POOL RECEIVABLE ARE SENT, OR ANY RIGHT TO RECEIVE
INCOME OR PROCEEDS FROM OR IN RESPECT OF ANY OF THE FOREGOING (EXCEPT, PRIOR TO
THE EXECUTION OF LOCK-BOX AGREEMENTS, SET-OFF RIGHTS OF ANY BANK AT WHICH ANY
SUCH ACCOUNT IS MAINTAINED), AND (II) NO SELLER PARTY WILL ASSERT ANY INTEREST
IN THE RECEIVABLES, EXCEPT AS THE SERVICERS.


 


(B)                                 EXTENSION OR AMENDMENT OF RECEIVABLES.  NO
SELLER PARTY WILL, EXCEPT AS OTHERWISE PERMITTED IN SECTION 8.2(C), EXTEND,
AMEND OR OTHERWISE MODIFY THE TERMS OF ANY POOL RECEIVABLE, OR AMEND, MODIFY OR
WAIVE ANY MATERIAL TERM OR CONDITION OF ANY CONTRACT RELATED THERETO IN ANY WAY
THAT ADVERSELY AFFECTS THE COLLECTIBILITY OF ANY POOL RECEIVABLE OR ANY
PURCHASER’S RIGHTS THEREIN.


 


(C)                                  CHANGE IN BUSINESS OR CREDIT AND COLLECTION
POLICY.  NO SELLER PARTY WILL MAKE OR PERMIT TO BE MADE ANY CHANGE IN THE
CHARACTER OF ITS BUSINESS OR IN THE CREDIT AND COLLECTION POLICY, WHICH CHANGE
WOULD, IN EITHER CASE, IMPAIR THE COLLECTIBILITY OF ANY SIGNIFICANT PORTION OF
THE POOL RECEIVABLES OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR REMEDIES OF
THE PURCHASERS UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(D)                                 CHANGE IN PAYMENT INSTRUCTIONS TO OBLIGORS. 
NO SELLER PARTY WILL ADD OR TERMINATE ANY BANK AS A LOCK-BOX BANK FROM THOSE
LISTED IN SCHEDULE 6.1(O) OR, AFTER LOCK-BOX ACCOUNTS HAVE BEEN DELIVERED
PURSUANT TO SECTION 7.1(I), MAKE ANY CHANGE IN ITS INSTRUCTIONS TO OBLIGORS
REGARDING PAYMENTS TO BE MADE TO THE SELLER OR THE SERVICERS OR PAYMENTS TO BE
MADE TO ANY LOCK-BOX BANK (EXCEPT FOR A CHANGE IN INSTRUCTIONS SOLELY FOR THE
PURPOSE OF DIRECTING OBLIGORS TO MAKE SUCH PAYMENTS TO ANOTHER EXISTING LOCK-BOX
BANK), UNLESS EACH SUCH LOCK-BOX ACCOUNT IS IN THE NAME OF THE SELLER AND EACH
OF THE AGENTS SHALL HAVE RECEIVED PRIOR WRITTEN NOTICE OF SUCH ADDITION,
TERMINATION OR CHANGE AND DULY EXECUTED COPIES OF THE LOCK-BOX AGREEMENTS WITH
EACH NEW LOCK-BOX BANK.


 


(E)                                  DEPOSITS TO COLLECTION ACCOUNT.  NO SELLER
PARTY WILL DEPOSIT OR OTHERWISE CREDIT, OR CAUSE OR PERMIT TO BE SO DEPOSITED OR
CREDITED, TO THE COLLECTION ACCOUNT, ANY CASH OR CASH PROCEEDS OTHER THAN
COLLECTIONS OF POOL RECEIVABLES.


 


(F)                                    CHANGES TO OTHER DOCUMENTS.  THE SELLER
WILL NOT ENTER INTO ANY AMENDMENT OR MODIFICATION OF, OR SUPPLEMENT TO, THE SALE
AGREEMENT OR SELLER’S CERTIFICATE OF INCORPORATION.


 


(G)                                 RESTRICTED PAYMENTS BY SELLER.  THE SELLER
WILL NOT (I) PURCHASE OR REDEEM ANY SHARES OF THE CAPITAL STOCK OF THE SELLER,
(II) DECLARE OR PAY ANY DIVIDENDS THEREON (OTHER THAN

 

28

--------------------------------------------------------------------------------


 


STOCK DIVIDENDS), MAKE ANY DISTRIBUTION TO STOCKHOLDERS OR SET ASIDE ANY FUNDS
FOR ANY SUCH PURPOSE OR (III) PAY ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT OF
THE SUBORDINATED NOTES (CLAUSES (I) THROUGH (III) BEING, “RESTRICTED PAYMENTS”),
EXCEPT THAT IN THE CASE OF CLAUSE (II) OR (III) ABOVE, THE SELLER MAY MAKE A
RESTRICTED PAYMENT ON THE SETTLEMENT DATE FOR ANY SETTLEMENT PERIOD, AFTER
MAKING ANY PAYMENT REQUIRED TO BE MADE BY SELLER ON SUCH SETTLEMENT DATE IN
ACCORDANCE WITH THE LAST SENTENCE OF SECTION 3.1(C)(II) IF AFTER GIVING EFFECT
TO SUCH PAYMENT THE SUM OF THE INVESTED AMOUNT AND THE EARNED DISCOUNT DOES NOT
EXCEED THE PURCHASE LIMIT AND THE ASSET INTEREST DOES NOT EXCEED THE ALLOCATION
LIMIT AND THE SELLER’S NET WORTH SHALL NOT BE LESS THAN THE REQUIRED CAPITAL
AMOUNT.


 


(H)                                 SELLER INDEBTEDNESS.  THE SELLER WILL NOT
INCUR OR PERMIT TO EXIST ANY INDEBTEDNESS OR LIABILITY ON ACCOUNT OF DEPOSITS OR
ADVANCES OR FOR BORROWED MONEY OR FOR THE DEFERRED PURCHASE PRICE OF ANY
PROPERTY OR SERVICES, EXCEPT (I) INDEBTEDNESS OF SELLER TO THE ORIGINATORS
INCURRED IN ACCORDANCE WITH THE SALE AGREEMENT, (II) CURRENT ACCOUNTS PAYABLE
ARISING UNDER THE TRANSACTION DOCUMENTS AND NOT OVERDUE AND (III) OTHER CURRENT
ACCOUNTS PAYABLE ARISING IN THE ORDINARY COURSE OF BUSINESS AND NOT OVERDUE, IN
AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $4,500.


 


(I)                                     NEGATIVE PLEDGES.  NO SELLER PARTY WILL
ENTER INTO OR ASSUME ANY AGREEMENT (OTHER THAN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS) PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN UPON
ANY POOL RECEIVABLES OR RELATED ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, OR OTHERWISE PROHIBITING OR
RESTRICTING ANY TRANSACTION CONTEMPLATED HEREBY OR BY THE OTHER TRANSACTION
DOCUMENTS.


 


(J)                                     CHANGE OF NAME.  SELLER WILL NOT CHANGE
ITS NAME, ANY TRADE NAME OR CORPORATE STRUCTURE, OR COMMENCE THE USE OF ANY NEW
TRADE NAME UNLESS IT HAS GIVEN THE AGENTS AT LEAST 30 DAYS PRIOR WRITTEN NOTICE
THEREOF AND HAS TAKEN ALL STEPS NECESSARY TO CONTINUE THE PERFECTION OF THE
PURCHASERS’ INTEREST, INCLUDING THE FILING OF AMENDMENTS TO THE UCC FINANCING
STATEMENTS FILED PURSUANT TO SECTION 5.1(F).


 


(K)                                  MERGERS, CONSOLIDATIONS AND ACQUISITIONS.  
THE SELLER WILL NOT MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR PURCHASE, LEASE OR
OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY OTHER PERSON (WHETHER DIRECTLY BY
PURCHASE, LEASE OR OTHER ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF SUCH PERSON OR INDIRECTLY BY PURCHASE OR OTHER ACQUISITION OF ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OF SUCH OTHER PERSON) OTHER THAN THE
ACQUISITION OF THE RECEIVABLES AND RELATED ASSETS PURSUANT TO THE SALE AGREEMENT
AND THE SALE OF AN INTEREST IN THE POOL RECEIVABLES AND RELATED ASSETS
HEREUNDER.


 


(L)                                     DISPOSITION OF ASSETS.  EXCEPT PURSUANT
TO THIS AGREEMENT, THE SELLER WILL NOT SELL, LEASE, TRANSFER, ASSIGN OR
OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ANY
RECEIVABLES AND RELATED ASSETS.


 


(M)                               AMENDMENTS TO OTHER AGREEMENTS.  THE SELLER
HEREBY COVENANTS AND AGREES WITH THE PURCHASERS THAT, FOR SO LONG AS THE
AGREEMENT IS IN EFFECT, UNLESS EACH OF THE AGENTS OTHERWISE CONSENTS IN WRITING,
THE SELLER WILL NOT AGREE TO PERMIT GEORGIA GULF OR GGCV TO AMEND, AGREE TO

 

29

--------------------------------------------------------------------------------


 


PERMIT ANY SUCH PERSON TO AMEND OR CONSENT TO THE AMENDMENT OF (I) THE
DEFINITION OF “PERMITTED RECEIVABLES TRANSACTION” IN SECTION 1.01 OF THE CREDIT
AGREEMENT, (II) THE DEFINITION OF “TRANSFERRED RECEIVABLES” IN SECTION 1.1 OF
THE COLLATERAL AGREEMENT, (III) SECTION 7(A) OF THE COLLATERAL AGREEMENT OR (IV)
THE CREDIT AGREEMENT OR THE COLLATERAL AGREEMENT IN A MANNER THAT WOULD CAUSE A
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT BY EITHER THE SELLER, GEORGIA
GULF OR GGCV UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(N)                                 NOTICE UNDER COLLATERAL AGREEMENT.  EACH
SELLER PARTY HEREBY COVENANTS AND AGREES THAT UNLESS EACH OF THE AGENTS
OTHERWISE CONSENTS IN WRITING, IT WILL NOT PERMIT, AND WILL NOT PERMIT ANY OTHER
PERSON TO, GIVE NOTICE TO THE ADMINISTRATIVE AGENT (AS DEFINED IN THE CREDIT
AGREEMENT) OR ANY LENDER (AS DEFINED IN THE CREDIT AGREEMENT) PURSUANT TO
SECTION 5.02(F) OF THE CREDIT AGREEMENT OR OTHERWISE IN CONNECTION WITH THE
PLEDGE AMENDMENT THAT THE OBLIGATIONS HEREUNDER HAVE BEEN PAID IN FULL.

 


SECTION 7.4                                   SEPARATE CORPORATE EXISTENCE OF
SELLER.

 

Each Seller Party hereby acknowledges that the Purchasers and each Agent are
entering into the transactions contemplated hereby in reliance upon the Seller’s
identity as a legal entity separate from the Servicers and its other
Affiliates.  Therefore, each Seller Party shall take all steps specifically
required by this Agreement or reasonably required by the Agents to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of its Affiliates, and is not a division of Georgia Gulf or GGCV or any
other Person.  Without limiting the foregoing, each Seller Party will take such
actions as shall be required in order that:

 


(A)                                  THE SELLER WILL BE A LIMITED PURPOSE
CORPORATION WHOSE PRIMARY ACTIVITIES ARE RESTRICTED IN ITS CERTIFICATE OF
INCORPORATION TO PURCHASING OR OTHERWISE ACQUIRING FROM THE ORIGINATORS, OWNING,
HOLDING, GRANTING SECURITY INTERESTS, OR SELLING INTERESTS, IN RECEIVABLES IN
THE RECEIVABLES POOL AND RELATED ASSETS, ENTERING INTO AGREEMENTS FOR THE
SELLING AND SERVICING OF THE RECEIVABLES POOL, AND CONDUCTING SUCH OTHER
ACTIVITIES AS IT DEEMS NECESSARY OR APPROPRIATE TO CARRY OUT ITS PRIMARY
ACTIVITIES;


 


(B)                                 THE SELLER SHALL HAVE A BOARD OF DIRECTORS
OF AT LEAST THREE (3) MEMBERS AND NOT LESS THAN ONE MEMBER OF SELLER’S BOARD OF
DIRECTORS (THE “INDEPENDENT DIRECTOR”) SHALL BE AN INDIVIDUAL WHO IS NOT, AND
HAS NOT BEEN AT ANY TIME DURING THE PRECEDING FIVE (5) YEARS:  (I) A CREDITOR,
SUPPLIER, DIRECTOR, OFFICER, EMPLOYEE, FAMILY MEMBER, MANAGER OR CONTRACTOR OF
GEORGIA GULF, GGCV, ANY ORIGINATOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES (OTHER THAN SELLER), (II) A DIRECT OR INDIRECT OR BENEFICIAL OWNER,
EXCLUDING DE MINIMUS OWNERSHIP INTERESTS, (AT THE TIME OF SUCH INDIVIDUAL’S
APPOINTMENT AS AN INDEPENDENT DIRECTOR OR AT ANY TIME THEREAFTER WHILE SERVING
AS AN INDEPENDENT DIRECTOR) OF ANY OF THE OUTSTANDING COMMON SHARES OF SELLER,
GEORGIA GULF, GGCV, ANY ORIGINATOR, OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES, HAVING GENERAL VOTING RIGHTS, OR (III) A PERSON WHO CONTROLS
(WHETHER DIRECTLY, INDIRECTLY OR OTHERWISE) GEORGIA GULF, GGCV, ANY ORIGINATOR
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES (OTHER THAN SELLER) OR ANY
CREDITOR, SUPPLIER, EMPLOYEE, OFFICER, DIRECTOR, MANAGER OR CONTRACTOR OF
GEORGIA GULF, GGCV, ANY ORIGINATOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES (OTHER THAN SELLER).

 

30

--------------------------------------------------------------------------------


 


(C)                                  THE INDEPENDENT DIRECTOR SHALL NOT AT ANY
TIME SERVE AS A TRUSTEE IN BANKRUPTCY FOR SELLER OR ANY AFFILIATE THEREOF;


 


(D)                                 THE SELLER SHALL MAINTAIN A SUFFICIENT
NUMBER OF EMPLOYEES IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS AND
COMPENSATE ALL EMPLOYEES, CONSULTANTS AND AGENTS DIRECTLY, FROM ITS OWN FUNDS,
FOR SERVICES PROVIDED TO THE SELLER BY SUCH EMPLOYEES, CONSULTANTS AND AGENTS. 
SUBJECT TO THE FIRST SENTENCE OF THIS CLAUSE (D), THE SELLER WILL NOT ENGAGE ANY
AGENTS OTHER THAN ITS ATTORNEYS, AUDITORS AND OTHER PROFESSIONALS, AND A
SERVICER AND ANY OTHER AGENT CONTEMPLATED BY THE TRANSACTION DOCUMENTS FOR THE
RECEIVABLES POOL.  THE SERVICERS WILL BE FULLY COMPENSATED FOR ITS SERVICES BY
PAYMENT OF THE SERVICER’S FEE, AND CERTAIN ORGANIZATIONAL EXPENSES IN CONNECTION
WITH THE FORMATION OF SELLER;


 


(E)                                  THE SELLER WILL CONTRACT WITH THE SERVICERS
TO PERFORM FOR THE SELLER ALL OPERATIONS REQUIRED ON A DAILY BASIS TO SERVICE
THE RECEIVABLES POOL.  THE SELLER WILL PAY THE SERVICERS THE SERVICER’S FEE
PURSUANT HERETO.  THE SELLER WILL NOT INCUR ANY MATERIAL INDIRECT OR OVERHEAD
EXPENSES FOR ITEMS SHARED WITH GEORGIA GULF OR GGCV (OR ANY OTHER AFFILIATE
THEREOF) WHICH ARE NOT REFLECTED IN THE SERVICER’S FEE.  TO THE EXTENT, IF ANY,
THAT THE SELLER (OR ANY OTHER AFFILIATE THEREOF) SHARE ITEMS OF EXPENSES NOT
REFLECTED IN THE SERVICER’S FEE, FOR LEGAL, AUDITING AND OTHER PROFESSIONAL
SERVICES AND DIRECTORS’ FEES, SUCH EXPENSES WILL BE ALLOCATED FAIRLY AND
REASONABLY ON THE BASIS OF ACTUAL USE OR THE VALUE OF SERVICES RENDERED, AND
OTHERWISE ON A BASIS REASONABLY RELATED TO THE ACTUAL USE OR THE VALUE OF
SERVICES RENDERED, IT BEING UNDERSTOOD THAT GEORGIA GULF OR GGCV SHALL PAY ALL
EXPENSES RELATING TO THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, LEGAL, RATING AGENCY AND
OTHER FEES;


 


(F)                                    THE SELLER’S OPERATING EXPENSES WILL NOT
BE PAID BY ANY OTHER SELLER PARTY OR OTHER AFFILIATE OF THE SELLER AND ALL OF
ITS LIABILITIES WILL BE PAID OUT OF ITS OWN FUNDS;


 


(G)                                 THE SELLER WILL HAVE ITS OWN STATIONERY,
INVOICES AND CHECKS;


 


(H)                                 THE BOOKS OF ACCOUNT, FINANCIAL REPORTS AND
CORPORATE RECORDS OF THE SELLER WILL BE MAINTAINED SEPARATELY FROM ANY OTHER
PERSON;


 


(I)                                     ANY FINANCIAL STATEMENTS OF ANY SELLER
PARTY OR AFFILIATE THEREOF WHICH ARE CONSOLIDATED TO INCLUDE THE SELLER WILL
CONTAIN NOTES IN ACCORDANCE WITH GAAP REFLECTING, AND THE ACCOUNTING RECORDS AND
THE PUBLISHED FINANCIAL STATEMENTS OF THE ORIGINATORS WILL CLEARLY SHOW, THAT,
FOR ACCOUNTING PURPOSES, THE POOL RECEIVABLES AND RELATED ASSETS HAVE BEEN SOLD
BY THE ORIGINATORS TO THE SELLER;


 


(J)                                     THE SELLER’S ASSETS WILL BE MAINTAINED
IN A MANNER THAT FACILITATES THEIR IDENTIFICATION AND SEGREGATION FROM THOSE OF
THE SERVICERS AND THE OTHER AFFILIATES;


 


(K)                                  THE SELLER WILL OBSERVE ALL CORPORATE
FORMALITIES REQUIRED BY ITS CERTIFICATE OF INCORPORATION.  EACH AFFILIATE OF THE
SELLER WILL STRICTLY OBSERVE CORPORATE FORMALITIES IN ITS DEALINGS WITH THE
SELLER, AND, EXCEPT AS PERMITTED PURSUANT TO THIS AGREEMENT WITH RESPECT TO
COLLECTIONS, FUNDS OR OTHER ASSETS OF THE SELLER WILL NOT BE COMMINGLED WITH
THOSE OF ANY OTHER PERSON;

 

31

--------------------------------------------------------------------------------


 


(L)                                     NO AFFILIATE OF THE SELLER WILL MAINTAIN
JOINT BANK ACCOUNTS WITH THE SELLER OR OTHER DEPOSITORY ACCOUNTS WITH THE SELLER
TO WHICH ANY SUCH AFFILIATE (OTHER THAN IN ITS CAPACITY AS THE SERVICER
HEREUNDER OR UNDER THE SALE AGREEMENT) HAS INDEPENDENT ACCESS;


 


(M)                               NO AFFILIATE OF THE SELLER SHALL, DIRECTLY OR
INDIRECTLY, NAME THE SELLER OR ENTER INTO ANY AGREEMENT TO NAME THE SELLER AS A
DIRECT OR CONTINGENT BENEFICIARY OR LOSS PAYEE ON ANY INSURANCE POLICY COVERING
THE PROPERTY OF ANY AFFILIATE OF THE SELLER;


 


(N)                                 EACH AFFILIATE OF THE SELLER WILL MAINTAIN
ARM’S LENGTH RELATIONSHIPS WITH THE SELLER, AND EACH AFFILIATE OF THE SELLER
THAT RENDERS OR OTHERWISE FURNISHES SERVICES OR MERCHANDISE TO THE SELLER WILL
BE COMPENSATED BY THE SELLER AT MARKET RATES FOR SUCH SERVICES OR MERCHANDISE;


 


(O)                                 NO AFFILIATE OF THE SELLER WILL BE, NOR WILL
IT HOLD ITSELF OUT TO BE, RESPONSIBLE FOR THE DEBTS OF THE SELLER OR THE
DECISIONS OR ACTIONS IN RESPECT OF THE DAILY BUSINESS AND AFFAIRS OF THE
SELLER.  GEORGIA GULF, GGCV AND THE SELLER WILL IMMEDIATELY CORRECT ANY KNOWN
MISREPRESENTATION WITH RESPECT TO THE FOREGOING AND THEY WILL NOT OPERATE OR
PURPORT TO OPERATE AS AN INTEGRATED SINGLE ECONOMIC UNIT WITH RESPECT TO EACH
OTHER OR IN THEIR DEALING WITH ANY OTHER ENTITY.  THE SELLER WILL NOT (I)
GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON OR HOLD OUT ITS
CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATIONS OF OTHERS, (II) ACQUIRE
OBLIGATIONS OR SECURITIES OF ITS SHAREHOLDERS OR AFFILIATES OR (III) PLEDGE ITS
ASSETS FOR THE BENEFIT OF ANY OTHER PERSON OR MAKE ANY LOANS OR ADVANCES TO ANY
OTHER PERSON;


 


(P)                                 THE SELLER WILL KEEP CORRECT AND COMPLETE
BOOKS AND RECORDS OF ACCOUNT AND MINUTES OF THE MEETINGS AND OTHER PROCEEDINGS
OF ITS STOCKHOLDER AND BOARD OF DIRECTORS, AS APPLICABLE, AND THE RESOLUTIONS,
AGREEMENTS AND OTHER INSTRUMENTS OF THE SELLER WILL BE CONTINUOUSLY MAINTAINED
AS OFFICIAL RECORDS BY THE SELLER;


 


(Q)                                 EACH OF THE SELLER, ON THE ONE HAND, AND THE
ORIGINATORS, ON THE OTHER HAND, WILL CONDUCT ITS BUSINESS SOLELY IN ITS OWN
CORPORATE NAME AND IN SUCH A SEPARATE MANNER SO AS NOT TO MISLEAD OTHERS WITH
WHOM THEY ARE DEALING AND WILL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING SUCH
PERSON’S SEPARATE IDENTITY; AND


 


(R)                                    THE SELLER WILL MAINTAIN ADEQUATE CAPITAL
IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS AS REASONABLY DETERMINED BY THE
SELLER FROM TIME TO TIME.

 


ARTICLE VIII

 


ADMINISTRATION AND COLLECTION

 


SECTION 8.1                                   DESIGNATION OF SERVICERS.

 


(A)                                  GEORGIA GULF AND GGCV AS INITIAL
SERVICERS.  THE SERVICING, ADMINISTERING AND COLLECTION OF THE POOL RECEIVABLES
SHALL BE CONDUCTED BY THE PERSONS DESIGNATED AS SERVICERS HEREUNDER FROM TIME TO
TIME IN ACCORDANCE WITH THIS SECTION 8.1.  UNTIL THE ADMINISTRATIVE AGENT AT THE
REQUEST OF THE AGENTS, ON PURCHASERS’ BEHALF, GIVES TO GEORGIA GULF AND/OR GGCV
A SUCCESSOR NOTICE (AS DEFINED IN SECTION 8.1(B)), GEORGIA GULF AND GGCV ARE
HEREBY DESIGNATED

 

32

--------------------------------------------------------------------------------


 


AS, AND HEREBY AGREE TO PERFORM THE DUTIES AND OBLIGATIONS OF, SERVICER PURSUANT
TO THE TERMS HEREOF.


 


(B)                                 SUCCESSOR NOTICE:  SERVICER TRANSFER
EVENTS.  UPON RECEIPT BY A SERVICER OF A NOTICE FROM THE ADMINISTRATIVE AGENT OF
THE ADMINISTRATIVE AGENT’S DESIGNATION AT THE DIRECTION OF THE AGENTS, OF A NEW
SERVICER (A “SUCCESSOR NOTICE”), EACH SERVICER AGREES THAT IT WILL TERMINATE ITS
ACTIVITIES AS SERVICER HEREUNDER IN A MANNER THAT THE AGENTS BELIEVES WILL
FACILITATE THE TRANSITION OF THE PERFORMANCE OF SUCH ACTIVITIES TO THE NEW
SERVICER, AND THE ADMINISTRATIVE AGENT (OR ITS DESIGNEE) SHALL ASSUME EACH AND
ALL OF SUCH TERMINATED SERVICER’S OBLIGATIONS TO SERVICE AND ADMINISTER SUCH
RECEIVABLES, ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREIN SET FORTH, AND
EACH SERVICER SHALL USE ITS BEST EFFORTS TO ASSIST THE ADMINISTRATIVE AGENT (OR
ITS DESIGNEE) IN ASSUMING SUCH OBLIGATIONS.  WITHOUT LIMITING THE FOREGOING,
EACH SERVICER AGREES AT THEIR JOINT AND SEVERAL EXPENSE, TO TAKE ALL ACTIONS
NECESSARY TO PROVIDE THE NEW SERVICER WITH ACCESS TO ALL COMPUTER SOFTWARE
NECESSARY OR USEFUL IN COLLECTING, BILLING OR MAINTAINING RECORDS WITH RESPECT
TO RECEIVABLES.  THE ADMINISTRATIVE AGENT AGREES NOT TO GIVE A SUCCESSOR NOTICE
UNTIL AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY LIQUIDATION EVENT
(ANY SUCH EVENT BEING HEREIN CALLED A “SERVICER TRANSFER EVENT”), IN WHICH CASE
SUCH SUCCESSOR NOTICE MAY BE GIVEN AT ANY TIME IN THE ADMINISTRATIVE AGENT’S
DISCRETION.  IF ANY SERVICER DISPUTES THE OCCURRENCE OF A SERVICER TRANSFER
EVENT, SUCH SERVICER MAY TAKE APPROPRIATE ACTION TO RESOLVE SUCH DISPUTE;
PROVIDED THAT SUCH SERVICER MUST TERMINATE ITS ACTIVITIES HEREUNDER AS SERVICER
AND ALLOW THE NEWLY DESIGNATED SERVICER TO PERFORM SUCH ACTIVITIES ON THE DATE
PROVIDED BY THE ADMINISTRATIVE AGENT AS DESCRIBED ABOVE, NOTWITHSTANDING THE
COMMENCEMENT OR CONTINUATION OF ANY PROCEEDING TO RESOLVE THE AFOREMENTIONED
DISPUTE, IF THE ADMINISTRATIVE AGENT, AT THE DIRECTION OF THE AGENTS, REASONABLY
DETERMINES, IN GOOD FAITH, THAT SUCH TERMINATION IS NECESSARY OR ADVISABLE TO
PROTECT THE PURCHASERS’ INTERESTS HEREUNDER.


 


(C)                                  SUBCONTRACTS.  A SERVICER MAY, WITH THE
PRIOR CONSENT OF THE AGENTS, SUBCONTRACT WITH ANY OTHER PERSON FOR SERVICING,
ADMINISTERING OR COLLECTING THE POOL RECEIVABLES, PROVIDED THAT THE SERVICERS
SHALL REMAIN JOINTLY AND SEVERALLY LIABLE FOR THE PERFORMANCE OF THE DUTIES AND
OBLIGATIONS OF THE SERVICERS PURSUANT TO THE TERMS HEREOF AND SUCH SUBSERVICING
ARRANGEMENT MAY BE TERMINATED AT ANY AGENT’S REQUEST, ON THE RELATED PURCHASER’S
BEHALF, AT ANYTIME AFTER A SUCCESSOR NOTICE HAS BEEN GIVEN.


 


SECTION 8.2                                   DUTIES OF SERVICERS.


 


(A)                                  APPOINTMENT; DUTIES IN GENERAL.  EACH OF
THE SELLER, THE PURCHASERS AND THE AGENTS HEREBY APPOINTS AS ITS AGENT THE
SERVICERS, AS FROM TIME TO TIME DESIGNATED PURSUANT TO SECTION 8.1, TO ENFORCE
ITS RIGHTS AND INTERESTS IN AND UNDER THE POOL RECEIVABLES, THE RELATED SECURITY
AND THE RELATED CONTRACTS.  THE SERVICERS SHALL TAKE OR CAUSE TO BE TAKEN ALL
SUCH ACTIONS AS MAY BE NECESSARY OR ADVISABLE TO COLLECT EACH POOL RECEIVABLE
FROM TIME TO TIME, ALL IN ACCORDANCE WITH APPLICABLE LAWS, RULES AND
REGULATIONS, WITH REASONABLE CARE AND DILIGENCE, AND IN ACCORDANCE WITH THE
CREDIT AND COLLECTION POLICY.


 


(B)                                 ALLOCATION OF COLLECTIONS; SEGREGATION.  THE
SERVICERS SHALL SET ASIDE AND HOLD IN TRUST FOR THE ACCOUNT OF THE SELLER AND
THE PURCHASERS THEIR RESPECTIVE ALLOCABLE SHARES OF THE COLLECTIONS OF POOL
RECEIVABLES IN ACCORDANCE WITH SECTION 1.3 BUT SHALL NOT BE REQUIRED (UNLESS
OTHERWISE REQUESTED BY THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED
PARTIES) TO SEGREGATE

 

33

--------------------------------------------------------------------------------


 


THE FUNDS CONSTITUTING SUCH PORTIONS OF SUCH COLLECTIONS PRIOR TO THE REMITTANCE
THEREOF IN ACCORDANCE WITH SAID SECTION.  IF INSTRUCTED BY THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE SECURED PARTIES, THE SERVICERS SHALL SEGREGATE AND
DEPOSIT INTO THE COLLECTION ACCOUNT, THE PURCHASERS’ SHARE OF COLLECTIONS OF
POOL RECEIVABLES, ON THE SECOND BUSINESS DAY FOLLOWING RECEIPT BY THE SERVICERS
OF SUCH COLLECTIONS IN IMMEDIATELY AVAILABLE FUNDS.


 


(C)                                  MODIFICATION OF RECEIVABLES.  SO LONG AS NO
LIQUIDATION EVENT AND NO UNMATURED LIQUIDATION EVENT SHALL HAVE OCCURRED AND BE
CONTINUING, GEORGIA GULF AND GGCV, WHILE THEY ARE SERVICERS, MAY, ONLY IF IN
ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY, (I) EXTEND THE MATURITY OR
ADJUST THE UNPAID BALANCE OF ANY DEFAULTED RECEIVABLE AS GEORGIA GULF AND GGCV
MAY REASONABLY DETERMINE TO BE APPROPRIATE TO MAXIMIZE COLLECTIONS THEREOF, AND
(II) ADJUST THE UNPAID BALANCE OF ANY RECEIVABLE TO REFLECT THE REDUCTIONS OR
CANCELLATIONS DESCRIBED IN SECTION 3.2(A).


 


(D)                                 DOCUMENTS AND RECORDS.  EACH SELLER PARTY
SHALL DELIVER TO THE SERVICERS, AND THE SERVICERS SHALL HOLD IN TRUST FOR THE
SELLER AND THE PURCHASERS IN ACCORDANCE WITH THEIR RESPECTIVE INTERESTS, ALL
DOCUMENTS, INSTRUMENTS AND RECORDS (INCLUDING, WITHOUT LIMITATION, COMPUTER
TAPES OR DISKS) THAT EVIDENCE OR RELATE TO POOL RECEIVABLES.


 


(E)                                  CERTAIN DUTIES TO SELLER.  THE SERVICERS
SHALL, AS SOON AS PRACTICABLE FOLLOWING RECEIPT, TURN OVER TO THE SELLER (I)
THAT PORTION OF COLLECTIONS OF POOL RECEIVABLES REPRESENTING ITS UNDIVIDED
PERCENTAGE INTEREST THEREIN, LESS THE SELLER’S SHARE OF THE SERVICER’S FEE, AND,
IN THE EVENT THAT NEITHER GEORGIA GULF AND GGCV NOR ANY OTHER SELLER PARTY OR
AFFILIATE THEREOF IS THE SERVICER, ALL REASONABLE AND APPROPRIATE OUT-OF-POCKET
COSTS AND EXPENSES OF THE SERVICER OF SERVICING, COLLECTING AND ADMINISTERING
THE POOL RECEIVABLES TO THE EXTENT NOT COVERED BY THE SERVICER’S FEE RECEIVED BY
IT, AND (II) THE COLLECTIONS OF ANY RECEIVABLE WHICH IS NOT A POOL RECEIVABLE. 
THE SERVICER, IF OTHER THAN GEORGIA GULF AND GGCV OR ANY OTHER SELLER PARTY OR
AFFILIATE THEREOF, SHALL, AS SOON AS PRACTICABLE UPON DEMAND, DELIVER TO THE
SELLER ALL DOCUMENTS, INSTRUMENTS AND RECORDS IN ITS POSSESSION THAT EVIDENCE OR
RELATE TO RECEIVABLES OF THE SELLER OTHER THAN POOL RECEIVABLES, AND COPIES OF
DOCUMENTS, INSTRUMENTS AND RECORDS IN ITS POSSESSION THAT EVIDENCE OR RELATE TO
POOL RECEIVABLES.


 


(F)                                    TERMINATION.  EACH SERVICER’S
AUTHORIZATION UNDER THIS AGREEMENT SHALL TERMINATE UPON THE FINAL PAYOUT DATE.


 


(G)                                 POWER OF ATTORNEY.  THE SELLER HEREBY GRANTS
TO THE SERVICERS AN IRREVOCABLE POWER OF ATTORNEY, WITH FULL POWER OF
SUBSTITUTION, COUPLED WITH AN INTEREST, TO TAKE IN THE NAME OF THE SELLER ALL
STEPS WHICH ARE NECESSARY OR ADVISABLE TO ENDORSE, NEGOTIATE OR OTHERWISE
REALIZE ON ANY WRITING OR OTHER RIGHT OF ANY KIND HELD OR TRANSMITTED BY THE
SELLER OR TRANSMITTED OR RECEIVED BY THE PURCHASERS (WHETHER OR NOT FROM THE
SELLER) IN CONNECTION WITH ANY RECEIVABLE.

 


SECTION 8.3                                   RIGHTS OF THE ADMINISTRATIVE
AGENT.

 


(A)                                  NOTICE TO OBLIGORS.  AT ANY TIME WHEN A
LIQUIDATION EVENT HAS OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT, AT
THE DIRECTION OF THE AGENTS, MAY NOTIFY THE OBLIGORS OF POOL RECEIVABLES, OR ANY
OF THEM, OF THE OWNERSHIP OF THE ASSET INTEREST BY THE PURCHASERS.

 

34

--------------------------------------------------------------------------------


 


(B)                                 NOTICE TO LOCK-BOX BANKS.  AT ANY TIME
FOLLOWING THE OCCURRENCE OF A NOTICE EVENT, THE ADMINISTRATIVE AGENT IS HEREBY
AUTHORIZED TO GIVE NOTICE TO THE LOCK-BOX BANKS AND SHALL, AT THE DIRECTION OF
THE AGENTS, GIVE SUCH NOTICE, AS PROVIDED IN THE LOCK-BOX AGREEMENTS, OF THE
TRANSFER TO THE ADMINISTRATIVE AGENT  FOR THE BENEFIT OF THE SECURED PARTIES OF
DOMINION AND CONTROL OVER THE LOCK-BOXES AND RELATED ACCOUNTS TO WHICH THE
OBLIGORS OF POOL RECEIVABLES MAKE PAYMENTS.  THE SELLER AND THE SERVICERS HEREBY
TRANSFER TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES,
EFFECTIVE WHEN THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO THE LOCK-BOX BANKS
AS PROVIDED IN THE LOCK-BOX AGREEMENTS, THE EXCLUSIVE DOMINION AND CONTROL OVER
SUCH LOCK-BOXES AND ACCOUNTS, AND SHALL TAKE ANY FURTHER ACTION THAT THE
ADMINISTRATIVE AGENT (AT THE DIRECTION OF THE AGENTS) MAY REASONABLY REQUEST TO
EFFECT SUCH TRANSFER.


 


(C)                                  RIGHTS ON SERVICER TRANSFER EVENT.  AT ANY
TIME FOLLOWING THE DESIGNATION OF A SERVICER OTHER THAN GEORGIA GULF, GGCV OR
ANY AFFILIATE OF EITHER OF THEM PURSUANT TO SECTION 8.1:


 

(I)                                     THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE SECURED PARTIES MAY DIRECT THE OBLIGORS OF POOL RECEIVABLES, OR ANY OF
THEM, TO PAY ALL AMOUNTS PAYABLE UNDER ANY POOL RECEIVABLE DIRECTLY TO THE
ADMINISTRATIVE AGENT OR ITS DESIGNEE.

 

(II)                                  ANY SELLER PARTY SHALL, AT THE
ADMINISTRATIVE AGENT’S REQUEST AND AT SUCH SELLER PARTY’S EXPENSE, GIVE NOTICE
OF THE PURCHASERS’ OWNERSHIP AND SECURITY INTERESTS IN THE POOL RECEIVABLES TO
EACH OBLIGOR OF POOL RECEIVABLES AND DIRECT THAT PAYMENTS BE MADE DIRECTLY TO
THE ADMINISTRATIVE AGENT OR ITS DESIGNEE.

 

(III)                               EACH SELLER PARTY SHALL, AT ANY AGENT’S
REQUEST, (A) ASSEMBLE ALL OF THE DOCUMENTS, INSTRUMENTS AND OTHER RECORDS
(INCLUDING, WITHOUT LIMITATION, COMPUTER PROGRAMS, TAPES AND DISKS) WHICH
EVIDENCE THE POOL RECEIVABLES, AND THE RELATED CONTRACTS AND RELATED SECURITY,
OR WHICH ARE OTHERWISE NECESSARY OR DESIRABLE TO COLLECT SUCH POOL RECEIVABLES,
AND MAKE THE SAME AVAILABLE TO THE SUCCESSOR SERVICER AT A PLACE SELECTED BY
SUCH AGENT, AND (B) SEGREGATE ALL CASH, CHECKS AND OTHER INSTRUMENTS RECEIVED BY
IT FROM TIME TO TIME CONSTITUTING COLLECTIONS OF POOL RECEIVABLES IN A MANNER
ACCEPTABLE TO THE AGENTS AND PROMPTLY UPON RECEIPT, REMIT ALL SUCH CASH, CHECKS
AND INSTRUMENTS, DULY ENDORSED OR WITH DULY EXECUTED INSTRUMENTS OF TRANSFER, TO
THE SUCCESSOR SERVICER.

 

(IV)                              EACH SELLER PARTY AND EACH PURCHASER HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT, ON SUCH PURCHASER’S BEHALF, AND GRANTS TO
THE ADMINISTRATIVE AGENT AN IRREVOCABLE POWER OF ATTORNEY (WHICH SHALL TERMINATE
ON THE FINAL PAYOUT DATE), TO TAKE ANY AND ALL STEPS IN SUCH SELLER PARTY’S NAME
AND ON BEHALF OF THE SELLER PARTIES AND THE PURCHASERS WHICH ARE NECESSARY OR
DESIRABLE, IN THE DETERMINATION OF THE ADMINISTRATIVE AGENT, TO COLLECT ALL
AMOUNTS DUE UNDER ANY AND ALL POOL RECEIVABLES, INCLUDING, WITHOUT LIMITATION,
ENDORSING ANY SELLER PARTY’S NAME ON CHECKS AND OTHER INSTRUMENTS REPRESENTING
COLLECTIONS AND ENFORCING SUCH POOL RECEIVABLES AND THE RELATED CONTRACTS.

 


SECTION 8.4                                   RESPONSIBILITIES OF SELLER
PARTIES.

 

Anything herein to the contrary notwithstanding:

 

35

--------------------------------------------------------------------------------


 


(A)                                  CONTRACTS.  EACH SELLER PARTY SHALL REMAIN
RESPONSIBLE FOR PERFORMING ALL OF ITS OBLIGATIONS (IF ANY) UNDER THE CONTRACTS
RELATED TO THE POOL RECEIVABLES AND UNDER THE RELATED AGREEMENTS TO THE SAME
EXTENT AS IF THE ASSET INTEREST HAD NOT BEEN SOLD HEREUNDER, AND THE EXERCISE BY
THE ADMINISTRATIVE AGENT OR ITS DESIGNEE OF ITS RIGHTS HEREUNDER SHALL NOT
RELIEVE ANY SELLER PARTY FROM SUCH OBLIGATIONS.


 


(B)                                 LIMITATION OF LIABILITY.  NO AGENT OR
PURCHASER SHALL HAVE ANY OBLIGATION OR LIABILITY WITH RESPECT TO ANY POOL
RECEIVABLES, CONTRACTS RELATED THERETO OR ANY OTHER RELATED AGREEMENTS, NOR
SHALL ANY OF THEM BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OF ANY SELLER
PARTY OR ANY ORIGINATOR THEREUNDER.

 


SECTION 8.5                                   FURTHER ACTION EVIDENCING
PURCHASES AND REINVESTMENTS.

 


(A)                                  FURTHER ASSURANCES.  EACH SELLER PARTY
AGREES THAT FROM TIME TO TIME, AT ITS EXPENSE, IT WILL PROMPTLY EXECUTE AND
DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION THAT
ANY AGENT OR ITS DESIGNEE MAY REASONABLY REQUEST IN ORDER TO PERFECT, PROTECT OR
MORE FULLY EVIDENCE THE PURCHASES HEREUNDER AND THE RESULTING ASSET INTEREST, OR
TO ENABLE SECURED PARTIES OR THE AGENTS OR ANY OF THEIR RESPECTIVE DESIGNEES TO
EXERCISE OR ENFORCE ANY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR UNDER ANY
TRANSACTION DOCUMENT IN RESPECT THEREOF.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH SELLER PARTY WILL:


 

(I)                                     UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT AT THE DIRECTION OF THE PURCHASER AGENTS ON BEHALF OF THE PURCHASERS,
EXECUTE AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS
THERETO OR ASSIGNMENTS THEREOF, AND SUCH OTHER INSTRUMENTS OR NOTICES, AS MAY BE
NECESSARY OR APPROPRIATE, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

 

(II)                                  UPON THE REQUEST OF ANY AGENT AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A LIQUIDATION EVENT, MARK CONSPICUOUSLY
EACH CONTRACT EVIDENCING EACH POOL RECEIVABLE WITH A LEGEND, ACCEPTABLE TO THE
AGENTS, EVIDENCING THAT THE ASSET INTEREST HAS BEEN SOLD IN ACCORDANCE WITH THIS
AGREEMENT; AND

 

(III)                               MARK ITS MASTER DATA PROCESSING RECORDS
EVIDENCING SUCH POOL RECEIVABLES AND RELATED CONTRACTS WITH A LEGEND, ACCEPTABLE
TO THE AGENTS, EVIDENCING THAT THE ASSET INTEREST HAS BEEN SOLD IN ACCORDANCE
WITH THIS AGREEMENT.

 


(B)                                 ADDITIONAL FINANCING STATEMENTS; PERFORMANCE
BY ADMINISTRATIVE AGENT.


 

(I)                                     EACH SELLER PARTY IRREVOCABLY AUTHORIZES
THE ADMINISTRATIVE AGENT AT ANY TIME AND FROM TIME TO TIME IN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT, AND APPOINTS THE ADMINISTRATIVE AGENT AS
ITS ATTORNEY-IN-FACT, TO ACT ON BEHALF OF SUCH SELLER PARTY (A) TO AUTHORIZE ON
BEHALF OF THE SELLER AS DEBTOR AND TO FILE FINANCING STATEMENTS NECESSARY OR
DESIRABLE IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION TO PERFECT AND TO
MAINTAIN THE PERFECTION AND PRIORITY OF THE INTEREST OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN THE RECEIVABLES AND (B) TO
FILE A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY
FINANCING STATEMENT WITH RESPECT TO THE RECEIVABLES AS A FINANCING STATEMENT IN
SUCH OFFICES AS THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION DEEMS NECESSARY
OR DESIRABLE TO PERFECT AND TO MAINTAIN THE PERFECTION AND

 

36

--------------------------------------------------------------------------------


 

PRIORITY OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN THE COLLATERAL, FOR
THE BENEFIT OF THE SECURED PARTIES.  THIS APPOINTMENT IS COUPLED WITH AN
INTEREST AND IS IRREVOCABLE.

 

(II)                                  (A) EACH OF THE SELLER PARTIES HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO FILE FINANCING STATEMENTS AND OTHER
FILING OR RECORDING DOCUMENTS WITH RESPECT TO THE RECEIVABLES AND RELATED ASSETS
(INCLUDING ANY AMENDMENTS THERETO, OR CONTINUATION OR TERMINATION STATEMENTS
THEREOF), WITHOUT THE SIGNATURE OR OTHER AUTHORIZATION OF THE SELLER PARTY, IN
SUCH FORM AND IN SUCH OFFICES AS THE ADMINISTRATIVE AGENT REASONABLY DETERMINES
APPROPRIATE TO PERFECT OR MAINTAIN THE PERFECTION OF THE SECURITY INTEREST OF
THE ADMINISTRATIVE AGENT HEREUNDER, (B) EACH OF THE SELLER PARTIES ACKNOWLEDGES
AND AGREES THAT IT IS NOT AUTHORIZED TO, AND WILL NOT, FILE FINANCING STATEMENTS
OR OTHER FILING OR RECORDING DOCUMENTS WITH RESPECT TO THE RECEIVABLES OR
RELATED ASSETS (INCLUDING ANY AMENDMENTS THERETO, OR CONTINUATION OR TERMINATION
STATEMENTS THEREOF), WITHOUT THE EXPRESS PRIOR WRITTEN APPROVAL BY THE
ADMINISTRATIVE AGENT, CONSENTING TO THE FORM AND SUBSTANCE OF SUCH FILING OR
RECORDING DOCUMENT, AND (C) EACH OF THE SELLER PARTIES APPROVES, AUTHORIZES AND
RATIFIES ANY FILINGS OR RECORDINGS MADE BY OR ON BEHALF OF THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PERFECTION OF THE SECURITY INTERESTS IN FAVOR OF
THE SELLER OR THE ADMINISTRATIVE AGENT.

 

(III)                               THE REASONABLE EXPENSES OF THE
ADMINISTRATIVE AGENT OR ITS DESIGNEE INCURRED IN CONNECTION WITH THIS
SECTION 8.5 SHALL BE PAYABLE BY THE SELLER PARTIES AS PROVIDED IN SECTION 14.5.

 


(C)                                  CONTINUATION STATEMENTS; OPINION.  WITHOUT
LIMITING THE GENERALITY OF SUBSECTION (A), THE SELLER WILL, NOT EARLIER THAN SIX
(6) MONTHS AND NOT LATER THAN THREE (3) MONTHS PRIOR TO THE FIFTH ANNIVERSARY OF
THE DATE OF FILING OF THE FINANCING STATEMENTS REFERRED TO IN SECTION 5.1(F) OR
ANY OTHER FINANCING STATEMENT FILED PURSUANT TO THIS AGREEMENT OR IN CONNECTION
WITH ANY PURCHASE HEREUNDER, IF THE FINAL PAYOUT DATE SHALL NOT HAVE OCCURRED:


 

(I)                                     EXECUTE AND DELIVER AND FILE OR CAUSE TO
BE FILED AN APPROPRIATE CONTINUATION STATEMENT WITH RESPECT TO SUCH FINANCING
STATEMENT; AND

 

(II)                                  DELIVER OR CAUSE TO BE DELIVERED TO EACH
AGENT AN OPINION OF THE COUNSEL FOR THE SELLER PARTIES, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EACH AGENT, CONFIRMING AND UPDATING THE OPINION
DELIVERED PURSUANT TO SECTION 5.1(I) TO THE EFFECT THAT THE ASSET INTEREST
HEREUNDER CONTINUES TO BE A VALID AND PERFECTED OWNERSHIP OR SECURITY INTEREST,
SUBJECT TO NO OTHER LIENS OF RECORD EXCEPT AS PROVIDED HEREIN OR OTHERWISE
PERMITTED HEREUNDER.

 


SECTION 8.6                                   APPLICATION OF COLLECTIONS.

 

Any payment by an Obligor in respect of any indebtedness owed by it to the
Originators or the Seller shall, except as otherwise specified by such Obligor
or required by the underlying Contract or law, be applied, first, as a
Collection of any Pool Receivable or Receivables then outstanding of such
Obligor in the order of the age of such Pool Receivables, starting with the
oldest of such Pool Receivables and, second, to any other indebtedness of such
Obligor.

 

37

--------------------------------------------------------------------------------


 


ARTICLE IX

 


SECURITY INTEREST

 


SECTION 9.1                                   GRANT OF SECURITY INTEREST.

 

To secure all obligations of the Seller arising in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, all Indemnified Amounts, payments on account of
Collections received or deemed to be received and fees, in each case pro rata
according to the respective amounts thereof, the Seller hereby assigns and
pledges to the Administrative Agent on behalf of the Purchasers and their
respective successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, on behalf of the Purchasers for the
benefit of the Secured Parties, a security interest in, all of the Seller’s
right, title and interest now or hereafter existing in, to all assets of the
Seller including, without limitation, all of the Seller’s right, title and
interest now or hereafter existing in (a) all the Pool Receivables and Related
Assets (and including specifically any undivided interest therein retained by
the Seller hereunder), (b) the Sale Agreement and the other Transaction
Documents and (c) all proceeds of any of the foregoing (collectively, the
“Collateral”).

 


SECTION 9.2                                   FURTHER ASSURANCES.

 

The provisions of Section 8.5 shall apply to the security interest granted under
Section 9.1 as well as to the Purchases, Reinvestments and all the Asset
Interests hereunder.

 


SECTION 9.3                                   REMEDIES.

 

Upon the occurrence of a Liquidation Event, each Purchaser shall have, with
respect to the Collateral granted pursuant to Section 9.1, and in addition to
all other rights and remedies available to the Purchasers or the Administrative
Agent under this Agreement and the other Transaction Documents or other
applicable law, all the rights and remedies of a secured party upon default
under the UCC.

 


ARTICLE X

 


LIQUIDATION EVENTS

 


SECTION 10.1                            LIQUIDATION EVENTS.

 

The following events shall be liquidation events, (each a “Liquidation Event”
and collectively, “Liquidation Events”) hereunder:

 


(A)                                  ANY SERVICER (IF ANY SELLER PARTY OR
AFFILIATE THEREOF IS SERVICER) OR THE SELLER (IN THE CASE OF CLAUSE (II) BELOW)
(I) SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT THAT IS AN
OBLIGATION OF THE SERVICERS HEREUNDER (OTHER THAN AS REFERRED TO IN CLAUSE (II)
BELOW OR IN OTHER PARAGRAPHS OF THIS SECTION 10.1) AND SUCH FAILURE SHALL REMAIN
UNREMEDIED FOR TEN (10) DAYS (OR IN THE CASE OF THE FAILURE TO DELIVER THE
INFORMATION PACKAGE ONE (1) BUSINESS DAY) AFTER THE EARLIER OF (A) WRITTEN
NOTICE THEREOF SHALL HAVE BEEN GIVEN BY THE ADMINISTRATIVE AGENT TO THE

 

38

--------------------------------------------------------------------------------


 


SERVICERS OR (B) A RESPONSIBLE OFFICER OF ANY SERVICER SHALL HAVE ACTUAL
KNOWLEDGE THEREOF OR SHOULD HAVE HAD KNOWLEDGE THEREOF IF SUCH RESPONSIBLE
OFFICER HAD EXERCISED REASONABLE CARE IN THE PERFORMANCE OF HIS OR HER DUTIES,
OR (II) SHALL FAIL TO MAKE ANY PAYMENT OR DEPOSIT TO BE MADE BY IT HEREUNDER
WHEN DUE; OR


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED TO BE MADE BY ANY SELLER PARTY (OR ANY OF ITS OFFICERS) UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY INFORMATION PACKAGE, INTERIM
INFORMATION PACKAGE OR OTHER INFORMATION OR REPORT DELIVERED PURSUANT HERETO
SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;
PROVIDED THAT THE MATERIALITY THRESHOLD IN THE PRECEDING CLAUSE SHALL NOT BE
APPLICABLE WITH RESPECT TO ANY CLAUSE OF ANY REPRESENTATION OR WARRANTY WHICH
ITSELF CONTAINS A MATERIALITY QUALIFICATION; OR


 


(C)                                  ANY SELLER PARTY SHALL FAIL TO PERFORM OR
OBSERVE ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY
OF THE OTHER TRANSACTION DOCUMENTS ON ITS PART TO BE PERFORMED OR OBSERVED AND
ANY SUCH FAILURE SHALL REMAIN UNREMEDIED FOR TEN (10) DAYS (OR, IN THE CASE OF
THE FAILURE TO DELIVER THE INFORMATION PACKAGE, ONE (1) BUSINESS DAY) AFTER THE
EARLIER OF (A) WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN BY ANY AGENT TO ANY
SELLER PARTY OR (B) A RESPONSIBLE OFFICER OF SUCH SELLER PARTY SHALL HAVE ACTUAL
KNOWLEDGE THEREOF OR SHOULD HAVE HAD KNOWLEDGE THEREOF IF SUCH RESPONSIBLE
OFFICER HAD EXERCISED REASONABLE CARE IN THE PERFORMANCE OF HIS OR HER DUTIES;
OR


 


(D)                                 (I) ANY SELLER PARTY SHALL (A) FAIL TO PAY
ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY
INDEBTEDNESS WHEN THE AGGREGATE UNPAID PRINCIPAL AMOUNT IS IN EXCESS OF IN THE
CASE OF THE SELLER, $10,750, OR IN THE CASE OF ANY OTHER SELLER PARTY,
$10,000,000 WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER EXPIRATION
OF ANY APPLICABLE GRACE OR CURE PERIOD) OR (B) FAIL TO OBSERVE OR PERFORM ANY
OTHER TERM, COVENANT, CONDITION OR AGREEMENT (AFTER EXPIRATION OF ANY APPLICABLE
GRACE PERIOD OR CURE) CONTAINED IN ANY AGREEMENT OR INSTRUMENT EVIDENCING OR
GOVERNING ANY SUCH INDEBTEDNESS IF THE EFFECT OF ANY FAILURE REFERRED TO IN THIS
CLAUSE (B) IS TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR
A TRUSTEE ON ITS OR THEIR BEHALF (WITH OR WITHOUT THE GIVING OF NOTICE) TO
CAUSE, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; (II) ANY
DEFAULT UNDER ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO THE PURCHASE OF
RECEIVABLES IN AN AGGREGATE AMOUNT IN EXCESS OF IN THE CASE OF THE SELLER, 
$10,750, OR IN THE CASE OF ANY OTHER SELLER PARTY $10,000,000, OR ANY OTHER
EVENT, SHALL OCCUR AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH DEFAULT (A) IS
TO PERMIT THE TERMINATION OF THE COMMITMENT OF ANY PARTY TO SUCH AGREEMENT OR
INSTRUMENT TO PURCHASE RECEIVABLES OR THE RIGHT OF SUCH SELLER PARTY TO REINVEST
IN RECEIVABLES THE PRINCIPAL AMOUNT PAID BY ANY PARTY TO SUCH AGREEMENT OR
INSTRUMENT FOR ITS INTEREST IN RECEIVABLES OR (B) IS TO TERMINATE SUCH
COMMITMENT OR RIGHT; OR (III) A DEFAULT, AMORTIZATION EVENT, LIQUIDATION EVENT
OR OTHER SIMILAR EVENT SHALL OCCUR UNDER ANY ASSET SECURITIZATION AGREEMENT OR
ARRANGEMENT ENTERED INTO BY ANY SELLER PARTY FOR THE SALE OF RECEIVABLES OR AN
INTEREST THEREIN IN EXCESS OF $10,000,000; OR


 


(E)                                  AN EVENT OF BANKRUPTCY SHALL HAVE OCCURRED
AND REMAIN CONTINUING WITH RESPECT TO THE SERVICERS OR ANY SELLER PARTY; OR

 

39

--------------------------------------------------------------------------------


 


(F)                                    THE ROLLING THREE MONTH AVERAGE DILUTION
RATIO AT ANY CUT-OFF DATE EXCEEDS 3.75%; OR


 


(G)                                 THE ROLLING THREE MONTH AVERAGE DEFAULT
RATIO AT ANY CUT-OFF DATE EXCEEDS 2.35%; OR


 


(H)                                 THE ROLLING THREE MONTH AVERAGE DELINQUENCY
RATIO AT ANY CUT-OFF DATE EXCEEDS 3.25%; OR


 


(I)                                     ON ANY SETTLEMENT DATE, AFTER GIVING
EFFECT TO THE PAYMENTS MADE UNDER SECTION 3.1(C), (I) THE ASSET INTEREST EXCEEDS
100%, (II) THE INVESTED AMOUNT EXCEEDS THE PURCHASE LIMIT, OR (III) ANY
PURCHASER GROUP INVESTED AMOUNT EXCEEDS THE RELATED PURCHASER GROUP LIMIT; OR


 


(J)                                     THERE SHALL HAVE OCCURRED ANY EVENT
WHICH MATERIALLY ADVERSELY IMPAIRS THE ABILITY OF GEORGIA GULF OR GGCV TO
ORIGINATE RECEIVABLES OF A CREDIT QUALITY WHICH ARE AT LEAST OF THE CREDIT
QUALITY OF THE RECEIVABLES INCLUDED IN THE FIRST PURCHASE, OR ANY OTHER EVENT
OCCURS THAT IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(K)                                  ANY SELLER PARTY IS SUBJECT TO A CHANGE IN
CONTROL (UNLESS APPROVED IN WRITING BY EACH PURCHASER); OR


 


(L)                                     THE INTERNAL REVENUE SERVICE SHALL FILE
NOTICE OF A LIEN PURSUANT TO SECTION 6323 OF THE INTERNAL REVENUE CODE WITH
REGARD TO ANY OF THE RECEIVABLES OR RELATED ASSETS AND SUCH LIEN SHALL NOT HAVE
BEEN RELEASED WITHIN SEVEN (7) DAYS, OR THE PENSION BENEFIT GUARANTY CORPORATION
SHALL, OR SHALL INDICATE ITS INTENTION TO, FILE NOTICE OF A LIEN PURSUANT TO
SECTION 4068 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 WITH REGARD
TO ANY OF THE RECEIVABLES OR RELATED ASSETS; OR


 


(M)                               GEORGIA GULF OR GGCV SHALL MAKE ANY MATERIAL
CHANGE IN THE POLICIES AS TO ORIGINATION OF RECEIVABLES OR IN THE CREDIT AND
COLLECTION POLICY WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENTS; OR


 


(N)                                 THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, FOR ANY REASON, DOES NOT HAVE A VALID, PERFECTED FIRST
PRIORITY INTEREST IN THE POOL RECEIVABLES AND THE RELATED ASSETS; OR


 


(O)                                 A FINAL JUDGMENT OR JUDGMENTS SHALL BE
RENDERED AGAINST GEORGIA GULF, GGCV, THE SELLER OR ANY COMBINATION THEREOF FOR
THE PAYMENT OF MONEY WITH RESPECT TO WHICH AN AGGREGATE AMOUNT IN EXCESS OF
$10,750 WITH RESPECT TO THE SELLER AND $10,000,000 WITH RESPECT TO GEORGIA GULF
AND GGCV IS NOT COVERED BY INSURANCE AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON
ASSETS OR PROPERTIES OF GEORGIA GULF OR GGCV OR THE SELLER TO ENFORCE ANY SUCH
JUDGMENT; OR


 


(P)                                 A REPORTABLE EVENT OR REPORTABLE EVENTS, OR
A FAILURE TO MAKE A REQUIRED INSTALLMENT OR OTHER PAYMENT (WITHIN THE MEANING OF
SECTION 412(N)(1) OF THE CODE), SHALL HAVE OCCURRED WITH RESPECT TO ANY PLAN OR
PLANS THAT REASONABLY COULD BE EXPECTED TO RESULT IN LIABILITY OF GEORGIA GULF
OR GGCV TO THE PENSION BENEFIT GUARANTY CORPORATION (“PBGC”) OR TO A PLAN IN

 

40

--------------------------------------------------------------------------------


 


AN AGGREGATE AMOUNT EXCEEDING $10,000,000 AND, WITHIN 30 DAYS AFTER THE
REPORTING OF ANY SUCH REPORTABLE EVENT TO THE AGENTS, ON THE PURCHASERS’ BEHALF,
ANY AGENT SHALL HAVE NOTIFIED GEORGIA GULF OR GGCV IN WRITING THAT (I) SUCH
AGENT, ON THE RELATED PURCHASER’S BEHALF, HAS MADE A DETERMINATION THAT, ON THE
BASIS OF SUCH REPORTABLE EVENT OR REPORTABLE EVENTS OR THE FAILURE TO MAKE A
REQUIRED PAYMENT, THERE ARE REASONABLE GROUNDS (A) FOR THE TERMINATION OF SUCH
PLAN OR PLANS BY THE PBGC, (B) FOR THE APPOINTMENT BY THE APPROPRIATE UNITED
STATES DISTRICT COURT OF A TRUSTEE TO ADMINISTER SUCH PLAN OR PLANS OR (C) FOR
THE IMPOSITION OF A LIEN IN FAVOR OF A PLAN AND (II) AS A RESULT THEREOF A
LIQUIDATION EVENT EXISTS HEREUNDER; OR A TRUSTEE SHALL BE APPOINTED BY A UNITED
STATES DISTRICT COURT TO ADMINISTER ANY SUCH PLAN OR PLANS; OR THE PBGC SHALL
INSTITUTE PROCEEDINGS TO TERMINATE ANY PLAN OR PLANS; OR


 


(Q)                                 THE OCCURRENCE OF A SERVICER DEFAULT.


 


(R)                                    AN “EVENT OF DEFAULT” SHALL OCCUR UNDER
THE CREDIT AGREEMENT.


 


(S)                                  THE SUM OF (I) CASH THAT IS NOT SUBJECT TO
ANY LIEN OR OTHERWISE ENCUMBERED AND (II) UNDRAWN FUNDING AVAILABILITY UNDER THE
CREDIT AGREEMENT SHALL BE LESS THAN $15,000,000.


 


(T)                                    THE SELLER’S NET WORTH SHALL BE LESS THAN
THE REQUIRED CAPITAL AMOUNT.


 


(U)                                 THE OCCURRENCE OF A PLEDGE DEFAULT.

 


SECTION 10.2                            REMEDIES.

 


(A)                                  OPTIONAL LIQUIDATION.  UPON THE OCCURRENCE
OF A LIQUIDATION EVENT (OTHER THAN A LIQUIDATION EVENT DESCRIBED IN
SECTION 10.1(E)), ANY AGENT SHALL, AT THE REQUEST, OR MAY WITH THE CONSENT, OF
THE RELATED PURCHASER, BY NOTICE TO THE SELLER DECLARE THE PURCHASE TERMINATION
DATE TO HAVE OCCURRED AND THE LIQUIDATION PERIOD TO HAVE COMMENCED.


 


(B)                                 AUTOMATIC LIQUIDATION.  UPON THE OCCURRENCE
OF A LIQUIDATION EVENT DESCRIBED IN SECTION 10.1(E), THE PURCHASE TERMINATION
DATE SHALL OCCUR AND THE LIQUIDATION PERIOD SHALL COMMENCE AUTOMATICALLY.


 


(C)                                  ADDITIONAL REMEDIES.  UPON ANY PURCHASE
TERMINATION DATE PURSUANT TO THIS SECTION 10.2, NO PURCHASES OR REINVESTMENTS
THEREAFTER WILL BE MADE, AND EACH OF THE AGENTS, THE PURCHASERS, BTM AND
WACHOVIA SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES UNDER THIS
AGREEMENT OR OTHERWISE, ALL OTHER RIGHTS AND REMEDIES PROVIDED UNDER THE UCC OF
EACH APPLICABLE JURISDICTION AND OTHER APPLICABLE LAWS, WHICH RIGHTS SHALL BE
CUMULATIVE.

 


ARTICLE XI

 


THE ADMINISTRATIVE AGENT

 


SECTION 11.1                            ADMINISTRATIVE AGENT AUTHORIZATION AND
ACTION.

 

Pursuant to agreements entered into with the Administrative Agent, each
Purchaser has appointed and authorized the Administrative Agent (or its
designees) to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Purchasers hereby authorize the
Administrative Agent to file each of the Uniform Commercial Code financing
statements on behalf of the Purchasers for the benefit of the Secured Parties
(the terms of which shall be binding on the Purchasers).

 


SECTION 11.2                            ADMINISTRATIVE AGENT’S RELIANCE, ETC.


 

The Administrative Agent and its directors, officers, agents or employees shall
not be liable for any action taken or omitted to be taken by it or them in good
faith under or in connection with the Transaction Documents (including, without
limitation, the servicing, administering or collecting Pool Receivables as
Servicer pursuant to Section 8.1), except for its or their own breach of the
terms of the applicable terms of the Transaction Documents or its or their own
gross negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent:  (a) may consult with legal counsel
(including counsel for the Seller), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to the
Purchasers, any Purchaser Agent or any other holder of any interest in Pool
Receivables and shall not be responsible to the Purchasers, any Purchaser Agent
or any such other holder for any statements, warranties or representations made
by any Seller Party in or in connection with any Transaction Document; (c) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of any Transaction Document on the
part of any Seller Party or to inspect the property (including the books and
records) of any Seller Party; (d) shall not be responsible to Purchaser or any
other holder of any interest in Pool Receivables for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Transaction Document; and (e) shall incur no liability under or in respect of
this Agreement by acting upon any notice (including notice by telephone where
permitted herein), consent, certificate or other instrument or writing (which
may be by facsimile or telex) in good faith believed by it to be genuine and
signed or sent by the proper party or parties.

 


SECTION 11.3                            BLUE RIDGE PURCHASER AGENT AUTHORIZATION
AND ACTION.


 

Pursuant to agreements entered into with the Blue Ridge Purchaser Agent, Blue
Ridge has appointed and authorized the Blue Ridge Purchaser Agent (or its
designees) to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Blue Ridge Purchaser Agent
by the terms hereof, together with such powers as are reasonably incidental
thereto.

 


SECTION 11.4                            BLUE RIDGE PURCHASER AGENT’S RELIANCE,
ETC.


 

The Blue Ridge Purchaser Agent and its directors, officers, agents or employees
shall not be liable for any action taken or omitted to be taken by it or them in
good faith under or in connection with the Transaction Documents (including,
without limitation, the servicing, administering or collecting Pool Receivables
as a Servicer pursuant to Section 8.1), except for its or their own breach of
the terms of the applicable terms of the Transaction Documents or its or their
own gross negligence or willful misconduct.  Without limiting the generality of
the

 

42

--------------------------------------------------------------------------------


 

foregoing, the Blue Ridge Purchaser Agent:  (a) may consult with legal counsel
(including counsel for the Seller), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to Blue
Ridge or any other holder of any portion of the Blue Ridge Purchaser Group’s
interest in Pool Receivables and shall not be responsible to Blue Ridge or any
such other holder for any statements, warranties or representations made by any
Seller Party in or in connection with any Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Transaction Document on the
part of any Seller Party or to inspect the property (including the books and
records) of any Seller Party; (d) shall not be responsible to Blue Ridge or any
other holder of any of the Blue Ridge Purchaser Group’s interest in Pool
Receivables for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document; and (e) shall
incur no liability under or in respect of this Agreement by acting upon any
notice (including notice by telephone where permitted herein), consent,
certificate or other instrument or writing (which may be by facsimile or telex)
in good faith believed by it to be genuine and signed or sent by the proper
party or parties.

 


SECTION 11.5                            VICTORY AUTHORIZATION AND ACTION.


 

Pursuant to agreements entered into with the Victory Purchaser Agent, Victory
has appointed and authorized the Victory Purchaser Agent (or its designees) to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Victory Purchaser Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.

 


SECTION 11.6                            VICTORY PURCHASER AGENT’S RELIANCE, ETC.


 


(A)                                  THE VICTORY PURCHASER AGENT AND ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL NOT BE LIABLE FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM IN GOOD FAITH UNDER OR IN CONNECTION
WITH THE TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE SERVICING,
ADMINISTERING OR COLLECTING POOL RECEIVABLES AS A SERVICER PURSUANT TO
SECTION 8.1), EXCEPT FOR ITS OR THEIR OWN BREACH OF THE TERMS OF THE APPLICABLE
TERMS OF THE TRANSACTION DOCUMENTS OR ITS OR THEIR OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
VICTORY PURCHASER AGENT:  (A) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL
FOR THE SELLER), INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS; (B) MAKES NO WARRANTY OR REPRESENTATION TO VICTORY OR
ANY OTHER HOLDER OF ANY PORTION OF THE VICTORY PURCHASER GROUP’S INTEREST IN
POOL RECEIVABLES AND SHALL NOT BE RESPONSIBLE TO VICTORY OR ANY SUCH OTHER
HOLDER FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE BY ANY SELLER
PARTY IN OR IN CONNECTION WITH ANY TRANSACTION DOCUMENT; (C) SHALL NOT HAVE ANY
DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE TERMS, COVENANTS OR CONDITIONS OF ANY TRANSACTION DOCUMENT ON THE PART OF
ANY SELLER PARTY OR TO INSPECT THE PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF
ANY SELLER PARTY; (D) SHALL NOT BE RESPONSIBLE TO VICTORY OR ANY OTHER HOLDER OF
ANY OF THE VICTORY PURCHASER GROUP’S INTEREST IN POOL RECEIVABLES FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF ANY TRANSACTION DOCUMENT; AND (E) SHALL INCUR NO LIABILITY

 

43

--------------------------------------------------------------------------------


 


UNDER OR IN RESPECT OF THIS AGREEMENT BY ACTING UPON ANY NOTICE (INCLUDING
NOTICE BY TELEPHONE WHERE PERMITTED HEREIN), CONSENT, CERTIFICATE OR OTHER
INSTRUMENT OR WRITING (WHICH MAY BE BY FACSIMILE OR TELEX) IN GOOD FAITH
BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.

 


SECTION 11.7                            WACHOVIA AND AFFILIATES.

 

Wachovia and any of its Affiliates may generally engage in any kind of business
with any Seller Party or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of any Seller Party or any
Obligor or any of their respective Affiliates, all as if Wachovia was not the
Administrative Agent hereunder, and without any duty to account therefor to the
Purchasers, any Purchaser Agent or any other holder of an interest in Pool
Receivables.

 


ARTICLE XII

 


ASSIGNMENTS

 


SECTION 12.1                            RESTRICTIONS ON ASSIGNMENTS.

 


(A)                                  NO SELLER PARTY MAY ASSIGN ITS RIGHTS, OR
DELEGATE ITS DUTIES HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AGENTS.  NO PURCHASER MAY ASSIGN ITS RIGHTS HEREUNDER (ALTHOUGH
IT MAY DELEGATE ITS DUTIES HEREUNDER AS EXPRESSLY INDICATED HEREIN) OR ANY
PORTION OF THE ASSET INTEREST FUNDED BY THE RELATED PURCHASER GROUP TO ANY
PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLER, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT


 

(I)                                     ANY PURCHASER MAY ASSIGN ALL OF ITS
RIGHTS AND INTERESTS IN THE TRANSACTION DOCUMENTS, TOGETHER WITH ALL ITS
INTEREST IN THE ASSET INTEREST, TO ANY LIQUIDITY BANK, WACHOVIA, BTM OR ANY
AFFILIATE THEREOF, OR TO ANY “BANKRUPTCY REMOTE” SPECIAL PURPOSE ENTITY, THE
BUSINESS OF WHICH IS ADMINISTERED BY WACHOVIA, BTM OR ANY AFFILIATE THEREOF
(WHICH ASSIGNEE SHALL THEN BE SUBJECT TO THIS ARTICLE XII); AND

 

(II)                                  EACH PURCHASER MAY ASSIGN AND GRANT A
SECURITY INTEREST IN ALL OF ITS RIGHTS IN THE TRANSACTION DOCUMENTS, TOGETHER
WITH ALL OF ITS RIGHTS AND INTEREST IN THE ASSET INTEREST, TO SECURE SUCH
PURCHASER’S OBLIGATIONS UNDER OR IN CONNECTION WITH THE COMMERCIAL PAPER NOTES,
THE RELATED LIQUIDITY AGREEMENT, AND CERTAIN OTHER OBLIGATIONS OF SUCH PURCHASER
INCURRED IN CONNECTION WITH THE FUNDING OF THE PURCHASES AND REINVESTMENTS
HEREUNDER, WHICH ASSIGNMENT AND GRANT OF A SECURITY INTEREST SHALL NOT BE
CONSIDERED AN “ASSIGNMENT” FOR PURPOSES OF SECTION 12.1(B) OR, PRIOR TO THE
ENFORCEMENT OF SUCH SECURITY INTEREST, FOR PURPOSES OF ANY OTHER PROVISION OF
THIS AGREEMENT (OTHER THAN SECTION 12.3).

 


(B)                                 THE SELLER AGREES TO ADVISE THE AGENTS
WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE TO THE SELLER OF ANY PROPOSED
ASSIGNMENT BY ANY PURCHASER OF THE ASSET INTEREST (OR ANY PORTION THEREOF), NOT
OTHERWISE PERMITTED UNDER SUBSECTION (A) ABOVE, OF THE SELLER’S CONSENT OR
NON-CONSENT TO SUCH ASSIGNMENT, AND IF IT DOES NOT CONSENT, THE REASONS
THEREFOR.  IF THE SELLER DOES NOT CONSENT TO SUCH ASSIGNMENT, EACH PURCHASER MAY
IMMEDIATELY OR AT ANY TIME THEREAFTER ASSIGN

 

44

--------------------------------------------------------------------------------


 


SUCH ASSET INTEREST (OR PORTION THEREOF) TO ANY PERSON OR PERSONS PERMITTED
UNDER SECTION 12.1(A)(I).

 


SECTION 12.2                            RIGHTS OF ASSIGNEE.

 

Upon the assignment by a Purchaser in accordance with this Article XII, the
assignee receiving such assignment shall have all of the rights of the related
Purchaser with respect to the Transaction Documents and the Asset Interest (or
such portion thereof as has been assigned).

 


SECTION 12.3                            TERMS AND EVIDENCE OF ASSIGNMENT.

 

Any assignment of the Asset Interest (or any portion thereof) to any Person
which is otherwise permitted under this Article XII shall be upon such terms and
conditions as the related Purchaser and the assignee may mutually agree, and may
be evidenced by such instrument(s) or document(s) as may be satisfactory to such
Purchaser, the related Purchaser Agent and the assignee.

 


SECTION 12.4                            RIGHTS OF LIQUIDITY BANKS.

 

The Seller hereby agrees that, upon notice to the Seller, the Liquidity Banks
may exercise all the rights of the related Purchaser Agent and the Purchaser
hereunder, with respect to the portion of the Asset Interest funded by the
related Purchaser Group (or any portions thereof), and Collections with respect
thereto, which are owned by the related Purchaser, and all other rights and
interests of the Purchasers in, to or under this Agreement or any other
Transaction Document.  Without limiting the foregoing, upon such notice or at
any time thereafter (but subject to any conditions applicable to the exercise of
such rights by the Agents), the Liquidity Banks may request the Servicers to
segregate the Purchasers’ allocable shares of Collections from the Seller’s
allocable share, may give a Successor Notice pursuant to and in accordance with
Section 8.1(b), may give or require the Administrative Agent to give notice to
the Lock-Box Banks as referred to in Section 8.3(b) and may direct the Obligors
of Pool Receivables to make payments in respect thereof directly to an account
designated by them, in each case, to the same extent as the Administrative Agent
might have done.

 


ARTICLE XIII

 


INDEMNIFICATION

 


SECTION 13.1                            INDEMNITIES BY SELLER.

 


(A)                                  GENERAL INDEMNITY.  WITHOUT LIMITING ANY
OTHER RIGHTS WHICH ANY SUCH PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW,
THE SELLER HEREBY AGREES TO INDEMNIFY EACH OF WACHOVIA, BOTH INDIVIDUALLY AND AS
THE BLUE RIDGE PURCHASER AGENT, BTM, BOTH INDIVIDUALLY AND AS THE VICTORY
PURCHASER AGENT, THE PURCHASERS, THE LIQUIDITY BANKS, THE LIQUIDITY AGENT, EACH
OF THEIR RESPECTIVE AFFILIATES, AND ALL SUCCESSORS, TRANSFEREES, PARTICIPANTS
AND ASSIGNS AND ALL OFFICERS, DIRECTORS, SHAREHOLDERS, CONTROLLING PERSONS,
EMPLOYEES AND AGENTS OF ANY OF THE FOREGOING (EACH AN “INDEMNIFIED PARTY”),
FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS,
LIABILITIES AND RELATED COSTS AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS (ALL OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS
“INDEMNIFIED AMOUNTS”) AWARDED AGAINST OR

 

45

--------------------------------------------------------------------------------


 


INCURRED BY ANY OF THEM ARISING OUT OF OR RELATING TO THE TRANSACTION DOCUMENTS
OR THE OWNERSHIP OR FUNDING OF THE ASSET INTEREST OR IN RESPECT OF ANY
RECEIVABLE OR ANY CONTRACT, EXCLUDING, HOWEVER, (X) INDEMNIFIED AMOUNTS TO THE
EXTENT DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY OR
(Y) RECOURSE (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT) FOR
DEFAULTED RECEIVABLES.  WITHOUT LIMITING THE FOREGOING, THE SELLER SHALL
INDEMNIFY EACH INDEMNIFIED PARTY FOR INDEMNIFIED AMOUNTS ARISING OUT OF OR
RELATING TO:


 

(I)                                     THE TRANSFER BY ANY SELLER PARTY OF ANY
INTEREST IN ANY RECEIVABLE OTHER THAN THE TRANSFER OF RECEIVABLES AND RELATED
PROPERTY BY THE ORIGINATORS TO THE SELLER PURSUANT TO THE SALE AGREEMENT, THE
TRANSFER OF AN ASSET INTEREST TO THE PURCHASERS PURSUANT TO THIS AGREEMENT AND
THE GRANT OF A SECURITY INTEREST TO THE PURCHASERS PURSUANT TO SECTION 9.1;

 

(II)                                  ANY REPRESENTATION OR WARRANTY MADE BY ANY
SELLER PARTY (OR ANY OF ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY
TRANSACTION DOCUMENT, ANY INFORMATION PACKAGE, INTERIM INFORMATION PACKAGE OR
ANY OTHER INFORMATION OR REPORT DELIVERED BY OR ON BEHALF OF ANY SELLER PARTY
PURSUANT HERETO, WHICH SHALL HAVE BEEN FALSE, INCORRECT OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE OR DELIVERED, AS THE CASE MAY BE;

 

(III)                               THE FAILURE BY ANY SELLER PARTY TO COMPLY
WITH ANY APPLICABLE LAW, RULE OR REGULATION WITH RESPECT TO ANY POOL RECEIVABLE
OR THE RELATED CONTRACT, OR THE NONCONFORMITY OF ANY POOL RECEIVABLE OR THE
RELATED CONTRACT WITH ANY SUCH APPLICABLE LAW, RULE OR REGULATION;

 

(IV)                              THE FAILURE TO VEST AND MAINTAIN VESTED IN THE
PURCHASERS AN UNDIVIDED PERCENTAGE OWNERSHIP INTEREST, TO THE EXTENT OF THE
ASSET INTEREST, IN THE RECEIVABLES IN, OR PURPORTING TO BE IN, THE RECEIVABLES
POOL, FREE AND CLEAR OF ANY LIEN, OTHER THAN A LIEN ARISING SOLELY AS A RESULT
OF AN ACT OF ANY PURCHASER OR THE ADMINISTRATIVE AGENT, WHETHER EXISTING AT THE
TIME OF ANY PURCHASE OR REINVESTMENT OF SUCH ASSET INTEREST OR AT ANY TIME
THEREAFTER;

 

(V)                                 THE FAILURE TO FILE, OR ANY DELAY IN FILING,
FINANCING STATEMENTS OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF
ANY APPLICABLE JURISDICTION OR OTHER APPLICABLE LAWS WITH RESPECT TO ANY
RECEIVABLES IN, OR PURPORTING TO BE IN, THE RECEIVABLES POOL, WHETHER AT THE
TIME OF ANY PURCHASE OR REINVESTMENT OR AT ANY TIME THEREAFTER;

 

(VI)                              ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER
THAN DISCHARGE IN BANKRUPTCY) OF THE OBLIGOR TO THE PAYMENT OF ANY RECEIVABLE
IN, OR PURPORTING TO BE IN, THE RECEIVABLES POOL (INCLUDING, WITHOUT LIMITATION,
A DEFENSE BASED ON SUCH RECEIVABLES OR THE RELATED CONTRACT NOT BEING A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS), OR ANY OTHER CLAIM RESULTING FROM THE SALE OF THE
MERCHANDISE OR SERVICES RELATED TO SUCH RECEIVABLE OR THE FURNISHING OR FAILURE
TO FURNISH SUCH MERCHANDISE OR SERVICES;

 

(VII)                           ANY MATTER DESCRIBED IN CLAUSE (I) OR (II) OF
SECTION 3.2(A);

 

46

--------------------------------------------------------------------------------


 

(VIII)                        ANY FAILURE OF ANY SELLER PARTY, AS SERVICER OR
OTHERWISE, TO PERFORM ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE III OR ARTICLE VIII;

 

(IX)                                ANY PRODUCT LIABILITY CLAIM ARISING OUT OF
OR IN CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE SUBJECT OF ANY POOL
RECEIVABLE;

 

(X)                                   ANY CLAIM OF BREACH BY ANY SELLER PARTY OF
ANY RELATED CONTRACT WITH RESPECT TO ANY POOL RECEIVABLE; OR

 

(XI)                                ANY TAX OR GOVERNMENTAL FEE OR CHARGE (BUT
NOT INCLUDING TAXES UPON OR MEASURED BY NET INCOME), ALL INTEREST AND PENALTIES
THEREON OR WITH RESPECT THERETO, AND ALL OUT-OF-POCKET COSTS AND EXPENSES,
INCLUDING THE REASONABLE FEES AND EXPENSES OF COUNSEL IN DEFENDING AGAINST THE
SAME, WHICH MAY ARISE BY REASON OF THE PURCHASE OR OWNERSHIP OF ANY ASSET
INTEREST, OR ANY OTHER INTEREST IN THE POOL RECEIVABLES OR IN ANY GOODS WHICH
SECURE ANY SUCH POOL RECEIVABLES.

 


(B)                                 CONTEST OF TAX CLAIM; AFTER-TAX BASIS.  IF
ANY INDEMNIFIED PARTY SHALL HAVE NOTICE OF ANY ATTEMPT TO IMPOSE OR COLLECT ANY
TAX OR GOVERNMENTAL FEE OR CHARGE FOR WHICH INDEMNIFICATION WILL BE SOUGHT FROM
ANY SELLER PARTY UNDER SECTION 13.1(A)(XI), SUCH INDEMNIFIED PARTY SHALL GIVE
PROMPT AND TIMELY NOTICE OF SUCH ATTEMPT TO THE SELLER AND THE SELLER SHALL HAVE
THE RIGHT, AT ITS EXPENSE, TO PARTICIPATE IN ANY PROCEEDINGS RESISTING OR
OBJECTING TO THE IMPOSITION OR COLLECTION OF ANY SUCH TAX, GOVERNMENTAL FEE OR
CHARGE.  INDEMNIFICATION HEREUNDER SHALL BE IN AN AMOUNT NECESSARY TO MAKE THE
INDEMNIFIED PARTY WHOLE AFTER TAKING INTO ACCOUNT ANY TAX CONSEQUENCES TO THE
INDEMNIFIED PARTY OF THE PAYMENT OF ANY OF THE AFORESAID TAXES (INCLUDING ANY
DEDUCTION) AND THE RECEIPT OF THE INDEMNITY PROVIDED HEREUNDER OR OF ANY REFUND
OF ANY SUCH TAX PREVIOUSLY INDEMNIFIED HEREUNDER, INCLUDING THE EFFECT OF SUCH
TAX, DEDUCTION OR REFUND ON THE AMOUNT OF TAX MEASURED BY NET INCOME OR PROFITS
WHICH IS OR WAS PAYABLE BY THE INDEMNIFIED PARTY.


 


(C)                                  CONTRIBUTION.  IF FOR ANY REASON THE
INDEMNIFICATION PROVIDED ABOVE IN THIS SECTION 13.1 (AND SUBJECT TO THE
EXCEPTIONS SET FORTH THEREIN) IS UNAVAILABLE TO AN INDEMNIFIED PARTY OR IS
INSUFFICIENT TO HOLD AN INDEMNIFIED PARTY HARMLESS, WHETHER AS A RESULT OF SUCH
PROVISION BEING UNENFORCEABLE OR OTHERWISE UNAVAILABLE AND PROVIDED THAT THE
DAMAGE, LOSS, CLAIM OR LIABILITY  FOR WHICH INDEMNITY IS OR HAS BEEN SOUGHT IS
OF THE TYPE AND CHARACTER OTHERWISE DESCRIBED ABOVE IN THIS SECTION 13.1 (AND
SUBJECT TO THE EXCEPTIONS SET FORTH THEREIN), THEN THE SELLER SHALL CONTRIBUTE
TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH
LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
NOT ONLY THE RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE ONE
HAND AND THE SELLER ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH
INDEMNIFIED PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


SECTION 13.2                            INDEMNITIES BY SERVICERS.


 

Without limiting any other rights which any Indemnified Party may have hereunder
or under applicable law, the Servicers hereby agree to indemnify each of the
Indemnified Parties forthwith on demand, from and against any and all
Indemnified Amounts awarded against or incurred by any of them arising out of or
relating to the Servicers’ performance of, or failure to perform, any of its
obligations under or in connection with any Transaction Document, or any

 

47

--------------------------------------------------------------------------------


 

representation or warranty made by the Servicers (or any of its officers) under
or in connection with any Transaction Document, any Information Package, Interim
Information Package or any other information or report delivered by or on behalf
of the Servicers, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered, as the case may be, or
the failure of the Servicers to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract. 
Notwithstanding the foregoing, in no event shall any Indemnified Party be
awarded any Indemnified Amounts (a) to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party or (b) recourse for Defaulted
Receivables.

 

If for any reason the indemnification provided above in this Section 13.2 (and
subject to the exceptions set forth therein) is unavailable to an Indemnified
Party or is insufficient to hold an Indemnified Party harmless, whether as a
result of such provision being unenforceable or otherwise unavailable and
provided that the damage, loss, claim or liability  for which indemnity is or
has been sought is of the type and character otherwise described above in this
Section 13.2 (and subject to the exceptions set forth therein), then the
Servicers shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Servicers on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 


ARTICLE XIV

 


MISCELLANEOUS

 


SECTION 14.1                            AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement nor consent to any
departure by any Seller Party therefrom shall in any event be effective unless
the same shall be in writing and signed by (a) each Seller Party, the Agents and
each Purchaser (with respect to an amendment), or (b) the Agents and each
Purchaser (with respect to a waiver or consent by them) or any Seller Party
(with respect to a waiver or consent by it), as the case may be, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that in the case of any
material amendment, waiver or consent, each Purchaser is required to obtain
confirmation from certain rating agencies that such material amendment, waiver
or consent will not result in a withdrawal or reduction in the short-term
ratings of such Purchaser’s commercial paper promissory notes prior to such
Purchaser agreeing to such material amendment, waiver or consent.  The parties
acknowledge that, before entering into such an amendment or granting such a
waiver or consent, a Purchaser may also be required to obtain the approval of
some or all of the related Liquidity Banks or to obtain confirmation from
certain rating agencies that such amendment, waiver or consent will not result
in a withdrawal or reduction of the ratings of the Commercial Paper Notes issued
by such Purchaser.  The Administrative Agent shall promptly deliver copies of
all amendments to this Agreement to each of Moody’s and S&P.

 

48

--------------------------------------------------------------------------------


 


SECTION 14.2                            NOTICES, ETC.


 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile communication) and
shall be personally delivered or sent by express mail or courier or by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth on Schedule 14.2 or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall
be effective, (a) if personally delivered or sent by express mail or courier or
if sent by certified mail, when received, and (b) if transmitted by facsimile,
when sent, receipt confirmed by telephone or electronic means.

 


SECTION 14.3                            NO WAIVER; REMEDIES.


 

No failure on the part of the Administrative Agent, any Affected Party, any
Indemnified Party, any Purchaser or any other holder of the Asset Interest (or
any portion thereof) to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  Without limiting the
foregoing, each of Wachovia, individually and as Administrative Agent and the
Blue Ridge Purchaser Agent, BTM, individually and as the Victory Purchaser
Agent, and each Victory Purchaser Group and each Liquidity Bank is hereby
authorized by the Seller at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand provisional or final) at any time held and other
indebtedness at any time owing by Wachovia, BTM, such Victory Purchaser Group
and such Liquidity Bank to or for the credit or the account of the Seller, now
or hereafter existing under this Agreement, to any Agent, any Affected Party,
any Indemnified Party or any Purchaser, or their respective successors and
assigns.

 


SECTION 14.4                            BINDING EFFECT; SURVIVAL.


 

This Agreement shall be binding upon and inure to the benefit of each Seller
Party, the Agents, the Purchasers and their respective successors and assigns,
and the provisions of Section 4.2 and Article XIII shall inure to the benefit of
the Affected Parties and the Indemnified Parties, respectively, and their
respective successors and assigns; provided, however, nothing in the foregoing
shall be deemed to authorize any assignment not permitted by Section 12.1.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until the Final Payout Date.  The rights and remedies with respect to any breach
of any representation and warranty made by Seller pursuant to Article VI and the
indemnification and payment provisions of Article XIII and Sections 4.2, 14.5,
14.6, 14.7, 14.8 and 14.15 shall be continuing and shall survive any termination
of this Agreement.

 

49

--------------------------------------------------------------------------------


 


SECTION 14.5                            COSTS, EXPENSES AND TAXES.


 

In addition to its obligations under Article XIII, the Seller Parties jointly
and severally agree to pay on demand:

 


(A)                                  ALL REASONABLE COSTS AND EXPENSES INCURRED
BY THE AGENTS, ANY LIQUIDITY BANK, ANY PURCHASER AND THEIR RESPECTIVE AFFILIATES
IN CONNECTION WITH:


 

(I)                                     THE NEGOTIATION, PREPARATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE LIQUIDITY
AGREEMENT, ANY AMENDMENT OF OR CONSENT OR WAIVER UNDER ANY OF THE TRANSACTION
DOCUMENTS WHICH IS REQUESTED OR PROPOSED BY ANY SELLER PARTY (WHETHER OR NOT
CONSUMMATED), OR THE ENFORCEMENT BY ANY OF THE FOREGOING PERSONS OF, OR ANY
ACTUAL OR CLAIMED BREACH OF, THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF
COUNSEL TO ANY OF SUCH PERSONS INCURRED IN CONNECTION WITH ANY OF THE FOREGOING
OR IN ADVISING SUCH PERSONS AS TO THEIR RESPECTIVE RIGHTS AND REMEDIES UNDER ANY
OF THE TRANSACTION DOCUMENTS IN CONNECTION WITH ANY OF THE FOREGOING, AND

 

(II)                                  THE ADMINISTRATION (INCLUDING PERIODIC
AUDITING AS PROVIDED FOR HEREIN) OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE FEES AND EXPENSES OF INDEPENDENT ACCOUNTANTS), INCURRED IN
CONNECTION WITH ANY REVIEW OF ANY SELLER PARTY’S BOOKS AND RECORDS EITHER PRIOR
TO THE EXECUTION AND DELIVERY HEREOF OR PURSUANT TO SECTION 7.2(G) OR
7.1(C)(III); AND

 


(B)                                 ALL STAMP AND OTHER TAXES AND FEES PAYABLE
OR REASONABLY DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION,
DELIVERY, FILING AND RECORDING OF THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS (AND SELLER PARTIES, JOINTLY AND SEVERALLY AGREE TO INDEMNIFY EACH
INDEMNIFIED PARTY AGAINST ANY LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY
DELAY IN PAYING OR OMISSION TO PAY SUCH TAXES AND FEES).


 


SECTION 14.6                            NO PROCEEDINGS.


 

The Servicers hereby agree that it will not institute against the Seller, or
join any Person in instituting against the Seller, each Seller Party, the
Servicers, Wachovia (individually or as Administrative Agent or Blue Ridge
Purchaser Agent) and BTM (individually or as the Victory Purchaser Agent) each
hereby agrees that it will not institute against any Purchaser, or join any
other Person in instituting against any Purchaser, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of Event of
Bankruptcy) so long as any Commercial Paper Notes issued by such Purchaser shall
be outstanding or there shall not have elapsed one year plus one day since the
last day on which any such Commercial Paper Notes shall have been outstanding.

 


SECTION 14.7                            CONFIDENTIALITY OF SELLER INFORMATION.


 


(A)                                  CONFIDENTIAL SELLER INFORMATION.  EACH
PARTY HERETO (OTHER THAN SELLER PARTIES) ACKNOWLEDGES THAT CERTAIN OF THE
INFORMATION PROVIDED TO SUCH PARTY BY OR ON BEHALF OF THE SELLER PARTIES IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS OR
MAY BE

 

50

--------------------------------------------------------------------------------


 


CONFIDENTIAL, AND EACH SUCH PARTY SEVERALLY AGREES THAT, UNLESS GEORGIA GULF AND
GGCV SHALL OTHERWISE AGREE IN WRITING, AND EXCEPT AS PROVIDED IN SUBSECTION (B)
OF THIS SECTION 14.7, SUCH PARTY WILL NOT DISCLOSE TO ANY OTHER PERSON OR
ENTITY:


 

(I)                                     ANY INFORMATION REGARDING, OR COPIES OF,
ANY NONPUBLIC FINANCIAL STATEMENTS, REPORTS, SCHEDULES AND OTHER INFORMATION
FURNISHED BY ANY SELLER PARTY TO ANY PURCHASER OR ANY AGENT (A) PRIOR TO THE
DATE HEREOF IN CONNECTION WITH SUCH PARTY’S DUE DILIGENCE RELATING TO THE SELLER
PARTIES AND THE TRANSACTIONS CONTEMPLATED HEREBY, OR (B) PURSUANT TO
SECTION 3.1, 5.1, 6.1(I), 7.1(C) OR 7.2, OR

 

(II)                                  ANY OTHER INFORMATION REGARDING ANY SELLER
PARTY WHICH IS DESIGNATED BY ANY SELLER PARTY TO SUCH PARTY IN WRITING AS
CONFIDENTIAL

 

(the information referred to in clauses (i) and (ii) above, whether furnished by
any Seller Party or any attorney for or other representative thereof (each a
“Seller Information Provider”), is collectively referred to as the “Seller
Information”); provided, however, “Seller Information” shall not include any
information which is or becomes generally available to the general public or to
such party on a nonconfidential basis from a source other than any Seller
Information Provider, or which was known to such party on a nonconfidential
basis prior to its disclosure by any Seller Information Provider.

 


(B)                                 DISCLOSURE.  NOTWITHSTANDING SUBSECTION (A)
ABOVE, EACH PARTY MAY DISCLOSE ANY SELLER INFORMATION:


 

(I)                                     TO ANY OF SUCH PARTY’S INDEPENDENT
ATTORNEYS, CONSULTANTS AND AUDITORS, AND TO ANY DEALER OR PLACEMENT AGENT FOR
SUCH PURCHASER’S COMMERCIAL PAPER NOTES, WHO (A) IN THE GOOD FAITH BELIEF OF
SUCH PARTY, HAVE A NEED TO KNOW SUCH SELLER INFORMATION, AND (B) ARE INFORMED BY
SUCH PARTY OF THE CONFIDENTIAL NATURE OF THE SELLER INFORMATION AND THE TERMS OF
THIS SECTION 14.7 AND HAS AGREED, VERBALLY OR OTHERWISE, TO BE BOUND BY THE
PROVISIONS OF THIS SECTION 14.7,

 

(II)                                  TO ANY LIQUIDITY BANK, ANY ACTUAL OR
POTENTIAL ASSIGNEES OF, OR PARTICIPANTS IN, ANY RIGHTS OR OBLIGATIONS OF ANY
PURCHASER, ANY LIQUIDITY BANK OR THE RELATED PURCHASER AGENT UNDER OR IN
CONNECTION WITH THIS AGREEMENT WHO HAS AGREED TO BE BOUND BY THE PROVISIONS OF
THIS SECTION 14.7,

 

(III)                               TO ANY RATING AGENCY THAT MAINTAINS A RATING
FOR SUCH PURCHASER’S COMMERCIAL PAPER NOTES OR IS CONSIDERING THE ISSUANCE OF
SUCH A RATING, FOR THE PURPOSES OF REVIEWING THE CREDIT OF SUCH PURCHASER IN
CONNECTION WITH SUCH RATING,

 

(IV)                              TO ANY OTHER PARTY TO THIS AGREEMENT (AND ANY
INDEPENDENT ATTORNEYS, CONSULTANTS AND AUDITORS OF SUCH PARTY), FOR THE PURPOSES
CONTEMPLATED HEREBY,

 

(V)                                 AS MAY BE REQUIRED BY ANY MUNICIPAL, STATE,
FEDERAL OR OTHER REGULATORY BODY HAVING OR CLAIMING TO HAVE JURISDICTION OVER
SUCH PARTY, IN ORDER TO COMPLY WITH ANY LAW, ORDER, REGULATION, REGULATORY
REQUEST OR RULING APPLICABLE TO SUCH PARTY,

 

51

--------------------------------------------------------------------------------


 

(VI)                              SUBJECT TO SUBSECTION (C) BELOW, IN THE EVENT
SUCH PARTY IS LEGALLY COMPELLED (BY INTERROGATORIES, REGULATORY AND BANK
EXAMINERS’ REQUESTS FOR INFORMATION OR COPIES, SUBPOENA, CIVIL INVESTIGATIVE
DEMAND OR SIMILAR PROCESS) TO DISCLOSE SUCH SELLER INFORMATION, OR

 

(VII)                           IN CONNECTION WITH THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

In addition, each Purchaser and each Agent may disclose on a “no name” basis to
any actual or potential investor in such Purchaser’s Commercial Paper Notes
information regarding the nature of this Agreement, the basic terms hereof
(including without limitation the amount and nature of such Purchaser’s
commitment and the Invested Amount with respect to the Asset Interest funded by
such Purchaser Group and any other credit enhancement provided by any Seller
Party hereunder), the nature, amount and status of the Pool Receivables, and the
current and/or historical ratios of losses to liquidations and/or outstandings
with respect to the Receivables Pool.

 


(C)                                  LEGAL COMPULSION.  IN THE EVENT THAT ANY
PARTY HERETO (OTHER THAN ANY SELLER PARTY) OR ANY OF ITS REPRESENTATIVES IS
REQUESTED OR BECOMES LEGALLY COMPELLED (BY INTERROGATORIES, REGULATORY AND BANK
EXAMINERS’ REQUESTS FOR INFORMATION OR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE
DEMAND OR SIMILAR PROCESS) TO DISCLOSE ANY OF THE SELLER INFORMATION, SUCH PARTY
WILL (OR WILL CAUSE ITS REPRESENTATIVE TO)


 

(I)                                     PROVIDE GEORGIA GULF AND GGCV, TO THE
EXTENT PERMITTED BY LAW, WITH PROMPT WRITTEN NOTICE SO THAT (A) GEORGIA GULF AND
GGCV MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY, OR (B) GEORGIA
GULF AND GGCV MAY, IF IT SO CHOOSES, AGREE THAT SUCH PARTY (OR ITS
REPRESENTATIVES) MAY DISCLOSE SUCH SELLER INFORMATION PURSUANT TO SUCH REQUEST
OR LEGAL COMPULSION; AND

 

(II)                                  UNLESS GEORGIA GULF AND GGCV AGREES THAT
SUCH SELLER INFORMATION MAY BE DISCLOSED, MAKE A TIMELY OBJECTION TO THE REQUEST
OR COMPULSION TO PROVIDE SUCH SELLER INFORMATION ON THE BASIS THAT SUCH SELLER
INFORMATION IS CONFIDENTIAL AND SUBJECT TO THE AGREEMENTS CONTAINED IN THIS
SECTION 14.7.

 

In the event such protective order or remedy is not obtained, or Georgia Gulf
and GGCV agree that such Seller Information may be disclosed, such party will
furnish only that portion of the Seller Information which (in such party’s good
faith judgment) is legally required to be furnished and will exercise reasonable
efforts to obtain reliable assurance that confidential treatment will be
afforded the Seller Information.

 


(D)                                 THIS SECTION 14.7 SHALL SURVIVE TERMINATION
OF THIS AGREEMENT.

 


SECTION 14.8                            CONFIDENTIALITY OF PROGRAM INFORMATION.

 


(A)                                  CONFIDENTIAL INFORMATION.  EACH PARTY
HERETO ACKNOWLEDGES THAT WACHOVIA, INDIVIDUALLY AND IN ITS CAPACITY AS
ADMINISTRATIVE AGENT AND BTM, RESPECTIVELY, REGARDS THE STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE PROPRIETARY, AND EACH SUCH
PARTY AGREES THAT:

 

52

--------------------------------------------------------------------------------


 

(I)                                     IT WILL NOT DISCLOSE WITHOUT THE PRIOR
CONSENT OF WACHOVIA AND BTM, RESPECTIVELY, (OTHER THAN TO THE DIRECTORS,
EMPLOYEES, AUDITORS, COUNSEL OR AFFILIATES (COLLECTIVELY, “REPRESENTATIVES”) OF
SUCH PARTY, EACH OF WHOM SHALL BE INFORMED BY SUCH PARTY OF THE CONFIDENTIAL ,
NATURE OF THE PROGRAM INFORMATION (AS DEFINED BELOW) AND OF THE TERMS OF THIS
SECTION 14.8), (A) ANY INFORMATION REGARDING THE PRICING IN, OR COPIES OF, THE
FEE LETTER, THE MANDATE LETTER, THE DUE DILIGENCE REPORT AND THE OTHER
CONFIDENTIAL OR PROPRIETARY INFORMATION WITH RESPECT TO THE AGENTS AND THE
PURCHASERS AND THEIR RESPECTIVE BUSINESSES OBTAINED IN CONNECTION WITH THE
STRUCTURING, NEGOTIATING AND EXECUTION OF THE TRANSACTIONS CONTEMPLATED HEREIN
OR THEREIN, (B) ANY INFORMATION REGARDING THE ORGANIZATION, BUSINESS OR
OPERATIONS OF THE PURCHASERS GENERALLY OR THE SERVICES PERFORMED BY WACHOVIA AS
THE ADMINISTRATIVE AGENT FOR THE PURCHASERS, OR (C) ANY INFORMATION WHICH IS
FURNISHED BY WACHOVIA AND BTM, RESPECTIVELY, TO SUCH PARTY AND WHICH IS
DESIGNATED BY WACHOVIA OR BTM, AS APPLICABLE, IN WRITING TO SUCH PARTY OR
OTHERWISE AS CONFIDENTIAL OR NOT OTHERWISE AVAILABLE TO THE GENERAL PUBLIC (THE
INFORMATION REFERRED TO IN CLAUSES (A), (B) AND (C) IS COLLECTIVELY REFERRED TO
AS THE “PROGRAM INFORMATION”); PROVIDED, HOWEVER, THAT SUCH PARTY MAY DISCLOSE
ANY SUCH PROGRAM INFORMATION (1) TO ANY OTHER PARTY TO THIS AGREEMENT (AND ANY
INDEPENDENT ATTORNEYS, CONSULTANTS AND AUDITORS OF ANY SUCH PARTY) FOR THE
PURPOSES CONTEMPLATED HEREBY, (2) AS MAY BE REQUIRED BY ANY MUNICIPAL, STATE,
FEDERAL OR OTHER REGULATORY BODY HAVING OR CLAIMING TO HAVE JURISDICTION OVER
SUCH PARTY, INCLUDING, WITHOUT LIMITATION, THE SECURITIES AND EXCHANGE
COMMISSION AND VARIOUS PUBLIC UTILITY COMMISSIONS HAVING JURISDICTION OVER
GEORGIA GULF OR GGCV, (3) IN ORDER TO COMPLY WITH ANY LAW, ORDER, REGULATION,
REGULATORY REQUEST OR RULING APPLICABLE TO SUCH PARTY, (4) SUBJECT TO
SUBSECTION (C), IN THE EVENT SUCH PARTY IS LEGALLY COMPELLED (BY
INTERROGATORIES, REGULATORY AND BANK EXAMINERS REQUESTS FOR INFORMATION OR
COPIES, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS) TO DISCLOSE ANY
SUCH PROGRAM INFORMATION, OR (5) IN FINANCIAL STATEMENTS AS REQUIRED BY GAAP;

 

(II)                                  IT WILL USE THE PROGRAM INFORMATION SOLELY
FOR THE PURPOSES OF EVALUATING, ADMINISTERING AND ENFORCING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND MAKING ANY NECESSARY BUSINESS JUDGMENTS WITH
RESPECT THERETO; AND

 

(III)                               IT WILL, UPON DEMAND, RETURN (AND CAUSE EACH
OF ITS REPRESENTATIVES TO RETURN) TO WACHOVIA AND BTM, RESPECTIVELY, ALL
DOCUMENTS OR OTHER WRITTEN MATERIAL RECEIVED FROM WACHOVIA AND BTM,
RESPECTIVELY, IN CONNECTION WITH (A)(I)(B) OR (C) ABOVE AND ALL COPIES THEREOF
MADE BY SUCH PARTY WHICH CONTAIN THE PROGRAM INFORMATION.

 


(B)                                 AVAILABILITY OF CONFIDENTIAL INFORMATION. 
THIS SECTION 14.8 SHALL BE INOPERATIVE AS TO SUCH PORTIONS OF THE PROGRAM
INFORMATION WHICH ARE OR BECOME GENERALLY AVAILABLE TO THE PUBLIC OR SUCH PARTY
ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN WACHOVIA AND BTM,
RESPECTIVELY, OR WERE KNOWN TO SUCH PARTY ON A NONCONFIDENTIAL BASIS PRIOR TO
ITS DISCLOSURE BY WACHOVIA AND BTM, RESPECTIVELY.


 


(C)                                  LEGAL COMPULSION TO DISCLOSE.  IN THE EVENT
THAT ANY PARTY OR ANYONE TO WHOM SUCH PARTY OR ITS REPRESENTATIVES TRANSMITS THE
PROGRAM INFORMATION IS REQUESTED OR BECOMES LEGALLY COMPELLED (BY
INTERROGATORIES, REGULATORY AND BANK EXAMINERS REQUESTS FOR INFORMATION OR
DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS) TO DISCLOSE
ANY OF THE PROGRAM INFORMATION, SUCH PARTY WILL:

 

53

--------------------------------------------------------------------------------


 

(I)                                     PROVIDE WACHOVIA AND BTM, RESPECTIVELY,
WITH PROMPT WRITTEN NOTICE SO THAT WACHOVIA AND BTM, RESPECTIVELY, MAY SEEK A
PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY AND/OR, IF IT SO CHOOSES, AGREE
THAT SUCH PARTY MAY DISCLOSE SUCH PROGRAM INFORMATION PURSUANT TO SUCH REQUEST
OR LEGAL COMPULSION; AND

 

(II)                                  UNLESS WACHOVIA AND BTM, RESPECTIVELY,
AGREE THAT SUCH PROGRAM INFORMATION MAY BE DISCLOSED, MAKE A TIMELY OBJECTION TO
THE REQUEST OR CONFIRMATION TO PROVIDE SUCH PROGRAM INFORMATION ON THE BASIS
THAT SUCH PROGRAM INFORMATION IS CONFIDENTIAL AND SUBJECT TO THE AGREEMENTS
CONTAINED IN THIS SECTION 14.8.

 

In the event that such protective order or other remedy is not obtained, or
Wachovia and BTM, respectively, each agree that such Program Information may be
disclosed, such party will furnish only that portion of the Program Information
which (in such party’s good faith judgment) is legally required to be furnished
and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Program Information.  In the event
any Seller Party is required to file a copy of this Agreement with the SEC or
any other Governmental Authority, it will (A) provide Wachovia and BTM,
respectively, with prompt written notice of such requirement and (B) exercise
reasonable efforts to obtain reliable assurance that such Governmental Authority
will give confidential treatment to this Agreement.

 


(D)                                 SURVIVAL.  THIS SECTION 14.8 SHALL SURVIVE
TERMINATION OF THIS AGREEMENT.

 


SECTION 14.9                            CAPTIONS AND CROSS REFERENCES.

 

The various captions (including, without limitation, the table of contents) in
this Agreement are provided solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement.  Unless
otherwise indicated, references in this Agreement to any Section, Appendix,
Schedule or Exhibit are to such Section of or Appendix, Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.

 


SECTION 14.10                     INTEGRATION.

 

This Agreement and the other Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire understanding among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

 


SECTION 14.11                     GOVERNING LAW.

 

THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

54

--------------------------------------------------------------------------------


 


SECTION 14.12                     WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL NOT BE TRIED BEFORE A JURY.

 


SECTION 14.13                     CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

 

EACH SELLER PARTY HEREBY ACKNOWLEDGES AND AGREES THAT:

 


(A)                                  IT IRREVOCABLY (I) SUBMITS TO THE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE
SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, (II) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (III) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.


 


(B)                                 TO THE EXTENT THAT IT HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 


SECTION 14.14                     EXECUTION IN COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.  Delivery of an executed
counterpart of a signature page by facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 


SECTION 14.15                     NO RECOURSE AGAINST OTHER PARTIES.

 

The obligations of each Purchaser under this Agreement are solely the corporate
obligations of such Purchaser.  No recourse shall be had for the payment of any
amount owing by any Purchaser under this Agreement or for the payment by such
Purchaser of any fee in

 

55

--------------------------------------------------------------------------------


 

respect hereof or any other obligation or claim of or against such Purchaser
arising out of or based upon this Agreement, against Wachovia, BTM or against
any employee, officer, director, incorporator or stockholder of such Purchaser. 
For purposes of this Section 14.15, the term “Wachovia” and “BTM” shall mean and
include Wachovia Bank, National Association and The Bank of Tokyo-Mitsubishi,
Ltd., New York Branch, as the case may be, and all affiliates thereof and any
employee, officer, director, incorporator, stockholder or beneficial owner of
any of them; provided, however, that for purposes of this paragraph, Blue Ridge
shall not be considered to be an affiliate of Wachovia and Victory shall not be
considered to be an affiliate of BTM. No recourse shall be had for the payment
of any amount owing in respect of any obligation of, or claim against, Victory
arising out of or based upon this Agreement or any other related Agreement
against J H Management Corporation or against any stockholder, employee,
officer, director, or incorporator of Victory or J H Management Corporation;
provided, however, that the foregoing shall not relieve any such person or
entity from any liability they might otherwise have arising from his, her or its
willful misconduct or intentional misrepresentation.  Each of the Seller, the
Servicers and the Agents agree that each Purchaser shall be liable for any
claims that such party may have against such Purchaser only to the extent such
Purchaser has excess funds and to the extent such assets are insufficient to
satisfy the obligations of such Purchaser hereunder, such Purchaser shall have
no liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Purchaser.  Any and
all claims against any Purchaser or the related Purchaser Agent shall be
subordinate to the claims of the holders of Commercial Paper Notes and the
related Liquidity Banks.

 


SECTION 14.16                     SEVERABILITY OF PROVISIONS.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof or affecting the validity or enforceability, of such provision
in any other jurisdiction.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

GGRC CORP., as Seller

 

 

 

By:

  /s/ JOEL I. BEERMAN

 

 

Name:

  Joel I. Beerman

 

 

Title:

  Vice President, General Counsel and Secretary

 

 

 

 

 

 

GEORGIA GULF CORPORATION,

 

as Initial Servicer

 

 

 

By:

  /s/ JOEL I. BEERMAN

 

 

Name:

  Joel I. Beerman

 

 

Title:

  Vice President, General Counsel and Secretary

 

 

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC,

 

as Initial Servicer

 

 

 

By:

  /s/ JOEL I. BEERMAN

 

 

Name:

  Joel I. Beerman

 

 

Title:

  Vice President, General Counsel and Secretary

 

 

 

[additional signatures to follow]

 

 

[Signature Page to Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE ASSET FUNDING

 

CORPORATION,

 

as Purchaser

 

 

 

By:  Wachovia Capital Markets, LLC,

 

as Attorney-in-Fact

 

 

 

 

 

By:

  /s/ Douglas R. Wilson, Sr.

 

 

Name:

  Douglas R. Wilson, Sr.

 

 

Title:

   Vice President

 

 

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent and Blue Ridge Purchaser
Agent

 

 

 

 

 

By:

  /s/ JOHN A. FOXGROVER

 

 

Name:

  John A. Foxgrover

 

 

Title:

   Director

 

 

--------------------------------------------------------------------------------


 

 

VICTORY RECEIVABLES CORPORATION,

 

as Purchaser

 

 

 

By:

  /s/ Blake W. Grosch

 

 

Name:

 Blake W. Grosch

 

 

Title:

   Secretary

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,

 

NEW YORK BRANCH,

 

as Victory Purchaser Agent

 

By:

  /s/ A. K. Reddy

 

 

Name:

 A. K. Reddy

 

 

Title:

   Vice President

 

 

[end of signatures]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

This is Appendix A to the Amended and Restated Receivables Purchase Agreement
dated as of November 12, 2004 among GGRC Corp. as Seller, Georgia Gulf
Corporation (“Georgia Gulf”) and Georgia Gulf Chemicals & Vinyls, LLC (“GGCV”),
as initial Servicers, Blue Ridge Asset Funding Corporation, as a Purchaser,
Wachovia Bank, National Association, as Administrative Agent and Blue Ridge
Purchaser Agent, The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as Victory
Purchaser Agent, and Victory Receivables Corporation, as a Purchaser (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”).  Each reference in this Appendix A to any Section, Appendix or
Exhibit refers to such Section of or Appendix or Exhibit to this Agreement.

 

A.                                   Defined Terms.  As used in this Agreement,
unless the context requires a different meaning, the following terms have the
meanings indicated herein below:

 

Adjusted Dilution Ratio:  The 12-month rolling average of the Dilution Ratio.

 

Administrative Agent:  As defined in the preamble.

 

Affected Party:  Each of the Purchasers, each Liquidity Bank, any assignee or
participant of any Purchaser or any Liquidity Bank, Wachovia, any successor to
Wachovia, as Administrative Agent or Blue Ridge Purchaser Agent, The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch, as Victory Purchaser Agent, or any
sub-agent of any Agent.

 

Affiliate:  With respect to a Person, any other Person controlling, controlled
by, or under common control with, such Person.

 

Affiliated Obligor:  In relation to any Obligor, an Obligor that is an Affiliate
of such Obligor.

 

Agent or Agents:  Any Purchaser Agent or the Administrative Agent or,
collectively, the Purchaser Agents and the Administrative Agent, as the case may
be.

 

Allocation Limit:  As defined in Section 1.1(c).

 

Alternate Base Rate:  For a Purchaser Group, on any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate for such Purchaser
Group, or (ii) one-half of one percent above the Federal Funds Rate.  For
purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Rate shall be effective on the date of each such
change.  The Alternate Base Rate is not necessarily intended to be the lowest
rate of interest determined by the Agents in connection with extensions of
credit.

 

Applicable Rate:  As defined in Exhibit A to the Fee Letter.

 

Asset Interest:  At any time, the undivided percentage ownership interest of the
Purchasers in all outstanding Pool Receivables and all Related Assets with
respect to such Pool Receivables.

 

A-1

--------------------------------------------------------------------------------


 

On any date, the Asset Interest shall equal the percentage equivalent of the
following fraction:

 

IA+RR

NPB

 

where:

 

IA

=

the Invested Amount;

 

 

 

RR

=

the Required Reserve; and

 

 

 

NPB

=

the Net Pool Balance;

 

provided, however, that the Asset Interest during the Liquidation Period shall
equal 100%.

 

Asset Tranche:  At any time a portion of the Asset Interest funded by any
Purchaser Group selected by the related Purchaser Agent pursuant to Section 2.1.

 

Bank Rate:  For a Purchaser Group and any Yield Period with respect to any Asset
Tranche funded by the related Purchaser means:

 

(i)                                     in the case of any Yield Period other
than a Yield Period described in clause (ii), an interest rate per annum equal
to the sum of (A) the Applicable Rate per annum, plus (B) the applicable
Eurodollar Rate (Reserve Adjusted) for such Yield Period;

 

(ii)                                  in the case of

 

(A)                              any Yield Period commencing on or prior to the
first day of which the related Purchaser or any related Liquidity Bank shall
have notified the related Purchaser Agent that (1) the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for such Person to fund such Asset Tranche at the rate described in clause (i),
or (2) due to market conditions affecting the interbank eurodollar market, funds
are not reasonably available to such Person in such market in order to enable it
to fund such Asset Tranche at the rate described in clause (i) (and in the case
of subclause (1) or (2), such Person shall not have subsequently notified the
related Purchaser Agent that such circumstances no longer exist), or

 

(B)                                any Yield Period as to which the related
Purchaser Agent does not receive notice or determine, by no later than 12:00
noon (Atlanta, Georgia time) on the third Business Day preceding the first day
of such Yield Period, that the related Asset Tranche will be funded by a
Liquidity Funding and not by the issuance of Commercial Paper Notes,

 

an interest rate per annum equal to the applicable Alternate Base Rate in effect
from time to time during such Yield Period; it being understood that, in the
case of paragraph (ii)(A) above, such

 

A-2

--------------------------------------------------------------------------------


 

rate shall only apply to the Person affected by the circumstances described in
such paragraph (ii)(A).

 

Blue Ridge:  As defined in the preamble.

 

Blue Ridge Broken Funding Costs:  For any Asset Tranche funded by the Blue Ridge
Purchaser Group which:  (i) has its Purchaser Group Invested Amount reduced
without compliance by the Seller with the notice requirements hereunder or (ii)
does not become subject to a reduction following the delivery of any notice
pursuant to Section 3.2(b) or (iii) is assigned by Blue Ridge to the Liquidity
Banks under the related Liquidity Agreement or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs that would have accrued during the remainder of the tranche
periods for Commercial Paper Notes or (as applicable) Earned Discount that would
have accrued during the remainder of the Yield Periods determined by the Blue
Ridge Purchaser Agent to relate to such Asset Tranche (as applicable) subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (ii) above, the date such reduction was designated to occur pursuant to
the notice) of the related Purchaser Group Invested Amount of such Asset Tranche
if such reduction, assignment or termination had not occurred or such notice had
not been delivered, over (B) the sum of (1) to the extent all or a portion of
such the related Purchaser Group Amount is allocated to another Asset Tranche,
the amount of CP Costs or Earned Discount actually accrued during the remainder
of such period on such Invested Amount for the new Asset Tranche, and (2) to the
extent such Purchaser Group Invested Amount is not allocated to another Asset
Tranche, the income, if any, actually received during the remainder of such
period by the holder of such Asset Tranche from investing the portion of such
Purchaser Group Invested Amount not so allocated.  All Blue Ridge Broken Funding
Costs shall be due and payable hereunder upon demand.

 

Blue Ridge CP Costs:  For each day, the sum of (i) discount or interest accrued
on Pooled Commercial Paper issued by Blue Ridge on such day, plus (ii) any and
all accrued commissions in respect of placement agents and Commercial Paper Note
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase or financing
facilities which are funded by Pooled Commercial Paper issued by Blue Ridge for
such day, minus (iv) any accrual of income net of expenses received on such day
from investment of collections received under all receivable purchase or
financing facilities funded substantially with Pooled Commercial Paper of Blue
Ridge, minus (v) any payment received on such day net of expenses in respect of
Blue Ridge Broken Funding Costs related to the prepayment of any investment of
Blue Ridge pursuant to the terms of any receivable purchase or financing
facilities funded substantially with Pooled Commercial Paper.  In addition to
the foregoing costs, if  Seller shall request any Purchase during any period of
time determined by the Blue Ridge Purchaser Agent in its sole discretion to
result in incrementally higher CP Costs applicable to such Purchase, the
principal associated with any such Purchase shall, during such period, be deemed
to be funded by Blue Ridge in a special pool (which may include capital
associated with other receivable purchase or financing facilities) for purposes
of determining such additional Blue Ridge CP Costs applicable only to such
special pool and charged each day during such period against such principal. 
Notwithstanding the foregoing, on any day when any Liquidation Event or
Unmatured Liquidation Event shall have occurred and be continuing, the Blue
Ridge CP Costs for each Asset Tranche funded through the issuance of Commercial
Paper Notes by Blue Ridge

 

A-3

--------------------------------------------------------------------------------


 

shall equal the greater of (A) the amount determined for such day pursuant to
the preceding two sentences, and (B) the interest on the related Purchaser Group
Invested Amount associated with such Asset Tranche a rate per annum equal to the
Base Rate plus 2% per annum.

 

Blue Ridge Liquidity Agreement:  The Liquidity Asset Purchase Agreement dated as
of June 19, 2000 among Blue Ridge, Wachovia, as Administrative Agent, Wachovia,
as Liquidity Agent, and Wachovia and/or one or more other banks or other
financial institutions, as Liquidity Banks, and any other agreement hereafter
entered into by Blue Ridge providing for the making of loans, purchase of assets
or other extensions of credit to Blue Ridge secured by a direct or indirect
security interest in the portion of the Asset Interest funding by Blue Ridge (or
any portion thereof), to support all or part of Blue Ridge’s payment obligations
under the Commercial Paper Notes issued by Blue Ridge or to provide an alternate
means of funding Blue Ridge’s investments in accounts receivable or other
financial assets, and under which the amount available from such extensions of
credit is limited to an amount calculated by reference to the value or eligible
unpaid balance of such accounts receivable or other financial assets or any
portion thereof or the level of deal-specific credit enhancement available with
respect thereto, as such Blue Ridge Liquidity Agreement or other agreement may
be amended, supplemented or otherwise modified from time to time.

 

Blue Ridge Liquidity Bank:  The commercial lending institutions that are at any
time parties to the Blue Ridge Liquidity Agreement as liquidity providers
thereunder.

 

Blue Ridge Prime Rate:  Refers to that interest rate so denominated and set by
Wachovia from time to time as an interest rate basis for borrowings.  The Blue
Ridge Prime Rate is but one of several interest rate bases used by Wachovia. 
Wachovia lends at interest rates above and below the Blue Ridge Prime Rate.

 

Blue Ridge Purchaser Agent:  Wachovia, in such capacity, and its successors and
assigns.

 

Blue Ridge Purchaser Account:  Account number 8735-098787 at Wachovia Bank,
National Association, ABA number 0531000494.

 

Blue Ridge Purchaser Group:  Blue Ridge, Wachovia (individually and as Blue
Ridge Purchaser Agent) and each related Liquidity Bank, together with their
respective successors, assigns and participants).

 

Blue Ridge Purchaser Group Limit:  $67,500,000.

 

Broken Funding Costs:  For any Asset Interest, the sum of Blue Ridge Broken
Funding Costs and Victory Broken Funding Costs.

 

BTM:  As defined in the Preamble.

 

Business Day:  (i) with respect to any matters relating to the Eurodollar Rate,
a day on which banks are open for business in New York, New York, and in
Atlanta, Georgia, and on which dealings in Dollars are carried on in the London
interbank market and (ii) for all other purposes, any day other than a Saturday,
Sunday or other day on which banking institutions or trust

 

A-4

--------------------------------------------------------------------------------


 

companies in New York, New York, or Atlanta, Georgia, are authorized or
obligated by law, executive order or governmental decree to be closed.

 

Canadian Obligor:  As defined in Exhibit A to the Fee Letter.

 

Capital Lease Obligations:  For any person the obligations of such person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

Change in Control:  (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) other than Permitted Holders, of shares or membership interests, as the
case may be, representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock or membership interests,
as the case may be, of Georgia Gulf, GGCV or any other Originator; (ii)
occupation of a majority of the seats (other than vacant seats) on the board of
directors or board of managers, as the case may be, of Georgia Gulf, GGCV or any
other Originator by Persons who were neither (A) nominated by the board of
directors  or board of managers, as the case may be, of Georgia Gulf, GGCV or
any other Originator nor (B) appointed by directors or managers so nominated;
(iii) the acquisition of direct or indirect Control of Georgia Gulf, GGCV or any
Originator by any Person or group other than Permitted Holders; or (iv) the
failure of the Originators to collectively own 100% of the issued and
outstanding capital stock of the Seller, free and clear of any Lien other than
the Lien granted in favor of the Guarantee Collateral Agent for the benefit of
the Guarantee Secured Parties pursuant to the Collateral Agreement.

 

Closing Date:  November 12, 2004.

 

Code:  The Internal Revenue Code of 1986, as the same may be amended from time
to time.

 

Collateral:  As defined in Section 9.1.

 

Collateral Agreement:  That certain Guarantee and Collateral Agreement dated as
of November 12, 1999 by and among Georgia Gulf, the Subsidiary Guarantors party
thereto and Chase Manhattan Bank as Collateral Administrative Agent.

 

Collection Account:  As defined in Section 7.1(i).

 

Collections:  With respect to any Receivable, all cash collections and other
cash proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable; provided
that, prior to such time as Georgia Gulf and GGCV shall cease to be the
Servicers, Finance Charges shall not be deemed to be Collections.

 

Commercial Paper Notes:  The commercial paper promissory notes issued by a
Purchaser in the commercial paper market.

 

A-5

--------------------------------------------------------------------------------


 

Consolidated Cash Interest Expense:  Has the meaning given to such term in the
Credit Agreement (without giving effect to any changes thereto occurring after
May 27, 2004 which changes have not been approved in writing by the
Administrative Agent) and each term used therein shall have the meaning given to
such term in the Credit Agreement (without giving effect to any changes thereto
occurring after May 27, 2004 which changes have not been approved in writing by
the Administrative Agent).

 

Consolidated EBITDA:  Has the meaning given to such term in the Credit Agreement
(without giving effect to any changes thereto occurring after May 27, 2004 which
changes have not been approved in writing by the Administrative Agent) and each
term used therein shall have the meaning given to such term in the Credit
Agreement (without giving effect to any changes thereto occurring after May 27,
2004 which changes have not been approved in writing by the Administrative
Agent).

 

Contract:  A contract between Seller or the Originators and any Person, or an
invoice sent or to be sent by Seller or the Originators, pursuant to or under
which a Receivable shall arise or be created, or which evidences a Receivable. 
A ‘related Contract’ or similar reference means rights to payment, collection
and enforcement, and other rights under a Contract to the extent directly
related to a Receivable in the Receivables Pool, but not any other rights under
such Contract.

 

Control:  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

CP Accrual Period:  Each Settlement Period during which any Asset Tranche is
funded with Commercial Paper Notes.

 

CP Costs:  As the context may require, Blue Ridge CP Costs and/or Victory CP
Costs.

 

CP Rate:  With respect to any CP Accrual Period, the rate per annum equivalent
to the CP Costs accrued with respect to the Invested Amount allocated to any
Asset Tranche funded with Commercial Paper Notes.

 

Credit Agreement:  That certain Credit Agreement dated as of November 12, 1999
by and among the Originator and the Parent, as Borrowers, certain financial
institutions, as the Lenders, and Chase Manhattan Bank (“Chase”), as
Administrative Agent for the Lenders, as has been amended and as may be amended,
restated, substituted or replaced from time to time.

 

Credit and Collection Policy:  Those credit and collection policies and
practices of Georgia Gulf and GGCV relating to Contracts and Receivables as in
effect on the date of this Agreement, in the form of Exhibit C hereto, as
modified without violating Section 7.3(c), but subject to compliance with
applicable tariffs or state regulations in effect from time to time.

 

Credit Event:  A Credit Event shall occur at any time that, with respect to
Georgia Gulf, either (i) the Leverage Ratio as of the last day of any fiscal
quarter of Georgia Gulf shall exceed the Leverage Ratio Trigger Level or (ii) as
of the last day of any fiscal quarter of Georgia Gulf, the ratio of (a)
Consolidated EBITDA (for the period of four (4) consecutive fiscal quarters
ending

 

A-6

--------------------------------------------------------------------------------


 

on such date) to (b) Consolidated Cash Interest Expense (for the period of four
(4) consecutive fiscal quarters ending on such date) is less than Interest
Coverage Ratio Trigger Level.

 

Cut-Off Date:  The last day of each Settlement Period.

 

Days Sales Outstanding or DSO:  As of any day, an amount equal to the product of
(i) 91, multiplied by (ii) the amount obtained by dividing (A) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (B)
the aggregate amount of Receivables created during the three Settlement Periods
including and immediately preceding such Cut-Off Date.

 

Deemed Collections:  As defined in Section 3.2(a).

 

Default Horizon Ratio:  As of any Cut-Off Date, the ratio (expressed as a
percentage) of (i) the sum of (A) the aggregate dollar amount of Receivables
generated by the Originators during the immediately preceding four Settlement
Periods ending on such Cut-Off Date and (B) 1/2 of the aggregate dollar amount
of Receivables generated by the Originators during the fifth preceding
Settlement Period divided by (ii) the Net Pool Balance on such Cut-Off Date.

 

Default Ratio:  At any time, an amount (expressed as a percentage) equal to a
fraction, the numerator of which is equal to the sum of Receivables that become
Defaulted Receivables during the immediately preceding Settlement Period and the
denominator of which is the aggregate dollar amount of Receivables generated by
the Originators during the Settlement Period three months prior to the
immediately preceding Settlement Period.

 

Defaulted Receivable:  A Receivable:  (i) as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment; (ii) as to which an Event of Bankruptcy has occurred and remains
continuing with respect to the Obligor thereof; or (iii) which has been, or
would be written off in accordance with the Originator’s Credit and Collection
Policy as uncollectible.

 

Delinquency Ratio:  At any time, the percentage equivalent of a fraction,
computed as of the Cut-Off Date for the next preceding Settlement Period, the
numerator of which is the  aggregate Unpaid Balance of all Pool Receivables that
are Delinquent Receivables on such Cut-Off Date and the denominator of which is
the aggregate Unpaid Balance of Pool Receivables on such Cut-Off Date.

 

Delinquent Receivable:  A Pool Receivable (i) that is not a Defaulted Receivable
and (ii) as to which any payment, or part thereof, remains unpaid for 31 days or
more from the original due date for such payment.

 

Dilution:  The amount of any reduction or cancellation of the Unpaid Balance of
a Pool Receivable as described in Section 3.2(a).

 

Dilution Horizon Ratio:  An amount (expressed as a percentage) equal to a
fraction, the numerator of which is the aggregate dollar amount of Receivables
generated by the Originators for the most recent Settlement Period and the
denominator of which is the aggregate balance of the Net Pool Balance as of the
most recent Cut-Off Date.

 

A-7

--------------------------------------------------------------------------------